(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  MCDONALD ET AL. v. CITY OF CHICAGO, ILLINOIS, 

                      ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE SEVENTH CIRCUIT

      No. 08–1521. Argued March 2, 2010—Decided June 28, 2010
Two years ago, in District of Columbia v. Heller, 554 U. S. ___, this
 Court held that the Second Amendment protects the right to keep
 and bear arms for the purpose of self-defense and struck down a Dis
 trict of Columbia law that banned the possession of handguns in the
 home. Chicago (hereinafter City) and the village of Oak Park, a Chi
 cago suburb, have laws effectively banning handgun possession by
 almost all private citizens. After Heller, petitioners filed this federal
 suit against the City, which was consolidated with two related ac
 tions, alleging that the City’s handgun ban has left them vulnerable
 to criminals. They sought a declaration that the ban and several re
 lated City ordinances violate the Second and Fourteenth Amend
 ments. Rejecting petitioners’ argument that the ordinances are un
 constitutional, the court noted that the Seventh Circuit previously
 had upheld the constitutionality of a handgun ban, that Heller had
 explicitly refrained from opining on whether the Second Amendment
 applied to the States, and that the court had a duty to follow estab
 lished Circuit precedent. The Seventh Circuit affirmed, relying on
 three 19th-century cases—United States v. Cruikshank, 92 U. S. 542,
 Presser v. Illinois, 116 U. S. 252, and Miller v. Texas, 153 U. S. 535—
 which were decided in the wake of this Court’s interpretation of the
 Fourteenth Amendment’s Privileges or Immunities Clause in the
 Slaughter-House Cases, 16 Wall. 36.
Held: The judgment is reversed, and the case is remanded.
567 F. 3d 856, reversed and remanded.
    JUSTICE ALITO delivered the opinion of the Court with respect to
  Parts I, II–A, II–B, II–D, III–A, and III–B, concluding that the Four
2                        MCDONALD v. CHICAGO

                                  Syllabus

    teenth Amendment incorporates the Second Amendment right, rec
    ognized in Heller, to keep and bear arms for the purpose of self
    defense. Pp. 5–9, 11–19, 19–33.
       (a) Petitioners base their case on two submissions. Primarily, they
    argue that the right to keep and bear arms is protected by the Privi
    leges or Immunities Clause of the Fourteenth Amendment and that
    the Slaughter-House Cases’ narrow interpretation of the Clause
    should now be rejected. As a secondary argument, they contend that
    the Fourteenth Amendment’s Due Process Clause incorporates the
    Second Amendment right. Chicago and Oak Park (municipal respon
    dents) maintain that a right set out in the Bill of Rights applies to
    the States only when it is an indispensable attribute of any “ ‘civi
    lized’ ” legal system. If it is possible to imagine a civilized country
    that does not recognize the right, municipal respondents assert, that
    right is not protected by due process. And since there are civilized
    countries that ban or strictly regulate the private possession of hand
    guns, they maintain that due process does not preclude such meas
    ures. Pp. 4–5.
       (b) The Bill of Rights, including the Second Amendment, originally
    applied only to the Federal Government, not to the States, see, e.g.,
    Barron ex rel. Tiernan v. Mayor of Baltimore, 7 Pet. 243, 247, but the
    constitutional Amendments adopted in the Civil War’s aftermath
    fundamentally altered the federal system. Four years after the adop
    tion of the Fourteenth Amendment, this Court held in the Slaughter-
    House Cases, that the Privileges or Immunities Clause protects only
    those rights “which owe their existence to the Federal government,
    its National character, its Constitution, or its laws,” 16 Wall., at 79,
    and that the fundamental rights predating the creation of the Fed
    eral Government were not protected by the Clause, id., at 76. Under
    this narrow reading, the Court held that the Privileges or Immunities
    Clause protects only very limited rights. Id., at 79–80. Subse
    quently, the Court held that the Second Amendment applies only to
    the Federal Government in Cruikshank, 92 U. S. 542, Presser, 116
    U. S. 252, and Miller, 153 U. S. 535, the decisions on which the Sev
    enth Circuit relied in this case. Pp. 5–9.
       (c) Whether the Second Amendment right to keep and bear arms
    applies to the States is considered in light of the Court’s precedents
    applying the Bill of Rights’ protections to the States. Pp. 11–19.
          (1) In the late 19th century, the Court began to hold that the Due
    Process Clause prohibits the States from infringing Bill of Rights pro
    tections. See, e.g., Hurtado v. California, 110 U. S. 516. Five fea
    tures of the approach taken during the ensuing era are noted. First,
    the Court viewed the due process question as entirely separate from
    the question whether a right was a privilege or immunity of national
                   Cite as: 561 U. S. ____ (2010)                    3

                              Syllabus

citizenship. See Twining v. New Jersey, 211 U. S. 78, 99. Second, the
Court explained that the only rights due process protected against
state infringement were those “of such a nature that they are in
cluded in the conception of due process of law.” Ibid. Third, some
cases during this era “can be seen as having asked . . . if a civilized
system could be imagined that would not accord the particular pro
tection” asserted therein. Duncan v. Louisiana, 391 U. S. 145, 149,
n. 14. Fourth, the Court did not hesitate to hold that a Bill of Rights
guarantee failed to meet the test for Due Process Clause protection,
finding, e.g., that freedom of speech and press qualified, Gitlow v.
New York, 268 U. S. 652, 666; Near v. Minnesota ex rel. Olson, 283
U. S. 697, but the grand jury indictment requirement did not, Hur
tado, supra. Finally, even when such a right was held to fall within
the conception of due process, the protection or remedies afforded
against state infringement sometimes differed from those provided
against abridgment by the Federal Government. Pp. 11–13.
     (2) Justice Black championed the alternative theory that §1 of
the Fourteenth Amendment totally incorporated all of the Bill of
Rights’ provisions, see, e.g., Adamson v. California, 332 U. S. 46, 71–
72 (Black, J., dissenting), but the Court never has embraced that the
ory. Pp. 13–15.
     (3) The Court eventually moved in the direction advocated by
Justice Black, by adopting a theory of selective incorporation by
which the Due Process Clause incorporates particular rights con
tained in the first eight Amendments. See, e.g., Gideon v. Wainwright,
372 U. S. 335, 341. These decisions abandoned three of the charac
teristics of the earlier period. The Court clarified that the governing
standard is whether a particular Bill of Rights protection is funda
mental to our Nation’s particular scheme of ordered liberty and sys
tem of justice. Duncan, supra, at 149, n. 14. The Court eventually
held that almost all of the Bill of Rights’ guarantees met the re
quirements for protection under the Due Process Clause. The Court
also held that Bill of Rights protections must “all . . . be enforced
against the States under the Fourteenth Amendment according to
the same standards that protect those personal rights against federal
encroachment.” Malloy v. Hogan, 378 U. S. 1, 10. Under this ap
proach, the Court overruled earlier decisions holding that particular
Bill of Rights guarantees or remedies did not apply to the States.
See, e.g., Gideon, supra, which overruled Betts v. Brady, 316 U. S.
455. Pp. 15–19.
   (d) The Fourteenth Amendment makes the Second Amendment
right to keep and bear arms fully applicable to the States. Pp. 19–33.
     (1) The Court must decide whether that right is fundamental to
the Nation’s scheme of ordered liberty, Duncan v. Louisiana, 391
4                        MCDONALD v. CHICAGO

                                  Syllabus

    U. S. 145, 149, or, as the Court has said in a related context, whether
    it is “deeply rooted in this Nation’s history and tradition,” Washing
    ton v. Glucksberg, 521 U. S. 702, 721. Heller points unmistakably to
    the answer. Self-defense is a basic right, recognized by many legal
    systems from ancient times to the present, and the Heller Court held
    that individual self-defense is “the central component” of the Second
    Amendment right. 554 U. S., at ___, ___. Explaining that “the need
    for defense of self, family, and property is most acute” in the home,
    ibid., the Court found that this right applies to handguns because
    they are “the most preferred firearm in the nation to ‘keep’ and use
    for protection of one’s home and family,” id., at ___, ___–___. It thus
    concluded that citizens must be permitted “to use [handguns] for the
    core lawful purpose of self-defense.” Id., at ___. Heller also clarifies
    that this right is “deeply rooted in this Nation’s history and tradi
    tions,” Glucksberg, supra, at 721. Heller explored the right’s origins
    in English law and noted the esteem with which the right was re
    garded during the colonial era and at the time of the ratification of
    the Bill of Rights. This is powerful evidence that the right was re
    garded as fundamental in the sense relevant here. That understand
    ing persisted in the years immediately following the Bill of Rights’
    ratification and is confirmed by the state constitutions of that era,
    which protected the right to keep and bear arms. Pp. 19–22.
         (2) A survey of the contemporaneous history also demonstrates
    clearly that the Fourteenth Amendment’s Framers and ratifiers
    counted the right to keep and bear arms among those fundamental
    rights necessary to the Nation’s system of ordered liberty. Pp. 22–33.
            (i) By the 1850’s, the fear that the National Government would
    disarm the universal militia had largely faded, but the right to keep
    and bear arms was highly valued for self-defense. Abolitionist au
    thors wrote in support of the right, and attempts to disarm “Free-
    Soilers” in “Bloody Kansas,” met with outrage that the constitutional
    right to keep and bear arms had been taken from the people. After
    the Civil War, the Southern States engaged in systematic efforts to
    disarm and injure African Americans, see Heller, supra, at ___.
    These injustices prompted the 39th Congress to pass the Freedmen’s
    Bureau Act of 1866 and the Civil Rights Act of 1866 to protect the
    right to keep and bear arms. Congress, however, ultimately deemed
    these legislative remedies insufficient, and approved the Fourteenth
    Amendment. Today, it is generally accepted that that Amendment
    was understood to provide a constitutional basis for protecting the
    rights set out in the Civil Rights Act. See General Building Contrac
    tors Assn., Inc. v. Pennsylvania, 458 U. S. 375, 389. In Congressional
    debates on the proposed Amendment, its legislative proponents in the
    39th Congress referred to the right to keep and bear arms as a fun
                   Cite as: 561 U. S. ____ (2010)                     5

                              Syllabus

damental right deserving of protection. Evidence from the period
immediately following the Amendment’s ratification confirms that
that right was considered fundamental. Pp. 22–31.
        (ii) Despite all this evidence, municipal respondents argue that
Members of Congress overwhelmingly viewed §1 of the Fourteenth
Amendment as purely an antidiscrimination rule. But while §1 does
contain an antidiscrimination rule, i.e., the Equal Protection Clause,
it can hardly be said that the section does no more than prohibit dis
crimination. If what municipal respondents mean is that the Second
Amendment should be singled out for special—and specially unfavor
able—treatment, the Court rejects the suggestion. The right to keep
and bear arms must be regarded as a substantive guarantee, not a
prohibition that could be ignored so long as the States legislated in
an evenhanded manner. Pp. 30–33.
   JUSTICE ALITO, joined by THE CHIEF JUSTICE, JUSTICE SCALIA, and
JUSTICE KENNEDY, concluded, in Parts II–C, IV, and V, that the Four
teenth Amendment’s Due Process Clause incorporates the Second
Amendment right recognized in Heller. Pp. 10–11, 33–44.
   (a) Petitioners argue that that the Second Amendment right is one
of the “privileges or immunities of citizens of the United States.”
There is no need to reconsider the Court’s interpretation of the Privi
leges or Immunities Clause in the Slaughter-House Cases because,
for many decades, the Court has analyzed the question whether par
ticular rights are protected against state infringement under the
Fourteenth Amendment’s Due Process Clause. Pp. 10–11.
   (b) Municipal respondents’ remaining arguments are rejected be
cause they are at war with Heller’s central holding. In effect, they
ask the Court to hold the right to keep and bear arms as subject to a
different body of rules for incorporation than the other Bill of Rights
guarantees. Pp. 33–40.
   (c) The dissents’ objections are addressed and rejected. Pp. 41–44.
   JUSTICE THOMAS agreed that the Fourteenth Amendment makes
the Second Amendment right to keep and bear arms that was recog
nized in District of Columbia v. Heller, 554 U. S. ___, fully applicable
to the States. However, he asserted, there is a path to this conclusion
that is more straightforward and more faithful to the Second
Amendment’s text and history. The Court is correct in describing the
Second Amendment right as “fundamental” to the American scheme
of ordered liberty, Duncan v. Louisiana, 391 U. S. 145, 149, and
“deeply rooted in this Nation’s history and traditions,” Washington v.
Glucksberg, 521 U. S. 702, 721. But the Fourteenth Amendment’s
Due Process Clause, which speaks only to “process,” cannot impose
the type of substantive restraint on state legislation that the Court
asserts. Rather, the right to keep and bear arms is enforceable
6                        MCDONALD v. CHICAGO

                                  Syllabus

    against the States because it is a privilege of American citizenship
    recognized by §1 of the Fourteenth Amendment, which provides, inter
    alia: “No State shall make or enforce any law which shall abridge the
    privileges or immunities of citizens of the United States.” In inter
    preting this language, it is important to recall that constitutional
    provisions are “ ‘written to be understood by the voters.’ ” Heller, 554
    U. S., at ___. The objective of this inquiry is to discern what “ordi
    nary citizens” at the time of the Fourteenth Amendment’s ratification
    would have understood that Amendment's Privileges or Immunities
    Clause to mean. Ibid. A survey of contemporary legal authorities
    plainly shows that, at that time, the ratifying public understood the
    Clause to protect constitutionally enumerated rights, including the
    right to keep and bear arms. Pp. 1–34.

   ALITO, J., announced the judgment of the Court and delivered the
opinion of the Court with respect to Parts I, II–A, II–B, II–D, III–A, and
III–B, in which ROBERTS, C. J., and SCALIA, KENNEDY, and THOMAS, JJ.,
joined, and an opinion with respect to Parts II–C, IV, and V, in which
ROBERTS, C. J., and SCALIA and KENNEDY, JJ., join. SCALIA, J., filed a
concurring opinion. THOMAS, J., filed an opinion concurring in part and
concurring in the judgment. STEVENS, J., filed a dissenting opinion.
BREYER, J., filed a dissenting opinion, in which GINSBURG and SO-
TOMAYOR, JJ., joined.
                        Cite as: 561 U. S. ____ (2010)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–1521
                                   _________________


 OTIS MCDONALD, ET AL., PETITIONERS v. CITY OF 

          CHICAGO, ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                                 [June 28, 2010] 


  JUSTICE ALITO announced the judgment of the Court
and delivered the opinion of the Court with respect to
Parts I, II–A, II–B, II–D, III–A, and III–B, in which THE
CHIEF JUSTICE, JUSTICE SCALIA, JUSTICE KENNEDY, and
JUSTICE THOMAS join, and an opinion with respect to
Parts II–C, IV, and V, in which THE CHIEF JUSTICE,
JUSTICE SCALIA, and JUSTICE KENNEDY join.
   Two years ago, in District of Columbia v. Heller, 554
U. S. ___ (2008), we held that the Second Amendment
protects the right to keep and bear arms for the purpose of
self-defense, and we struck down a District of Columbia
law that banned the possession of handguns in the home.
The city of Chicago (City) and the village of Oak Park, a
Chicago suburb, have laws that are similar to the District
of Columbia’s, but Chicago and Oak Park argue that their
laws are constitutional because the Second Amendment
has no application to the States. We have previously held
that most of the provisions of the Bill of Rights apply with
full force to both the Federal Government and the States.
Applying the standard that is well established in our case
law, we hold that the Second Amendment right is fully
2                     MCDONALD v. CHICAGO

                         Opinion of the Court

applicable to the States.
                                  I
   Otis McDonald, Adam Orlov, Colleen Lawson, and
David Lawson (Chicago petitioners) are Chicago residents
who would like to keep handguns in their homes for self
defense but are prohibited from doing so by Chicago’s
firearms laws. A City ordinance provides that “[n]o person
shall . . . possess . . . any firearm unless such person is the
holder of a valid registration certificate for such firearm.”
Chicago, Ill., Municipal Code §8–20–040(a) (2009). The
Code then prohibits registration of most handguns, thus
effectively banning handgun possession by almost all
private citizens who reside in the City. §8–20–050(c).
Like Chicago, Oak Park makes it “unlawful for any person
to possess . . . any firearm,” a term that includes “pistols,
revolvers, guns and small arms . . . commonly known as
handguns.” Oak Park, Ill., Municipal Code §§27–2–1
(2007), 27–1–1 (2009).
   Chicago enacted its handgun ban to protect its residents
“from the loss of property and injury or death from fire
arms.” See Chicago, Ill., Journal of Proceedings of the
City Council, p. 10049 (Mar. 19, 1982). The Chicago peti
tioners and their amici, however, argue that the handgun
ban has left them vulnerable to criminals. Chicago Police
Department statistics, we are told, reveal that the City’s
handgun murder rate has actually increased since the ban
was enacted1 and that Chicago residents now face one of
the highest murder rates in the country and rates of other
violent crimes that exceed the average in comparable
cities.2
——————
  1 See Brief for Heartland Institute as Amicus Curiae 6–7 (noting that

handgun murder rate was 9.65 in 1983 and 13.88 in 2008).
  2 Brief for Buckeye Firearms Foundation, Inc., et al. as Amici Curiae

8–9 (“In 2002 and again in 2008, Chicago had more murders than any
other city in the U. S., including the much larger Los Angeles and New
                     Cite as: 561 U. S. ____ (2010)                   3

                         Opinion of the Court

   Several of the Chicago petitioners have been the targets
of threats and violence. For instance, Otis McDonald, who
is in his late seventies, lives in a high-crime neighborhood.
He is a community activist involved with alternative
policing strategies, and his efforts to improve his
neighborhood have subjected him to violent threats from
drug dealers. App. 16–17; Brief for State Firearm Associa
tions as Amici Curiae 20–21; Brief for State of Texas et al.
as Amici Curiae 7–8. Colleen Lawson is a Chicago resi
dent whose home has been targeted by burglars. “In Mrs.
Lawson’s judgment, possessing a handgun in Chicago
would decrease her chances of suffering serious injury or
death should she ever be threatened again in her home.”3
McDonald, Lawson, and the other Chicago petitioners own
handguns that they store outside of the city limits, but
they would like to keep their handguns in their homes for
protection. See App. 16–19, 43–44 (McDonald), 20–24 (C.
Lawson), 19, 36 (Orlov), 20–21, 40 (D. Lawson).
   After our decision in Heller, the Chicago petitioners and
two groups4 filed suit against the City in the United States
District Court for the Northern District of Illinois. They
sought a declaration that the handgun ban and several
related Chicago ordinances violate the Second and Four
teenth Amendments to the United States Constitution.
Another action challenging the Oak Park law was filed in
the same District Court by the National Rifle Association
(NRA) and two Oak Park residents. In addition, the NRA
and others filed a third action challenging the Chicago
——————
York” (internal quotation marks omitted)); see also Brief for Interna
tional Law Enforcement Educators and Trainers Association et al. as
Amici Curiae 17–21, and App. A (providing comparisons of Chicago’s
rates of assault, murder, and robbery to average crime rates in 24 other
large cities).
   3 Brief for Women State Legislators et al. as Amici Curiae 2.
   4 The Illinois State Rifle Association and the Second Amendment

Foundation, Inc.
4                  MCDONALD v. CHICAGO

                     Opinion of the Court

ordinances. All three cases were assigned to the same
District Judge.
  The District Court rejected plaintiffs’ argument that the
Chicago and Oak Park laws are unconstitutional. See
App. 83–84; NRA, Inc. v. Oak Park, 617 F. Supp. 2d 752,
754 (ND Ill. 2008). The court noted that the Seventh
Circuit had “squarely upheld the constitutionality of a ban
on handguns a quarter century ago,” id., at 753 (citing
Quilici v. Morton Grove, 695 F. 2d 261 (CA7 1982)), and
that Heller had explicitly refrained from “opin[ing] on the
subject of incorporation vel non of the Second Amend
ment,” NRA, 617 F. Supp. 2d, at 754. The court observed
that a district judge has a “duty to follow established
precedent in the Court of Appeals to which he or she is
beholden, even though the logic of more recent caselaw
may point in a different direction.” Id., at 753.
  The Seventh Circuit affirmed, relying on three 19th
century cases—United States v. Cruikshank, 92 U. S. 542
(1876), Presser v. Illinois, 116 U. S. 252 (1886), and Miller
v. Texas, 153 U. S. 535 (1894)—that were decided in the
wake of this Court’s interpretation of the Privileges or
Immunities Clause of the Fourteenth Amendment in the
Slaughter-House Cases, 16 Wall. 36 (1873). The Seventh
Circuit described the rationale of those cases as “defunct”
and recognized that they did not consider the question
whether the Fourteenth Amendment’s Due Process Clause
incorporates the Second Amendment right to keep and
bear arms. NRA, Inc. v. Chicago, 567 F. 3d 856, 857, 858
(2009). Nevertheless, the Seventh Circuit observed that it
was obligated to follow Supreme Court precedents that
have “direct application,” and it declined to predict how
the Second Amendment would fare under this Court’s
modern “selective incorporation” approach. Id., at 857–
858 (internal quotation marks omitted).
  We granted certiorari. 557 U. S. ___ (2009).
                  Cite as: 561 U. S. ____ (2010)            5

                      Opinion of the Court

                                II 

                                A

  Petitioners argue that the Chicago and Oak Park laws
violate the right to keep and bear arms for two reasons.
Petitioners’ primary submission is that this right is among
the “privileges or immunities of citizens of the United
States” and that the narrow interpretation of the Privi
leges or Immunities Clause adopted in the Slaughter-
House Cases, supra, should now be rejected. As a secon
dary argument, petitioners contend that the Fourteenth
Amendment’s Due Process Clause “incorporates” the
Second Amendment right.
  Chicago and Oak Park (municipal respondents) main
tain that a right set out in the Bill of Rights applies to the
States only if that right is an indispensable attribute of
any “ ‘civilized’ ” legal system. Brief for Municipal Respon
dents 9. If it is possible to imagine a civilized country that
does not recognize the right, the municipal respondents
tell us, then that right is not protected by due process.
Ibid. And since there are civilized countries that ban or
strictly regulate the private possession of handguns, the
municipal respondents maintain that due process does not
preclude such measures. Id., at 21–23. In light of the
parties’ far-reaching arguments, we begin by recounting
this Court’s analysis over the years of the relationship
between the provisions of the Bill of Rights and the States.
                             B
   The Bill of Rights, including the Second Amendment,
originally applied only to the Federal Government. In
Barron ex rel. Tiernan v. Mayor of Baltimore, 7 Pet. 243
(1833), the Court, in an opinion by Chief Justice Marshall,
explained that this question was “of great importance” but
“not of much difficulty.” Id., at 247. In less than four
pages, the Court firmly rejected the proposition that the
first eight Amendments operate as limitations on the
6                 MCDONALD v. CHICAGO

                     Opinion of the Court

States, holding that they apply only to the Federal Gov
ernment. See also Lessee of Livingston v. Moore, 7 Pet.
469, 551–552 (1833) (“[I]t is now settled that those amend
ments [in the Bill of Rights] do not extend to the states”).
   The constitutional Amendments adopted in the after
math of the Civil War fundamentally altered our country’s
federal system. The provision at issue in this case, §1 of
the Fourteenth Amendment, provides, among other
things, that a State may not abridge “the privileges or
immunities of citizens of the United States” or deprive
“any person of life, liberty, or property, without due proc
ess of law.”
   Four years after the adoption of the Fourteenth
Amendment, this Court was asked to interpret the
Amendment’s reference to “the privileges or immunities of
citizens of the United States.” The Slaughter-House
Cases, supra, involved challenges to a Louisiana law per
mitting the creation of a state-sanctioned monopoly on the
butchering of animals within the city of New Orleans.
Justice Samuel Miller’s opinion for the Court concluded
that the Privileges or Immunities Clause protects only
those rights “which owe their existence to the Federal
government, its National character, its Constitution, or its
laws.” Id., at 79. The Court held that other fundamental
rights—rights that predated the creation of the Federal
Government and that “the State governments were cre
ated to establish and secure”—were not protected by the
Clause. Id., at 76.
   In drawing a sharp distinction between the rights of
federal and state citizenship, the Court relied on two
principal arguments. First, the Court emphasized that
the Fourteenth Amendment’s Privileges or Immunities
Clause spoke of “the privileges or immunities of citizens of
the United States,” and the Court contrasted this phrasing
with the wording in the first sentence of the Fourteenth
Amendment and in the Privileges and Immunities Clause
                      Cite as: 561 U. S. ____ (2010)                      7

                           Opinion of the Court

of Article IV, both of which refer to state citizenship.5
(Emphasis added.) Second, the Court stated that a con
trary reading would “radically chang[e] the whole theory
of the relations of the State and Federal governments to
each other and of both these governments to the people,”
and the Court refused to conclude that such a change had
been made “in the absence of language which expresses
such a purpose too clearly to admit of doubt.” Id., at 78.
Finding the phrase “privileges or immunities of citizens of
the United States” lacking by this high standard, the
Court reasoned that the phrase must mean something
more limited.
  Under the Court’s narrow reading, the Privileges or
Immunities Clause protects such things as the right
     “to come to the seat of government to assert any claim
     [a citizen] may have upon that government, to trans
     act any business he may have with it, to seek its pro
     tection, to share its offices, to engage in administering
     its functions . . . [and to] become a citizen of any State
     of the Union by a bonâ fide residence therein, with the
     same rights as other citizens of that State.” Id., at
     79–80 (internal quotation marks omitted).
   Finding no constitutional protection against state intru
sion of the kind envisioned by the Louisiana statute, the
Court upheld the statute. Four Justices dissented. Jus
tice Field, joined by Chief Justice Chase and Justices
Swayne and Bradley, criticized the majority for reducing
the Fourteenth Amendment’s Privileges or Immunities
——————
   5 The first sentence of the Fourteenth Amendment makes “[a]ll per

sons born or naturalized in the United States and subject to the juris
diction thereof . . . citizens of the United States and of the State wherein
they reside.” (Emphasis added.) The Privileges and Immunities Clause
of Article IV provides that “[t]he Citizens of each State shall be entitled
to all Privileges and Immunities of Citizens in the several States.”
(Emphasis added.)
8                  MCDONALD v. CHICAGO

                      Opinion of the Court

Clause to “a vain and idle enactment, which accomplished
nothing, and most unnecessarily excited Congress and the
people on its passage.” Id., at 96; see also id., at 104.
Justice Field opined that the Privileges or Immunities
Clause protects rights that are “in their nature . . . funda
mental,” including the right of every man to pursue his
profession without the imposition of unequal or discrimi
natory restrictions. Id., at 96–97. Justice Bradley’s dis
sent observed that “we are not bound to resort to implica
tion . . . to find an authoritative declaration of some of the
most important privileges and immunities of citizens of
the United States. It is in the Constitution itself.” Id., at
118. Justice Bradley would have construed the Privileges
or Immunities Clause to include those rights enumerated
in the Constitution as well as some unenumerated rights.
Id., at 119. Justice Swayne described the majority’s nar
row reading of the Privileges or Immunities Clause as
“turn[ing] . . . what was meant for bread into a stone.” Id.,
at 129 (dissenting opinion).
   Today, many legal scholars dispute the correctness of
the narrow Slaughter-House interpretation. See, e.g.,
Saenz v. Roe, 526 U. S. 489, 522, n. 1, 527 (1999) (THOMAS,
J., dissenting) (scholars of the Fourteenth Amendment
agree “that the Clause does not mean what the Court said
it meant in 1873”); Amar, Substance and Method in the
Year 2000, 28 Pepperdine L. Rev. 601, 631, n. 178 (2001)
(“Virtually no serious modern scholar—left, right, and
center—thinks that this [interpretation] is a plausible
reading of the Amendment”); Brief for Constitutional Law
Professors as Amici Curiae 33 (claiming an “overwhelming
consensus among leading constitutional scholars” that the
opinion is “egregiously wrong”); C. Black, A New Birth of
Freedom 74–75 (1997).
   Three years after the decision in the Slaughter-House
Cases, the Court decided Cruikshank, the first of the three
19th-century cases on which the Seventh Circuit relied.
                     Cite as: 561 U. S. ____ (2010)                    9

                          Opinion of the Court

92 U. S. 542. In that case, the Court reviewed convictions
stemming from the infamous Colfax Massacre in Louisi
ana on Easter Sunday 1873. Dozens of blacks, many
unarmed, were slaughtered by a rival band of armed white
men.6 Cruikshank himself allegedly marched unarmed
African-American prisoners through the streets and then
had them summarily executed.7 Ninety-seven men were
indicted for participating in the massacre, but only nine
went to trial. Six of the nine were acquitted of all charges;
the remaining three were acquitted of murder but con
victed under the Enforcement Act of 1870, 16 Stat. 140, for
banding and conspiring together to deprive their victims of
various constitutional rights, including the right to bear
arms.8
    The Court reversed all of the convictions, including
those relating to the deprivation of the victims’ right to
bear arms. Cruikshank, 92 U. S., at 553, 559. The Court
wrote that the right of bearing arms for a lawful purpose
“is not a right granted by the Constitution” and is not “in
any manner dependent upon that instrument for its exis
tence.” Id., at 553. “The second amendment,” the Court
continued, “declares that it shall not be infringed; but this
. . . means no more than that it shall not be infringed by
Congress.” Ibid. “Our later decisions in Presser v. Illinois,
116 U. S. 252, 265 (1886), and Miller v. Texas, 153 U. S.
535, 538 (1894), reaffirmed that the Second Amendment
applies only to the Federal Government.” Heller, 554
U. S., at ___, n. 23 (slip op., at 48, n. 23).
——————
  6 See C. Lane, The Day Freedom Died 265–266 (2008); see also Brief
for NAACP Legal Defense & Education Fund, Inc., as Amicus Curiae 3,
and n. 2.
  7 See Lane, supra, at 106.
  8 United States v. Cruikshank, 92 U. S. 542, 544–545 (statement of

the case), 548, 553 (opinion of the Court) (1875); Lawrence, Civil Rights
and Criminal Wrongs: The Mens Rea of Federal Civil Rights Crimes, 67
Tulane L. Rev. 2113, 2153 (1993).
10                 MCDONALD v. CHICAGO

                     Opinion of the Court
                     Opinion of ALITO, J.

                              C
   As previously noted, the Seventh Circuit concluded that
Cruikshank, Presser, and Miller doomed petitioners’
claims at the Court of Appeals level. Petitioners argue,
however, that we should overrule those decisions and hold
that the right to keep and bear arms is one of the “privi
leges or immunities of citizens of the United States.” In
petitioners’ view, the Privileges or Immunities Clause
protects all of the rights set out in the Bill of Rights, as
well as some others, see Brief for Petitioners 10, 14, 15–21,
but petitioners are unable to identify the Clause’s full
scope, Tr. of Oral Arg. 5–6, 8–11. Nor is there any consen
sus on that question among the scholars who agree that
the Slaughter-House Cases’ interpretation is flawed. See
Saenz, supra, at 522, n. 1 (THOMAS, J., dissenting).
   We see no need to reconsider that interpretation here.
For many decades, the question of the rights protected by
the Fourteenth Amendment against state infringement
has been analyzed under the Due Process Clause of that
Amendment and not under the Privileges or Immunities
Clause. We therefore decline to disturb the Slaughter-
House holding.
   At the same time, however, this Court’s decisions in
Cruikshank, Presser, and Miller do not preclude us from
considering whether the Due Process Clause of the Four
teenth Amendment makes the Second Amendment right
binding on the States. See Heller, 554 U. S., at ___, n. 23
(slip op., at 48, n. 23). None of those cases “engage[d] in
the sort of Fourteenth Amendment inquiry required by
our later cases.” Ibid. As explained more fully below,
Cruikshank, Presser, and Miller all preceded the era in
which the Court began the process of “selective incorpo
ration” under the Due Process Clause, and we have never
previously addressed the question whether the right to
keep and bear arms applies to the States under that
theory.
                 Cite as: 561 U. S. ____ (2010)           11

                     Opinion of the Court

   Indeed, Cruikshank has not prevented us from holding
that other rights that were at issue in that case are bind
ing on the States through the Due Process Clause. In
Cruikshank, the Court held that the general “right of the
people peaceably to assemble for lawful purposes,” which
is protected by the First Amendment, applied only against
the Federal Government and not against the States. See
92 U. S., at 551–552. Nonetheless, over 60 years later the
Court held that the right of peaceful assembly was a “fun
damental righ[t] . . . safeguarded by the due process clause
of the Fourteenth Amendment.” De Jonge v. Oregon, 299
U. S. 353, 364 (1937). We follow the same path here and
thus consider whether the right to keep and bear arms
applies to the States under the Due Process Clause.
                              D
                               1
  In the late 19th century, the Court began to consider
whether the Due Process Clause prohibits the States from
infringing rights set out in the Bill of Rights. See Hurtado
v. California, 110 U. S. 516 (1884) (due process does not
require grand jury indictment); Chicago, B. & Q. R. Co. v.
Chicago, 166 U. S. 226 (1897) (due process prohibits
States from taking of private property for public use with
out just compensation). Five features of the approach
taken during the ensuing era should be noted.
  First, the Court viewed the due process question as
entirely separate from the question whether a right was a
privilege or immunity of national citizenship. See Twin
ing v. New Jersey, 211 U. S. 78, 99 (1908).
  Second, the Court explained that the only rights pro
tected against state infringement by the Due Process
Clause were those rights “of such a nature that they are
included in the conception of due process of law.” Ibid.
See also, e.g., Adamson v. California, 332 U. S. 46 (1947);
Betts v. Brady, 316 U. S. 455 (1942); Palko v. Connecticut,
12                MCDONALD v. CHICAGO

                     Opinion of the Court

302 U. S. 319 (1937); Grosjean v. American Press Co., 297
U. S. 233 (1936); Powell v. Alabama, 287 U. S. 45 (1932).
While it was “possible that some of the personal rights
safeguarded by the first eight Amendments against Na
tional action [might] also be safeguarded against state
action,” the Court stated, this was “not because those
rights are enumerated in the first eight Amendments.”
Twining, supra, at 99.
   The Court used different formulations in describing the
boundaries of due process. For example, in Twining, the
Court referred to “immutable principles of justice which
inhere in the very idea of free government which no mem
ber of the Union may disregard.” 211 U. S., at 102 (inter
nal quotation marks omitted). In Snyder v. Massachu
setts, 291 U. S. 97, 105 (1934), the Court spoke of rights
that are “so rooted in the traditions and conscience of our
people as to be ranked as fundamental.” And in Palko, the
Court famously said that due process protects those rights
that are “the very essence of a scheme of ordered liberty”
and essential to “a fair and enlightened system of justice.”
302 U. S., at 325.
   Third, in some cases decided during this era the Court
“can be seen as having asked, when inquiring into
whether some particular procedural safeguard was re
quired of a State, if a civilized system could be imagined
that would not accord the particular protection.” Duncan
v. Louisiana, 391 U. S. 145, 149, n. 14 (1968). Thus, in
holding that due process prohibits a State from taking
private property without just compensation, the Court
described the right as “a principle of natural equity, rec
ognized by all temperate and civilized governments, from
a deep and universal sense of its justice.” Chicago, B. &
Q. R. Co., supra, at 238. Similarly, the Court found that
due process did not provide a right against compelled
incrimination in part because this right “has no place in
the jurisprudence of civilized and free countries outside
                 Cite as: 561 U. S. ____ (2010)           13

                     Opinion of the Court

the domain of the common law.” Twining, supra, at 113.
    Fourth, the Court during this era was not hesitant to
hold that a right set out in the Bill of Rights failed to
meet the test for inclusion within the protection of the
Due Process Clause. The Court found that some such
rights qualified. See, e.g., Gitlow v. New York, 268 U. S.
652, 666 (1925) (freedom of speech and press); Near v.
Minnesota ex rel. Olson, 283 U. S. 697 (1931) (same);
Powell, supra (assistance of counsel in capital cases); De
Jonge, supra (freedom of assembly); Cantwell v. Con
necticut, 310 U. S. 296 (1940) (free exercise of religion).
But others did not. See, e.g., Hurtado, supra (grand jury
indictment requirement); Twining, supra (privilege
against self-incrimination).
    Finally, even when a right set out in the Bill of Rights
was held to fall within the conception of due process, the
protection or remedies afforded against state infringement
sometimes differed from the protection or remedies pro
vided against abridgment by the Federal Government. To
give one example, in Betts the Court held that, although
the Sixth Amendment required the appointment of coun
sel in all federal criminal cases in which the defendant
was unable to retain an attorney, the Due Process Clause
required appointment of counsel in state criminal proceed
ings only where “want of counsel in [the] particular case
. . . result[ed] in a conviction lacking in . . . fundamental
fairness.” 316 U. S., at 473. Similarly, in Wolf v. Colo
rado, 338 U. S. 25 (1949), the Court held that the “core of
the Fourth Amendment” was implicit in the concept of
ordered liberty and thus “enforceable against the States
through the Due Process Clause” but that the exclusionary
rule, which applied in federal cases, did not apply to the
States. Id., at 27–28, 33.
                          2
  An alternative theory regarding the relationship be
14                    MCDONALD v. CHICAGO

                         Opinion of the Court

tween the Bill of Rights and §1 of the Fourteenth Amend
ment was championed by Justice Black. This theory held
that §1 of the Fourteenth Amendment totally incorporated
all of the provisions of the Bill of Rights. See, e.g.,
Adamson, supra, at 71–72 (Black, J., dissenting); Duncan,
supra, at 166 (Black, J., concurring). As Justice Black
noted, the chief congressional proponents of the Four
teenth Amendment espoused the view that the Amend
ment made the Bill of Rights applicable to the States and,
in so doing, overruled this Court’s decision in Barron.9
Adamson, 332 U. S., at 72 (dissenting opinion).10 None
——————
  9 Senator Jacob Howard, who spoke on behalf of the Joint Committee

on Reconstruction and sponsored the Amendment in the Senate, stated
that the Amendment protected all of “the personal rights guarantied
and secured by the first eight amendments of the Constitution.” Cong.
Globe, 39th Cong., 1st Sess., 2765 (1866) (hereinafter 39th Cong.
Globe). Representative John Bingham, the principal author of the text
of §1, said that the Amendment would “arm the Congress . . . with the
power to enforce the bill of rights as it stands in the Constitution
today.” Id., at 1088; see also id., at 1089–1090; A. Amar, The Bill of
Rights: Creation and Reconstruction 183 (1998) (hereinafter Amar, Bill
of Rights). After ratification of the Amendment, Bingham maintained
the view that the rights guaranteed by §1 of the Fourteenth Amend
ment “are chiefly defined in the first eight amendments to the Consti
tution of the United States.” Cong. Globe, 42d Cong., 1st Sess., App. 84
(1871). Finally, Representative Thaddeus Stevens, the political leader
of the House and acting chairman of the Joint Committee on Recon
struction, stated during the debates on the Amendment that “the
Constitution limits only the action of Congress, and is not a limitation
on the States. This amendment supplies that defect, and allows Con
gress to correct the unjust legislation of the States.” 39th Cong. Globe
2459; see also M. Curtis, No State Shall Abridge: The Fourteenth
Amendment and the Bill of Rights 112 (1986) (counting at least 30
statements during the debates in Congress interpreting §1 to incorpo
rate the Bill of Rights); Brief for Constitutional Law Professors as
Amici Curiae 20 (collecting authorities and stating that “[n]ot a single
senator or representative disputed [the incorporationist] understand
ing” of the Fourteenth Amendment).
  10 The municipal respondents and some of their amici dispute the

significance of these statements. They contend that the phrase “privi
                     Cite as: 561 U. S. ____ (2010)                   15

                          Opinion of the Court

theless, the Court never has embraced Justice Black’s
“total incorporation” theory.
                             3
   While Justice Black’s theory was never adopted, the
Court eventually moved in that direction by initiating
what has been called a process of “selective incorporation,”
i.e., the Court began to hold that the Due Process Clause
fully incorporates particular rights contained in the first
eight Amendments. See, e.g., Gideon v. Wainwright, 372
U. S. 335, 341 (1963); Malloy v. Hogan, 378 U. S. 1, 5–6
——————
leges or immunities” is not naturally read to mean the rights set out in
the first eight Amendments, see Brief for Historians et al. as Amici
Curiae 13–16, and that “there is ‘support in the legislative history for
no fewer than four interpretations of the . . . Privileges or Immunities
Clause.’ ” Brief for Municipal Respondents 69 (quoting Currie, The
Reconstruction Congress, 75 U. Chi. L. Rev. 383, 406 (2008); brackets
omitted). They question whether there is sound evidence of “ ‘any
strong public awareness of nationalizing the entire Bill of Rights.’ ”
Brief for Municipal Respondents 69 (quoting Wildenthal, Nationalizing
the Bill of Rights: Revisiting the Original Understanding of the Four
teenth Amendment in 1866–67, 68 Ohio St. L. J. 1509, 1600 (2007)).
Scholars have also disputed the total incorporation theory. See, e.g.,
Fairman, Does the Fourteenth Amendment Incorporate the Bill of
Rights? 2 Stan. L. Rev. 5 (1949); Berger, Incorporation of the Bill of
Rights in the Fourteenth Amendment: A Nine-Lived Cat, 42 Ohio St.
L. J. 435 (1981).
  Proponents of the view that §1 of the Fourteenth Amendment makes
all of the provisions of the Bill of Rights applicable to the States re
spond that the terms privileges, immunities, and rights were used
interchangeably at the time, see, e.g., Curtis, supra, at 64–65, and that
the position taken by the leading congressional proponents of the
Amendment was widely publicized and understood, see, e.g., Wilden
thal, supra, at 1564–1565, 1590; Hardy, Original Popular Understand
ing of the Fourteenth Amendment as Reflected in the Print Media of
1866–1868, 30 Whittier L. Rev. 695 (2009). A number of scholars have
found support for the total incorporation of the Bill of Rights. See
Curtis, supra, at 57–130; Aynes, On Misreading John Bingham and the
Fourteenth Amendment, 103 Yale L. J. 57, 61 (1993); see also Amar,
Bill of Rights 181–230. We take no position with respect to this aca
demic debate.
16                    MCDONALD v. CHICAGO

                         Opinion of the Court

(1964); Pointer v. Texas, 380 U. S. 400, 403–404 (1965);
Washington v. Texas, 388 U. S. 14, 18 (1967); Duncan, 391
U. S., at 147–148; Benton v. Maryland, 395 U. S. 784, 794
(1969).
  The decisions during this time abandoned three of the
previously noted characteristics of the earlier period.11
The Court made it clear that the governing standard is not
whether any “civilized system [can] be imagined that
would not accord the particular protection.” Duncan, 391
U. S., at 149, n. 14. Instead, the Court inquired whether a
particular Bill of Rights guarantee is fundamental to our
scheme of ordered liberty and system of justice. Id., at
149, and n. 14; see also id., at 148 (referring to those
“fundamental principles of liberty and justice which lie at
the base of all our civil and political institutions” (empha
sis added; internal quotation marks omitted)).
  The Court also shed any reluctance to hold that rights
guaranteed by the Bill of Rights met the requirements for
protection under the Due Process Clause. The Court
eventually incorporated almost all of the provisions of the
Bill of Rights.12 Only a handful of the Bill of Rights pro
——————
  11 By contrast, the Court has never retreated from the proposition

that the Privileges or Immunities Clause and the Due Process Clause
present different questions. And in recent cases addressing unenumer
ated rights, we have required that a right also be “implicit in the
concept of ordered liberty.” See, e.g., Washington v. Glucksberg, 521
U. S. 702, 721 (1997) (internal quotation marks omitted).
  12 With respect to the First Amendment, see Everson v. Board of Ed.

of Ewing, 330 U. S. 1 (1947) (Establishment Clause); Cantwell v.
Connecticut, 310 U. S. 296 (1940) (Free Exercise Clause); De Jonge v.
Oregon, 299 U. S. 353 (1937) (freedom of assembly); Gitlow v. New
York, 268 U. S. 652 (1925) (free speech); Near v. Minnesota ex rel.
Olson, 283 U. S. 697 (1931) (freedom of the press).
  With respect to the Fourth Amendment, see Aguilar v. Texas, 378
U. S. 108 (1964) (warrant requirement); Mapp v. Ohio, 367 U. S. 643
(1961) (exclusionary rule); Wolf v. Colorado, 338 U. S. 25 (1949) (free
dom from unreasonable searches and seizures).
  With respect to the Fifth Amendment, see Benton v. Maryland, 395
                      Cite as: 561 U. S. ____ (2010)                     17

                           Opinion of the Court

tections remain unincorporated.13
  Finally, the Court abandoned “the notion that the Four
teenth Amendment applies to the States only a watered
down, subjective version of the individual guarantees of
the Bill of Rights,” stating that it would be “incongruous”
to apply different standards “depending on whether the
claim was asserted in a state or federal court.” Malloy,
378 U. S., at 10–11 (internal quotation marks omitted).
Instead, the Court decisively held that incorporated Bill of

——————
U. S. 784 (1969) (Double Jeopardy Clause); Malloy v. Hogan, 378 U. S.
1 (1964) (privilege against self-incrimination); Chicago, B. & Q. R. Co.
v. Chicago, 166 U. S. 226 (1897) (Just Compensation Clause).
   With respect to the Sixth Amendment, see Duncan v. Louisiana, 391
U. S. 145 (1968) (trial by jury in criminal cases); Washington v. Texas,
388 U. S. 14 (1967) (compulsory process); Klopfer v. North Carolina,
386 U. S. 213 (1967) (speedy trial); Pointer v. Texas, 380 U. S. 400
(1965) (right to confront adverse witness); Gideon v. Wainwright, 372
U. S. 335 (1963) (assistance of counsel); In re Oliver, 333 U. S. 257
(1948) (right to a public trial).
   With respect to the Eighth Amendment, see Robinson v. California,
370 U. S. 660 (1962) (cruel and unusual punishment); Schilb v. Kuebel,
404 U. S. 357 (1971) (prohibition against excessive bail).
   13 In addition to the right to keep and bear arms (and the Sixth

Amendment right to a unanimous jury verdict, see n. 14, infra), the
only rights not fully incorporated are (1) the Third Amendment’s
protection against quartering of soldiers; (2) the Fifth Amendment’s
grand jury indictment requirement; (3) the Seventh Amendment right
to a jury trial in civil cases; and (4) the Eighth Amendment’s prohibi
tion on excessive fines.
   We never have decided whether the Third Amendment or the Eighth
Amendment’s prohibition of excessive fines applies to the States
through the Due Process Clause. See Browning-Ferris Industries of Vt.,
Inc. v. Kelco Disposal, Inc., 492 U. S. 257, 276, n. 22 (1989) (declining to
decide whether the excessive-fines protection applies to the States); see
also Engblom v. Carey, 677 F. 2d 957, 961 (CA2 1982) (holding as a
matter of first impression that the “Third Amendment is incorporated
into the Fourteenth Amendment for application to the states”).
   Our governing decisions regarding the Grand Jury Clause of the
Fifth Amendment and the Seventh Amendment’s civil jury requirement
long predate the era of selective incorporation.
18                     MCDONALD v. CHICAGO

                          Opinion of the Court

Rights protections “are all to be enforced against the
States under the Fourteenth Amendment according to the
same standards that protect those personal rights against
federal encroachment.” Id., at 10; see also Mapp v. Ohio,
367 U. S. 643, 655–656 (1961); Ker v. California, 374 U. S.
23, 33–34 (1963); Aguilar v. Texas, 378 U. S. 108, 110
(1964); Pointer, 380 U. S., at 406; Duncan, supra, at 149,
157–158; Benton, 395 U. S., at 794–795; Wallace v. Jaffree,
472 U. S. 38, 48–49 (1985).14
  Employing this approach, the Court overruled earlier
decisions in which it had held that particular Bill of Rights
——————
   14 There is one exception to this general rule. The Court has held that

although the Sixth Amendment right to trial by jury requires a unani
mous jury verdict in federal criminal trials, it does not require a
unanimous jury verdict in state criminal trials. See Apodaca v. Oregon,
406 U. S. 404 (1972); see also Johnson v. Louisiana, 406 U. S. 356
(1972) (holding that the Due Process Clause does not require unani
mous jury verdicts in state criminal trials). But that ruling was the
result of an unusual division among the Justices, not an endorsement
of the two-track approach to incorporation. In Apodaca, eight Justices
agreed that the Sixth Amendment applies identically to both the
Federal Government and the States. See Johnson, supra, at 395
(Brennan, J., dissenting). Nonetheless, among those eight, four Jus
tices took the view that the Sixth Amendment does not require unani
mous jury verdicts in either federal or state criminal trials, Apodaca,
406 U. S., at 406 (plurality opinion), and four other Justices took the
view that the Sixth Amendment requires unanimous jury verdicts in
federal and state criminal trials, id., at 414–415 (Stewart, J., dissent
ing); Johnson, supra, at 381–382 (Douglas, J., dissenting). Justice
Powell’s concurrence in the judgment broke the tie, and he concluded
that the Sixth Amendment requires juror unanimity in federal, but not
state, cases.     Apodaca, therefore, does not undermine the well
established rule that incorporated Bill of Rights protections apply
identically to the States and the Federal Government. See Johnson,
supra, at 395–396 (Brennan, J., dissenting) (footnote omitted) (“In any
event, the affirmance must not obscure that the majority of the Court
remains of the view that, as in the case of every specific of the Bill of
Rights that extends to the States, the Sixth Amendment’s jury trial
guarantee, however it is to be construed, has identical application
against both State and Federal Governments”).
                     Cite as: 561 U. S. ____ (2010)                   19

                          Opinion of the Court

guarantees or remedies did not apply to the States. See,
e.g., Mapp, supra (overruling in part Wolf, 338 U. S. 25);
Gideon, 372 U. S. 335 (overruling Betts, 316 U. S. 455);
Malloy, supra (overruling Adamson, 332 U. S. 46, and
Twining, 211 U. S. 78); Benton, supra, at 794 (overruling
Palko, 302 U. S. 319).
                            III
  With this framework in mind, we now turn directly to
the question whether the Second Amendment right to
keep and bear arms is incorporated in the concept of due
process. In answering that question, as just explained, we
must decide whether the right to keep and bear arms is
fundamental to our scheme of ordered liberty, Duncan,
391 U. S., at 149, or as we have said in a related context,
whether this right is “deeply rooted in this Nation’s his
tory and tradition,” Washington v. Glucksberg, 521 U. S.
702, 721 (1997) (internal quotation marks omitted).
                                 A
   Our decision in Heller points unmistakably to the an
swer. Self-defense is a basic right, recognized by many
legal systems from ancient times to the present day,15 and
in Heller, we held that individual self-defense is “the
central component” of the Second Amendment right. 554
U. S., at ___ (slip op., at 26); see also id., at ___ (slip op., at
56) (stating that the “inherent right of self-defense has
been central to the Second Amendment right”). Explain
ing that “the need for defense of self, family, and property
is most acute” in the home, ibid., we found that this right
applies to handguns because they are “the most preferred
——————
  15 Citing Jewish, Greek, and Roman law, Blackstone wrote that if a

person killed an attacker, “the slayer is in no kind of fault whatsoever,
not even in the minutest degree; and is therefore to be totally acquitted
and discharged, with commendation rather than blame.” 4 W. Black
stone, Commentaries on the Laws of England 182 (reprint 1992).
20                     MCDONALD v. CHICAGO

                          Opinion of the Court

firearm in the nation to ‘keep’ and use for protection of
one’s home and family,” id., at ___ (slip op., at 57) (some
internal quotation marks omitted); see also id., at ___ (slip
op., at 56) (noting that handguns are “overwhelmingly
chosen by American society for [the] lawful purpose” of
self-defense); id., at ___ (slip op., at 57) (“[T]he American
people have considered the handgun to be the quintessen
tial self-defense weapon”). Thus, we concluded, citizens
must be permitted “to use [handguns] for the core lawful
purpose of self-defense.” Id., at ___ (slip op., at 58).
   Heller makes it clear that this right is “deeply rooted in
this Nation’s history and tradition.” Glucksberg, supra, at
721 (internal quotation marks omitted). Heller explored
the right’s origins, noting that the 1689 English Bill of
Rights explicitly protected a right to keep arms for self
defense, 554 U. S., at ___–___ (slip op., at 19–20), and that
by 1765, Blackstone was able to assert that the right to
keep and bear arms was “one of the fundamental rights of
Englishmen,” id., at ___ (slip op., at 20).
   Blackstone’s assessment was shared by the American
colonists. As we noted in Heller, King George III’s attempt
to disarm the colonists in the 1760’s and 1770’s “provoked
polemical reactions by Americans invoking their rights as
Englishmen to keep arms.”16 Id., at ___ (slip op., at 21);
see also L. Levy, Origins of the Bill of Rights 137–143
(1999) (hereinafter Levy).
   The right to keep and bear arms was considered no less
fundamental by those who drafted and ratified the Bill of
——————
  16 For example, an article in the Boston Evening Post stated: “For it is
certainly beyond human art and sophistry, to prove the British sub
jects, to whom the privilege of possessing arms is expressly recognized
by the Bill of Rights, and, who live in a province where the law requires
them to be equip’d with arms, &c. are guilty of an illegal act, in calling
upon one another to be provided with them, as the law directs.” Boston
Evening Post, Feb. 6, 1769, in Boston Under Military Rule 1768–1769,
p. 61 (1936) (emphasis deleted).
                 Cite as: 561 U. S. ____ (2010)           21

                     Opinion of the Court

Rights. “During the 1788 ratification debates, the fear
that the federal government would disarm the people in
order to impose rule through a standing army or select
militia was pervasive in Antifederalist rhetoric.” Heller,
supra, at ___ (slip op., at 25) (citing Letters from the Fed
eral Farmer III (Oct. 10, 1787), in 2 The Complete Anti-
Federalist 234, 242 (H. Storing ed. 1981)); see also Federal
Farmer: An Additional Number of Letters to the Republi
can, Letter XVIII (Jan. 25, 1788), in 17 Documentary
History of the Ratification of the Constitution 360, 362–
363 (J. Kaminski & G. Saladino eds. 1995); S. Halbrook,
The Founders’ Second Amendment 171–278 (2008). Fed
eralists responded, not by arguing that the right was
insufficiently important to warrant protection but by
contending that the right was adequately protected by the
Constitution’s assignment of only limited powers to the
Federal Government. Heller, supra, at ___ (slip op., at 25–
26); cf. The Federalist No. 46, p. 296 (C. Rossiter ed. 1961)
(J. Madison). Thus, Antifederalists and Federalists alike
agreed that the right to bear arms was fundamental to the
newly formed system of government. See Levy 143–149;
J. Malcolm, To Keep and Bear Arms: The Origins of an
Anglo-American Right 155–164 (1994). But those who
were fearful that the new Federal Government would
infringe traditional rights such as the right to keep and
bear arms insisted on the adoption of the Bill of Rights as
a condition for ratification of the Constitution. See 1 J.
Elliot, The Debates in the Several State Conventions on
the Adoption of the Federal Constitution 327–331 (2d ed.
1854); 3 id., at 657–661; 4 id., at 242–246, 248–249; see
also Levy 26–34; A. Kelly & W. Harbison, The American
Constitution: Its Origins and Development 110, 118 (7th
ed. 1991). This is surely powerful evidence that the right
was regarded as fundamental in the sense relevant here.
   This understanding persisted in the years immediately
following the ratification of the Bill of Rights. In addition
22                MCDONALD v. CHICAGO

                     Opinion of the Court

to the four States that had adopted Second Amendment
analogues before ratification, nine more States adopted
state constitutional provisions protecting an individual
right to keep and bear arms between 1789 and 1820.
Heller, supra, at ___ (slip op., at 27–30). Founding-era
legal commentators confirmed the importance of the right
to early Americans. St. George Tucker, for example, de
scribed the right to keep and bear arms as “the true palla
dium of liberty” and explained that prohibitions on the
right would place liberty “on the brink of destruction.” 1
Blackstone’s Commentaries, Editor’s App. 300 (S. Tucker
ed. 1803); see also W. Rawle, A View of the Constitution of
the United States of America, 125–126 (2d ed. 1829) (re
print 2009); 3 J. Story, Commentaries on the Constitution
of the United States §1890, p. 746 (1833) (“The right of the
citizens to keep and bear arms has justly been considered,
as the palladium of the liberties of a republic; since it
offers a strong moral check against the usurpation and
arbitrary power of rulers; and will generally, even if these
are successful in the first instance, enable the people to
resist and triumph over them”).
                              B
                              1
  By the 1850’s, the perceived threat that had prompted
the inclusion of the Second Amendment in the Bill of
Rights—the fear that the National Government would
disarm the universal militia—had largely faded as a popu
lar concern, but the right to keep and bear arms was
highly valued for purposes of self-defense. See M. Doub
ler, Civilian in Peace, Soldier in War 87–90 (2003); Amar,
Bill of Rights 258–259. Abolitionist authors wrote in
support of the right. See L. Spooner, The Unconstitution
ality of Slavery 66 (1860) (reprint 1965); J. Tiffany, A
Treatise on the Unconstitutionality of American Slavery
117–118 (1849) (reprint 1969). And when attempts were
                    Cite as: 561 U. S. ____ (2010)                  23

                         Opinion of the Court

made to disarm “Free-Soilers” in “Bloody Kansas,” Senator
Charles Sumner, who later played a leading role in the
adoption of the Fourteenth Amendment, proclaimed that
“[n]ever was [the rifle] more needed in just self-defense
than now in Kansas.” The Crime Against Kansas: The
Apologies for the Crime: The True Remedy, Speech of Hon.
Charles Sumner in the Senate of the United States 64–65
(1856). Indeed, the 1856 Republican Party Platform pro
tested that in Kansas the constitutional rights of the
people had been “fraudulently and violently taken from
them” and the “right of the people to keep and bear arms”
had been “infringed.” National Party Platforms 1840–
1972, p. 27 (5th ed. 1973).17
   After the Civil War, many of the over 180,000 African
Americans who served in the Union Army returned to the
States of the old Confederacy, where systematic efforts
were made to disarm them and other blacks. See Heller,
554 U. S., at ___ (slip op., at 42); E. Foner, Reconstruction:
America’s Unfinished Revolution 1863–1877, p. 8 (1988)
(hereinafter Foner). The laws of some States formally
prohibited African Americans from possessing firearms.
For example, a Mississippi law provided that “no freed
man, free negro or mulatto, not in the military service of
the United States government, and not licensed so to do by
the board of police of his or her county, shall keep or carry
fire-arms of any kind, or any ammunition, dirk or bowie
knife.” Certain Offenses of Freedmen, 1865 Miss. Laws
p. 165, §1, in 1 Documentary History of Reconstruction
289 (W. Fleming ed. 1950); see also Regulations for
Freedmen in Louisiana, in id., at 279–280; H. R. Exec.
——————
  17 Abolitionists and Republicans were not alone in believing that the

right to keep and bear arms was a fundamental right. The 1864
Democratic Party Platform complained that the confiscation of firearms
by Union troops occupying parts of the South constituted “the interfer
ence with and denial of the right of the people to bear arms in their
defense.” National Party Platforms 1840–1972, at 34.
24                      MCDONALD v. CHICAGO

                           Opinion of the Court

Doc. No. 70, 39th Cong., 1st Sess., 233, 236 (1866) (de
scribing a Kentucky law); E. McPherson, The Political
History of the United States of America During the Period
of Reconstruction 40 (1871) (describing a Florida law); id.,
at 33 (describing an Alabama law).18
  Throughout the South, armed parties, often consisting
of ex-Confederate soldiers serving in the state militias,
forcibly took firearms from newly freed slaves. In the first
session of the 39th Congress, Senator Wilson told his
colleagues: “In Mississippi rebel State forces, men who
were in the rebel armies, are traversing the State, visiting
the freedmen, disarming them, perpetrating murders and
outrages upon them; and the same things are done in
other sections of the country.” 39th Cong. Globe 40 (1865).
The Report of the Joint Committee on Reconstruction—
which was widely reprinted in the press and distributed
by Members of the 39th Congress to their constituents
shortly after Congress approved the Fourteenth Amend
ment19—contained numerous examples of such abuses.
See, e.g., Joint Committee on Reconstruction, H. R. Rep.
No. 30, 39th Cong., 1st Sess., pt. 2, pp. 219, 229, 272, pt. 3,
——————
  18 In South Carolina, prominent black citizens held a convention to

address the State’s black code. They drafted a memorial to Congress,
in which they included a plea for protection of their constitutional right
to keep and bear arms: “ ‘We ask that, inasmuch as the Constitution of
the United States explicitly declares that the right to keep and bear
arms shall not be infringed . . . that the late efforts of the Legislature of
this State to pass an act to deprive us [of] arms be forbidden, as a plain
violation of the Constitution.’ ” S. Halbrook, Freedmen, The Fourteenth
Amendment, and The Right to Bear Arms, 1866–1876, p. 9 (1998)
(hereinafter Halbrook, Freedmen) (quoting 2 Proceedings of the Black
State Conventions, 1840–1865, p. 302 (P. Foner & G. Walker eds.
1980)). Senator Charles Sumner relayed the memorial to the Senate
and described the memorial as a request that black citizens “have the
constitutional protection in keeping arms.” 39th Cong. Globe 337.
  19 See B. Kendrick, Journal of the Joint Committee of Fifteen on

Reconstruction 265–266 (1914); Adamson v. California, 332 U. S. 46,
108–109 (1947) (appendix to dissenting opinion of Black, J.).
                     Cite as: 561 U. S. ____ (2010)                    25

                          Opinion of the Court

pp. 46, 140, pt. 4, pp. 49–50 (1866); see also S. Exec. Doc.
No. 2, 39th Cong., 1st Sess., 23–24, 26, 36 (1865). In one
town, the “marshal [took] all arms from returned colored
soldiers, and [was] very prompt in shooting the blacks
whenever an opportunity occur[red].” H. R. Exec. Doc.
No. 70, at 238 (internal quotation marks omitted). As
Senator Wilson put it during the debate on a failed pro
posal to disband Southern militias: “There is one unbroken
chain of testimony from all people that are loyal to this
country, that the greatest outrages are perpetrated by
armed men who go up and down the country searching
houses, disarming people, committing outrages of every
kind and description.” 39th Cong. Globe 915 (1866).20
  Union Army commanders took steps to secure the right
of all citizens to keep and bear arms,21 but the 39th Con
——————
  20 Disarmament   by bands of former Confederate soldiers eventually
gave way to attacks by the Ku Klux Klan. In debates over the later
enacted Enforcement Act of 1870, Senator John Pool observed that the
Klan would “order the colored men to give up their arms; saying that
everybody would be Kukluxed in whose house fire-arms were found.”
Cong. Globe, 41st Cong., 2d Sess., 2719 (1870); see also H. R. Exec. Doc.
No. 268, 42d Cong., 2d Sess., 2 (1872).
  21 For example, the occupying Union commander in South Carolina

issued an order stating that “[t]he constitutional rights of all loyal and
well disposed inhabitants to bear arms, will not be infringed.” General
Order No. 1, Department of South Carolina, January 1, 1866, in 1
Documentary History of Reconstruction 208 (W. Fleming ed. 1950).
Union officials in Georgia issued a similar order, declaring that “ ‘[a]ll
men, without the distinction of color, have the right to keep arms to
defend their homes, families or themselves.’ ” Cramer, “This Right is
Not Allowed by Governments That Are Afraid of The People”: The
Public Meaning of the Second Amendment When the Fourteenth
Amendment was Ratified, 17 Geo. Mason L. Rev. 823, 854 (2010)
(hereinafter Cramer) (quoting Right to Bear Arms, Christian Recorder,
Feb. 24, 1866, pp. 1–2). In addition, when made aware of attempts by
armed parties to disarm blacks, the head of the Freedmen’s Bureau in
Alabama “made public [his] determination to maintain the right of the
negro to keep and to bear arms, and [his] disposition to send an armed
force into any neighborhood in which that right should be systemati
26                    MCDONALD v. CHICAGO

                          Opinion of the Court

gress concluded that legislative action was necessary. Its
efforts to safeguard the right to keep and bear arms
demonstrate that the right was still recognized to be
fundamental.
   The most explicit evidence of Congress’ aim appears in
§14 of the Freedmen’s Bureau Act of 1866, which provided
that “the right . . . to have full and equal benefit of all laws
and proceedings concerning personal liberty, personal
security, and the acquisition, enjoyment, and disposition of
estate, real and personal, including the constitutional
right to bear arms, shall be secured to and enjoyed by all
the citizens . . . without respect to race or color, or previ
ous condition of slavery.” 14 Stat. 176–177 (emphasis
added).22 Section 14 thus explicitly guaranteed that “all
the citizens,” black and white, would have “the constitu
tional right to bear arms.”
   The Civil Rights Act of 1866, 14 Stat. 27, which was
considered at the same time as the Freedmen’s Bureau
Act, similarly sought to protect the right of all citizens to
keep and bear arms.23 Section 1 of the Civil Rights Act
——————
cally interfered with.” Joint Committee on Reconstruction, H. R. Rep.
No. 30, 39th Cong., 1st Sess., pt. 3, p. 140 (1866).
   22 The Freedmen’s Bureau bill was amended to include an express

reference to the right to keep and bear arms, see 39th Cong. Globe 654
(Rep. Thomas Eliot), even though at least some Members believed that
the unamended version alone would have protected the right, see id., at
743 (Sen. Lyman Trumbull).
   23 There can be do doubt that the principal proponents of the Civil

Rights Act of 1866 meant to end the disarmament of African Americans
in the South. In introducing the bill, Senator Trumbull described its
purpose as securing to blacks the “privileges which are essential to
freemen.” Id., at 474. He then pointed to the previously described
Mississippi law that “prohibit[ed] any negro or mulatto from having
fire-arms” and explained that the bill would “destroy” such laws. Ibid.
Similarly, Representative Sidney Clarke cited disarmament of freed
men in Alabama and Mississippi as a reason to support the Civil Rights
Act and to continue to deny Alabama and Mississippi representation in
Congress: “I regret, sir, that justice compels me to say, to the disgrace
                     Cite as: 561 U. S. ____ (2010)                    27

                          Opinion of the Court

guaranteed the “full and equal benefit of all laws and
proceedings for the security of person and property, as is
enjoyed by white citizens.” Ibid. This language was vir
tually identical to language in §14 of the Freedmen’s
Bureau Act, 14 Stat. 176–177 (“the right . . . to have full
and equal benefit of all laws and proceedings concerning
personal liberty, personal security, and the acquisition,
enjoyment, and disposition of estate, real and personal”).
And as noted, the latter provision went on to explain that
one of the “laws and proceedings concerning personal
liberty, personal security, and the acquisition, enjoyment,
and disposition of estate, real and personal” was “the
constitutional right to bear arms.” Ibid. Representative
Bingham believed that the Civil Rights Act protected the
same rights as enumerated in the Freedmen’s Bureau bill,
which of course explicitly mentioned the right to keep and
bear arms. 39th Cong. Globe 1292. The unavoidable
conclusion is that the Civil Rights Act, like the Freedmen’s
Bureau Act, aimed to protect “the constitutional right to
bear arms” and not simply to prohibit discrimination. See
also Amar, Bill of Rights 264–265 (noting that one of the
“core purposes of the Civil Rights Act of 1866 and of the
Fourteenth Amendment was to redress the grievances” of
freedmen who had been stripped of their arms and to
“affirm the full and equal right of every citizen to self
defense”).
   Congress, however, ultimately deemed these legislative

——————
of the Federal Government, that the ‘reconstructed’ State authorities of
Mississippi were allowed to rob and disarm our veteran soldiers and
arm the rebels fresh from the field of treasonable strife. Sir, the dis
armed loyalists of Alabama, Mississippi, and Louisiana are powerless
to-day, and oppressed by the pardoned and encouraged rebels of those
States. They appeal to the American Congress for protection. In
response to this appeal I shall vote for every just measure of protection,
for I do not intend to be among the treacherous violators of the solemn
pledge of the nation.” Id., at 1838–1839.
28                    MCDONALD v. CHICAGO

                          Opinion of the Court

remedies insufficient. Southern resistance, Presidential
vetoes, and this Court’s pre-Civil-War precedent per
suaded Congress that a constitutional amendment was
necessary to provide full protection for the rights of
blacks.24 Today, it is generally accepted that the Four
teenth Amendment was understood to provide a constitu
tional basis for protecting the rights set out in the Civil
Rights Act of 1866. See General Building Contractors
Assn., Inc. v. Pennsylvania, 458 U. S. 375, 389 (1982); see
also Amar, Bill of Rights 187; Calabresi, Two Cheers for
Professor Balkin’s Originalism, 103 Nw. U. L. Rev. 663,
669–670 (2009).
   In debating the Fourteenth Amendment, the 39th Con
gress referred to the right to keep and bear arms as a
fundamental right deserving of protection. Senator Sam
uel Pomeroy described three “indispensable” “safeguards
of liberty under our form of Government.” 39th Cong.
Globe 1182. One of these, he said, was the right to keep
and bear arms:
       “Every man . . . should have the right to bear arms
     for the defense of himself and family and his home
     stead. And if the cabin door of the freedman is broken
     open and the intruder enters for purposes as vile as
     were known to slavery, then should a well-loaded
     musket be in the hand of the occupant to send the pol
     luted wretch to another world, where his wretched
     ness will forever remain complete.” Ibid.
Even those who thought the Fourteenth Amendment
unnecessary believed that blacks, as citizens, “have equal
——————
   24 For example, at least one southern court had held the Civil Rights

Act to be unconstitutional. That court did so, moreover, in the course of
upholding the conviction of an African-American man for violating
Mississippi’s law against firearm possession by freedmen. See Decision
of Chief Justice Handy, Declaring the Civil Rights Bill Unconstitu
tional, N. Y. Times, Oct. 26, 1866, p. 2, col. 3.
                     Cite as: 561 U. S. ____ (2010)                  29

                         Opinion of the Court

right to protection, and to keep and bear arms for self
defense.” Id., at 1073 (Sen. James Nye); see also Foner
258–259.25
  Evidence from the period immediately following the
ratification of the Fourteenth Amendment only confirms
that the right to keep and bear arms was considered fun
damental. In an 1868 speech addressing the disarmament
of freedmen, Representative Stevens emphasized the
necessity of the right: “Disarm a community and you rob
them of the means of defending life. Take away their
weapons of defense and you take away the inalienable
right of defending liberty.” “The fourteenth amendment,
now so happily adopted, settles the whole question.”
Cong. Globe, 40th Cong., 2d Sess., 1967. And in debating
the Civil Rights Act of 1871, Congress routinely referred to
the right to keep and bear arms and decried the continued
disarmament of blacks in the South. See Halbrook,
Freedmen 120–131. Finally, legal commentators from the
period emphasized the fundamental nature of the right.
See, e.g., T. Farrar, Manual of the Constitution of the
United States of America §118, p. 145 (1867) (reprint
1993); J. Pomeroy, An Introduction to the Constitutional
Law of the United States §239, pp. 152–153 (3d ed. 1875).
  The right to keep and bear arms was also widely pro
tected by state constitutions at the time when the Four
teenth Amendment was ratified. In 1868, 22 of the 37
States in the Union had state constitutional provisions
——————
    25 Other Members of the 39th Congress stressed the importance of the

right to keep and bear arms in discussing other measures. In speaking
generally on reconstruction, Representative Roswell Hart listed the
“ ‘right of the people to keep and bear arms’ ” as among those rights
necessary to a “republican form of government.” 39th Cong. Globe
1629. Similarly, in objecting to a bill designed to disarm southern
militias, Senator Willard Saulsbury argued that such a measure would
violate the Second Amendment. Id., at 914–915. Indeed, the bill
“ultimately passed in a form that disbanded militias but maintained
the right of individuals to their private firearms.” Cramer 858.
30                     MCDONALD v. CHICAGO

                           Opinion of the Court

explicitly protecting the right to keep and bear arms. See
Calabresi & Agudo, Individual Rights Under State Consti
tutions when the Fourteenth Amendment was Ratified in
1868: What Rights Are Deeply Rooted in American His
tory and Tradition? 87 Texas L. Rev. 7, 50 (2008).26 Quite
a few of these state constitutional guarantees, moreover,
explicitly protected the right to keep and bear arms as an
individual right to self-defense. See Ala. Const., Art. I,
§28 (1868); Conn. Const., Art. I, §17 (1818); Ky. Const.,
Art. XIII, §25 (1850); Mich. Const., Art. XVIII, §7 (1850);
Miss. Const., Art. I, §15 (1868); Mo. Const., Art. I, §8
(1865); Tex. Const., Art. I, §13 (1869); see also Mont.
Const., Art. III, §13 (1889); Wash. Const., Art. I, §24
(1889); Wyo. Const., Art. I, §24 (1889); see also State v.
McAdams, 714 P. 2d 1236, 1238 (Wyo. 1986). What is
more, state constitutions adopted during the Reconstruc
tion era by former Confederate States included a right to
keep and bear arms. See, e.g., Ark. Const., Art. I, §5
(1868); Miss. Const., Art. I, §15 (1868); Tex. Const., Art. I,
§13 (1869). A clear majority of the States in 1868, there
fore, recognized the right to keep and bear arms as being
among the foundational rights necessary to our system of
Government.27
——————
  26 More generally worded provisions in the constitutions of seven
other States may also have encompassed a right to bear arms. See
Calabresi & Agudo, 87 Texas L. Rev., at 52.
  27 These state constitutional protections often reflected a lack of law

enforcement in many sections of the country. In the frontier towns that
did not have an effective police force, law enforcement often could not
pursue criminals beyond the town borders. See Brief for Rocky Moun
tain Gun Owners et al. as Amici Curiae 15. Settlers in the West and
elsewhere, therefore, were left to “repe[l] force by force when the
intervention of society . . . [was] too late to prevent an injury.” District
of Columbia v. Heller, 554 U. S. ___ , ___ (2008) (slip op., at 21) (inter
nal quotation marks omitted). The settlers’ dependence on game for
food and economic livelihood, moreover, undoubtedly undergirded these
state constitutional guarantees. See id., at ___, ___, ___ (slip. op, at 26,
                 Cite as: 561 U. S. ____ (2010)          31

                     Opinion of the Court

  In sum, it is clear that the Framers and ratifiers of the
Fourteenth Amendment counted the right to keep and
bear arms among those fundamental rights necessary to
our system of ordered liberty.
                             2
   Despite all this evidence, municipal respondents con
tend that Congress, in the years immediately following the
Civil War, merely sought to outlaw “discriminatory meas
ures taken against freedmen, which it addressed by adopt
ing a non-discrimination principle” and that even an
outright ban on the possession of firearms was regarded as
acceptable, “so long as it was not done in a discriminatory
manner.” Brief for Municipal Respondents 7. They argue
that Members of Congress overwhelmingly viewed §1 of
the Fourteenth Amendment “as an antidiscrimination
rule,” and they cite statements to the effect that the sec
tion would outlaw discriminatory measures. Id., at 64.
This argument is implausible.
   First, while §1 of the Fourteenth Amendment contains
“an antidiscrimination rule,” namely, the Equal Protection
Clause, municipal respondents can hardly mean that §1
does no more than prohibit discrimination. If that were
so, then the First Amendment, as applied to the States,
would not prohibit nondiscriminatory abridgments of the
rights to freedom of speech or freedom of religion; the
Fourth Amendment, as applied to the States, would not
prohibit all unreasonable searches and seizures but only
discriminatory searches and seizures—and so on. We
assume that this is not municipal respondents’ view, so
what they must mean is that the Second Amendment
should be singled out for special—and specially unfavor
able—treatment. We reject that suggestion.
   Second, municipal respondents’ argument ignores the
——————
36, 42).
32                 MCDONALD v. CHICAGO

                      Opinion of the Court

clear terms of the Freedmen’s Bureau Act of 1866, which
acknowledged the existence of the right to bear arms. If
that law had used language such as “the equal benefit of
laws concerning the bearing of arms,” it would be possible
to interpret it as simply a prohibition of racial discrimina
tion. But §14 speaks of and protects “the constitutional
right to bear arms,” an unmistakable reference to the
right protected by the Second Amendment. And it pro
tects the “full and equal benefit” of this right in the States.
14 Stat. 176–177. It would have been nonsensical for
Congress to guarantee the full and equal benefit of a
constitutional right that does not exist.
   Third, if the 39th Congress had outlawed only those
laws that discriminate on the basis of race or previous
condition of servitude, African Americans in the South
would likely have remained vulnerable to attack by many
of their worst abusers: the state militia and state peace
officers. In the years immediately following the Civil War,
a law banning the possession of guns by all private citi
zens would have been nondiscriminatory only in the for
mal sense. Any such law—like the Chicago and Oak Park
ordinances challenged here—presumably would have
permitted the possession of guns by those acting under the
authority of the State and would thus have left firearms in
the hands of the militia and local peace officers. And as
the Report of the Joint Committee on Reconstruction
revealed, see supra, at 24–25, those groups were widely
involved in harassing blacks in the South.
   Fourth, municipal respondents’ purely antidiscrimina
tion theory of the Fourteenth Amendment disregards the
plight of whites in the South who opposed the Black
Codes. If the 39th Congress and the ratifying public had
simply prohibited racial discrimination with respect to the
bearing of arms, opponents of the Black Codes would have
been left without the means of self-defense—as had aboli
tionists in Kansas in the 1850’s.
                 Cite as: 561 U. S. ____ (2010)          33

                     Opinion of the Court
                     Opinion of ALITO, J.

  Fifth, the 39th Congress’ response to proposals to dis
band and disarm the Southern militias is instructive.
Despite recognizing and deploring the abuses of these
militias, the 39th Congress balked at a proposal to disarm
them. See 39th Cong. Globe 914; Halbrook, Freedmen,
supra, 20–21. Disarmament, it was argued, would violate
the members’ right to bear arms, and it was ultimately
decided to disband the militias but not to disarm their
members. See Act of Mar. 2, 1867, §6, 14 Stat. 485, 487;
Halbrook, Freedmen 68–69; Cramer 858–861. It cannot
be doubted that the right to bear arms was regarded as a
substantive guarantee, not a prohibition that could be
ignored so long as the States legislated in an evenhanded
manner.
                             IV
  Municipal respondents’ remaining arguments are at war
with our central holding in Heller: that the Second
Amendment protects a personal right to keep and bear
arms for lawful purposes, most notably for self-defense
within the home. Municipal respondents, in effect, ask us
to treat the right recognized in Heller as a second-class
right, subject to an entirely different body of rules than
the other Bill of Rights guarantees that we have held to be
incorporated into the Due Process Clause.
  Municipal respondents’ main argument is nothing less
than a plea to disregard 50 years of incorporation prece
dent and return (presumably for this case only) to a by
gone era. Municipal respondents submit that the Due
Process Clause protects only those rights “ ‘recognized by
all temperate and civilized governments, from a deep and
universal sense of [their] justice.’ ” Brief for Municipal
Respondents 9 (quoting Chicago, B. & Q. R. Co., 166 U. S.,
at 238). According to municipal respondents, if it is possi
ble to imagine any civilized legal system that does not
recognize a particular right, then the Due Process Clause
34                     MCDONALD v. CHICAGO

                          Opinion of the Court
                          Opinion of ALITO, J.

does not make that right binding on the States. Brief for
Municipal Respondents 9. Therefore, the municipal re
spondents continue, because such countries as England,
Canada, Australia, Japan, Denmark, Finland, Luxem
bourg, and New Zealand either ban or severely limit
handgun ownership, it must follow that no right to possess
such weapons is protected by the Fourteenth Amendment.
Id., at 21–23.
  This line of argument is, of course, inconsistent with the
long-established standard we apply in incorporation cases.
See Duncan, 391 U. S., at 149, and n. 14. And the pre
sent-day implications of municipal respondents’ argument
are stunning. For example, many of the rights that our
Bill of Rights provides for persons accused of criminal
offenses are virtually unique to this country.28 If our
——————
  28 For example, the United States affords criminal jury trials far more
broadly than other countries. See, e.g., Van Kessel, Adversary Excesses
in the American Criminal Trial, 67 Notre Dame L. Rev. 403 (1992);
Leib, A Comparison of Criminal Jury Decision Rules in Democratic
Countries, 5 Ohio St. J. Crim. L. 629, 630 (2008); Henderson, The
Wrongs of Victim’s Rights, 37 Stan. L. Rev. 937, 1003, n. 296 (1985); see
also Roper v. Simmons, 543 U. S. 551, 624 (2005) (SCALIA, J., dissent
ing) (“In many significant respects the laws of most other countries
differ from our law—including . . . such explicit provisions of our
Constitution as the right to jury trial”). Similarly, our rules governing
pretrial interrogation differ from those in countries sharing a similar
legal heritage. See Dept. of Justice, Office of Legal Policy, Report to the
Attorney General on the Law of Pretrial Interrogation: Truth in Crimi
nal Justice Report No. 1 (Feb. 12, 1986), reprinted in 22 U. Mich. J. L.
Ref. 437, 534–542 (1989) (comparing the system envisioned by Miranda
v. Arizona, 384 U. S. 436 (1966), with rights afforded by England,
Scotland, Canada, India, France, and Germany). And the “Court
pronounced exclusionary rule . . . is distinctively American.” Roper,
supra, at 624 (SCALIA, J., dissenting) (citing Bivens v. Six Unknown
Fed. Narcotics Agents, 403 U. S. 388, 415 (1971) (Burger, C. J., dissent
ing) (noting that exclusionary rule was “unique to American jurispru
dence” (internal quotation marks omitted))); see also Sklansky, Anti-
Inquisitorialism, 122 Harv. L. Rev. 1634, 1648–1656, 1689–1693 (2009)
(discussing the differences between American and European confronta
                    Cite as: 561 U. S. ____ (2010)                 35

                        Opinion of the Court
                        Opinion of ALITO, J.

understanding of the right to a jury trial, the right against
self-incrimination, and the right to counsel were necessary
attributes of any civilized country, it would follow that the
United States is the only civilized Nation in the world.
   Municipal respondents attempt to salvage their position
by suggesting that their argument applies only to substan
tive as opposed to procedural rights. Brief for Municipal
Respondents 10, n. 3. But even in this trimmed form,
municipal respondents’ argument flies in the face of more
than a half-century of precedent. For example, in Everson
v. Board of Ed. of Ewing, 330 U. S. 1, 8 (1947), the Court
held that the Fourteenth Amendment incorporates the
Establishment Clause of the First Amendment. Yet sev
eral of the countries that municipal respondents recognize
as civilized have established state churches.29 If we were
to adopt municipal respondents’ theory, all of this Court’s
Establishment Clause precedents involving actions taken
by state and local governments would go by the boards.
   Municipal respondents maintain that the Second
Amendment differs from all of the other provisions of the
Bill of Rights because it concerns the right to possess a
——————
tion rules).
   29 England and Denmark have state churches. See Torke, The Eng

lish Religious Establishment, 12 J. of Law & Religion 399, 417–427
(1995–1996) (describing legal status of Church of England); Constitu
tional Act of Denmark, pt. I, §4 (1953) (“The Evangelical Lutheran
Church shall be the Established Church of Denmark”). The Evangeli
cal Lutheran Church of Finland has attributes of a state church. See
Christensen, Is the Lutheran Church Still the State Church? An
Analysis of Church-State Relations in Finland, 1995 B. Y. U. L. Rev.
585, 596–600 (describing status of church under Finnish law). The Web
site of the Evangelical Lutheran Church of Finland states that the
church may be usefully described as both a “state church” and a “folk
church.” See J. Seppo, The Current Condition of Church-State Rela
tions in Finland, online at http://evl.fi/EVLen.nsf/Documents/838DDBEF
4A28712AC225730F001F7C67?OpenDocument&lang=EN (all Internet
materials as visited June 23, 2010, and available in Clerk of Court’s
case file).
36                  MCDONALD v. CHICAGO

                      Opinion of the Court
                      Opinion of ALITO, J.

deadly implement and thus has implications for public
safety. Brief for Municipal Respondents 11. And they
note that there is intense disagreement on the question
whether the private possession of guns in the home in
creases or decreases gun deaths and injuries. Id., at 11,
13–17.
   The right to keep and bear arms, however, is not the
only constitutional right that has controversial public
safety implications. All of the constitutional provisions
that impose restrictions on law enforcement and on the
prosecution of crimes fall into the same category. See, e.g.,
Hudson v. Michigan, 547 U. S. 586, 591 (2006) (“The
exclusionary rule generates ‘substantial social costs,’
United States v. Leon, 468 U. S. 897, 907 (1984), which
sometimes include setting the guilty free and the danger
ous at large”); Barker v. Wingo, 407 U. S. 514, 522 (1972)
(reflecting on the serious consequences of dismissal for a
speedy trial violation, which means “a defendant who may
be guilty of a serious crime will go free”); Miranda v.
Arizona, 384 U. S. 436, 517 (1966) (Harlan, J., dissenting);
id., at 542 (White, J., dissenting) (objecting that the
Court’s rule “[i]n some unknown number of cases . . . will
return a killer, a rapist or other criminal to the streets . . .
to repeat his crime”); Mapp, 367 U. S., at 659. Municipal
respondents cite no case in which we have refrained from
holding that a provision of the Bill of Rights is binding on
the States on the ground that the right at issue has dis
puted public safety implications.
   We likewise reject municipal respondents’ argument
that we should depart from our established incorporation
methodology on the ground that making the Second
Amendment binding on the States and their subdivisions
is inconsistent with principles of federalism and will stifle
experimentation. Municipal respondents point out—quite
correctly—that conditions and problems differ from local
ity to locality and that citizens in different jurisdictions
                 Cite as: 561 U. S. ____ (2010)          37

                     Opinion of the Court
                     Opinion of ALITO, J.

have divergent views on the issue of gun control. Munici
pal respondents therefore urge us to allow state and local
governments to enact any gun control law that they deem
to be reasonable, including a complete ban on the posses
sion of handguns in the home for self-defense. Brief for
Municipal Respondents 18–20, 23.
   There is nothing new in the argument that, in order to
respect federalism and allow useful state experimentation,
a federal constitutional right should not be fully binding
on the States. This argument was made repeatedly and
eloquently by Members of this Court who rejected the
concept of incorporation and urged retention of the two
track approach to incorporation. Throughout the era of
“selective incorporation,” Justice Harlan in particular,
invoking the values of federalism and state experimenta
tion, fought a determined rearguard action to preserve the
two-track approach. See, e.g., Roth v. United States, 354
U. S. 476, 500–503 (1957) (Harlan, J., concurring in result
in part and dissenting in part); Mapp, supra, at 678–680
(Harlan, J., dissenting); Gideon, 372 U. S., at 352 (Harlan,
J., concurring); Malloy, 378 U. S., at 14–33 (Harlan, J.,
dissenting); Pointer, 380 U. S., at 408–409 (Harlan, J.,
concurring in result); Washington, 388 U. S., at 23–24
(Harlan, J., concurring in result); Duncan, 391 U. S., at
171–193 (Harlan, J., dissenting); Benton, 395 U. S., at
808–809 (Harlan, J., dissenting); Williams v. Florida, 399
U. S. 78, 117 (1970) (Harlan, J., dissenting in part and
concurring in result in part).
   Time and again, however, those pleas failed. Unless we
turn back the clock or adopt a special incorporation test
applicable only to the Second Amendment, municipal
respondents’ argument must be rejected. Under our prece
dents, if a Bill of Rights guarantee is fundamental from an
American perspective, then, unless stare decisis counsels
38                     MCDONALD v. CHICAGO

                          Opinion of the Court
                          Opinion of ALITO, J.

otherwise,30 that guarantee is fully binding on the States
and thus limits (but by no means eliminates) their ability
to devise solutions to social problems that suit local needs
and values. As noted by the 38 States that have appeared
in this case as amici supporting petitioners, “[s]tate and
local experimentation with reasonable firearms regula
tions will continue under the Second Amendment.” Brief
for State of Texas et al. as Amici Curiae 23.
   Municipal respondents and their amici complain that
incorporation of the Second Amendment right will lead to
extensive and costly litigation, but this argument applies
with even greater force to constitutional rights and reme
dies that have already been held to be binding on the
States. Consider the exclusionary rule. Although the
exclusionary rule “is not an individual right,” Herring v.
United States, 555 U. S. ___ (2009) (slip op., at 5), but a
“judicially created rule,” id., at ___ (slip op., at 4), this
Court made the rule applicable to the States. See Mapp,
supra, at 660. The exclusionary rule is said to result in
“tens of thousands of contested suppression motions each
year.” Stuntz, The Virtues and Vices of the Exclusionary
Rule, 20 Harv. J. Law & Pub. Pol’y, 443, 444 (1997).
——————
   30 As noted above, see n. 13, supra, cases that predate the era of selec

tive incorporation held that the Grand Jury Clause of the Fifth
Amendment and the Seventh Amendment’s civil jury requirement do
not apply to the States. See Hurtado v. California, 110 U. S. 516 (1884)
(indictment); Minneapolis & St. Louis R. Co. v. Bombolis, 241 U. S. 211
(1916) (civil jury).
   As a result of Hurtado, most States do not require a grand jury
indictment in all felony cases, and many have no grand juries. See
Dept. of Justice, Office of Justice Programs, Bureau of Justice Statis
tics, State Court Organization 2004, pp. 213, 215–217 (2006) (Table 38),
online at http://bjs.ojp.usdoj.gov/content/pub/pdf/sco04.pdf.
   As a result of Bombolis, cases that would otherwise fall within the
Seventh Amendment are now tried without a jury in state small claims
courts. See, e.g., Cheung v. Eighth Judicial Dist. Court, 121 Nev. 867,
124 P. 3d 550 (2005) (no right to jury trial in small claims court under
Nevada Constitution).
                 Cite as: 561 U. S. ____ (2010)           39

                     Opinion of the Court
                     Opinion of ALITO, J.

   Municipal respondents assert that, although most state
constitutions protect firearms rights, state courts have
held that these rights are subject to “interest-balancing”
and have sustained a variety of restrictions. Brief for
Municipal Respondents 23–31. In Heller, however, we
expressly rejected the argument that the scope of the
Second Amendment right should be determined by judicial
interest balancing, 554 U. S., at ___–___ (slip op., at 62–
63), and this Court decades ago abandoned “the notion
that the Fourteenth Amendment applies to the States only
a watered-down, subjective version of the individual guar
antees of the Bill of Rights,” Malloy, supra, at 10–11 (in
ternal quotation marks omitted).
   As evidence that the Fourteenth Amendment has not
historically been understood to restrict the authority of the
States to regulate firearms, municipal respondents and
supporting amici cite a variety of state and local firearms
laws that courts have upheld. But what is most striking
about their research is the paucity of precedent sustaining
bans comparable to those at issue here and in Heller.
Municipal respondents cite precisely one case (from the
late 20th century) in which such a ban was sustained. See
Brief for Municipal Respondents 26–27 (citing Kalodimos
v. Morton Grove, 103 Ill. 2d 483, 470 N. E. 2d 266 (1984));
see also Reply Brief for Respondents NRA et al. 23, n. 7
(asserting that no other court has ever upheld a complete
ban on the possession of handguns). It is important to
keep in mind that Heller, while striking down a law that
prohibited the possession of handguns in the home, recog
nized that the right to keep and bear arms is not “a right
to keep and carry any weapon whatsoever in any manner
whatsoever and for whatever purpose.” 554 U. S., at ___
(slip op., at 54). We made it clear in Heller that our hold
ing did not cast doubt on such longstanding regulatory
measures as “prohibitions on the possession of firearms by
felons and the mentally ill,” “laws forbidding the carrying
40                 MCDONALD v. CHICAGO

                     Opinion of the Court
                     Opinion of ALITO, J.

of firearms in sensitive places such as schools and gov
ernment buildings, or laws imposing conditions and quali
fications on the commercial sale of arms.” Id., at ___–___
(slip op., at 54–55). We repeat those assurances here.
Despite municipal respondents’ doomsday proclamations,
incorporation does not imperil every law regulating
firearms.
   Municipal respondents argue, finally, that the right to
keep and bear arms is unique among the rights set out in
the first eight Amendments “because the reason for codify
ing the Second Amendment (to protect the militia) differs
from the purpose (primarily, to use firearms to engage in
self-defense) that is claimed to make the right implicit in
the concept of ordered liberty.” Brief for Municipal Re
spondents 36–37. Municipal respondents suggest that the
Second Amendment right differs from the rights hereto
fore incorporated because the latter were “valued for
[their] own sake.” Id., at 33. But we have never previ
ously suggested that incorporation of a right turns on
whether it has intrinsic as opposed to instrumental value,
and quite a few of the rights previously held to be incorpo
rated—for example the right to counsel and the right to
confront and subpoena witnesses—are clearly instrumen
tal by any measure. Moreover, this contention repackages
one of the chief arguments that we rejected in Heller, i.e.,
that the scope of the Second Amendment right is defined
by the immediate threat that led to the inclusion of that
right in the Bill of Rights. In Heller, we recognized that
the codification of this right was prompted by fear that the
Federal Government would disarm and thus disable the
militias, but we rejected the suggestion that the right was
valued only as a means of preserving the militias. 554
U. S., at ___ (slip op., at 26). On the contrary, we stressed
that the right was also valued because the possession of
firearms was thought to be essential for self-defense. As
we put it, self-defense was “the central component of the
                   Cite as: 561 U. S. ____ (2010)          41

                       Opinion of the Court
                       Opinion of ALITO, J.

right itself.” Ibid.
                               V

                               A

   We turn, finally, to the two dissenting opinions.
JUSTICE STEVENS’ eloquent opinion covers ground already
addressed, and therefore little need be added in response.
JUSTICE STEVENS would “ ‘ground the prohibitions against
state action squarely on due process, without intermediate
reliance on any of the first eight Amendments.’ ” Post, at 8
(quoting Malloy, 378 U. S., at 24 (Harlan, J., dissenting)).
The question presented in this case, in his view, “is
whether the particular right asserted by petitioners ap
plies to the States because of the Fourteenth Amendment
itself, standing on its own bottom.” Post, at 27. He would
hold that “[t]he rights protected against state infringe
ment by the Fourteenth Amendment’s Due Process Clause
need not be identical in shape or scope to the rights pro
tected against Federal Government infringement by the
various provisions of the Bill of Rights.” Post, at 9.
   As we have explained, the Court, for the past half
century, has moved away from the two-track approach. If
we were now to accept JUSTICE STEVENS’ theory across the
board, decades of decisions would be undermined. We
assume that this is not what is proposed. What is urged
instead, it appears, is that this theory be revived solely for
the individual right that Heller recognized, over vigorous
dissents.
   The relationship between the Bill of Rights’ guarantees
and the States must be governed by a single, neutral
principle. It is far too late to exhume what Justice Bren
nan, writing for the Court 46 years ago, derided as “the
notion that the Fourteenth Amendment applies to the
States only a watered-down, subjective version of the
individual guarantees of the Bill of Rights.” Malloy,
supra, at 10–11 (internal quotation marks omitted).
42                MCDONALD v. CHICAGO 


                     Opinion of the Court 

                     Opinion of ALITO, J.

                              B

   JUSTICE BREYER’s dissent makes several points to which
we briefly respond. To begin, while there is certainly room
for disagreement about Heller’s analysis of the history of
the right to keep and bear arms, nothing written since
Heller persuades us to reopen the question there decided.
Few other questions of original meaning have been as
thoroughly explored.
   JUSTICE BREYER’s conclusion that the Fourteenth
Amendment does not incorporate the right to keep and
bear arms appears to rest primarily on four factors: First,
“there is no popular consensus” that the right is funda
mental, post, at 9; second, the right does not protect mi
norities or persons neglected by those holding political
power, post, at 10; third, incorporation of the Second
Amendment right would “amount to a significant incur
sion on a traditional and important area of state concern,
altering the constitutional relationship between the States
and the Federal Government” and preventing local varia
tions, post, at 11; and fourth, determining the scope of the
Second Amendment right in cases involving state and
local laws will force judges to answer difficult empirical
questions regarding matters that are outside their area of
expertise, post, at 11–16. Even if we believed that these
factors were relevant to the incorporation inquiry, none of
these factors undermines the case for incorporation of the
right to keep and bear arms for self-defense.
   First, we have never held that a provision of the Bill of
Rights applies to the States only if there is a “popular
consensus” that the right is fundamental, and we see no
basis for such a rule. But in this case, as it turns out,
there is evidence of such a consensus. An amicus brief
submitted by 58 Members of the Senate and 251 Members
of the House of Representatives urges us to hold that the
right to keep and bear arms is fundamental. See Brief for
Senator Kay Bailey Hutchison et al. as Amici Curiae 4.
                     Cite as: 561 U. S. ____ (2010)                   43

                          Opinion of the Court
                          Opinion of ALITO, J.

Another brief submitted by 38 States takes the same
position. Brief for State of Texas et al. as Amici Curiae 6.
  Second, petitioners and many others who live in high
crime areas dispute the proposition that the Second
Amendment right does not protect minorities and those
lacking political clout. The plight of Chicagoans living in
high-crime areas was recently highlighted when two Illi
nois legislators representing Chicago districts called on
the Governor to deploy the Illinois National Guard to
patrol the City’s streets.31 The legislators noted that the
number of Chicago homicide victims during the current
year equaled the number of American soldiers killed dur
ing that same period in Afghanistan and Iraq and that
80% of the Chicago victims were black.32 Amici supporting
incorporation of the right to keep and bear arms contend
that the right is especially important for women and
members of other groups that may be especially vulner
able to violent crime.33 If, as petitioners believe, their
safety and the safety of other law-abiding members of the
community would be enhanced by the possession of hand
guns in the home for self-defense, then the Second
Amendment right protects the rights of minorities and
other residents of high-crime areas whose needs are not
being met by elected public officials.
——————
  31 See Mack & Burnette, 2 Lawmakers to Quinn: Send the Guard to

Chicago, Chicago Tribune, Apr. 26, 2010, p. 6.
  32 Janssen & Knowles, Send in Troops? Chicago Sun-Times, Apr. 26,

2010, p. 2; see also Brief for NAACP Legal Defense & Education Fund,
Inc., as Amicus Curiae 5, n. 4 (stating that in 2008, almost three out of
every four homicide victims in Chicago were African Americans); id., at
5–6 (noting that “each year [in Chicago], many times more African
Americans are murdered by assailants wielding guns than were killed
during the Colfax massacre” (footnote omitted)).
  33 See Brief for Women State Legislators et al. as Amici Curiae 9–10,

14–15; Brief for Jews for the Preservation of Firearms Ownership as
Amicus Curiae 3–4; see also Brief for Pink Pistols et al. as Amici Curiae
in District of Columbia v. Heller, O. T. 2007, No. 07–290, pp. 5–11.
44                 MCDONALD v. CHICAGO

                      Opinion of the Court
                      Opinion of ALITO, J.

   Third, JUSTICE BREYER is correct that incorporation of
the Second Amendment right will to some extent limit the
legislative freedom of the States, but this is always true
when a Bill of Rights provision is incorporated. Incorpora
tion always restricts experimentation and local variations,
but that has not stopped the Court from incorporating
virtually every other provision of the Bill of Rights. “[T]he
enshrinement of constitutional rights necessarily takes
certain policy choices off the table.” Heller, 554 U. S., at __
(slip op., at 64). This conclusion is no more remarkable
with respect to the Second Amendment than it is with
respect to all the other limitations on state power found in
the Constitution.
   Finally, JUSTICE BREYER is incorrect that incorporation
will require judges to assess the costs and benefits of
firearms restrictions and thus to make difficult empirical
judgments in an area in which they lack expertise. As we
have noted, while his opinion in Heller recommended an
interest-balancing test, the Court specifically rejected that
suggestion. See supra, at 38–39. “The very enumeration
of the right takes out of the hands of government—even
the Third Branch of Government—the power to decide on
a case-by-case basis whether the right is really worth
insisting upon.” Heller, supra, at ___ (slip op., at 62–63).
                        *    *    *
  In Heller, we held that the Second Amendment protects
the right to possess a handgun in the home for the purpose
of self-defense. Unless considerations of stare decisis
counsel otherwise, a provision of the Bill of Rights that
protects a right that is fundamental from an American
perspective applies equally to the Federal Government
and the States. See Duncan, 391 U. S., at 149, and n. 14.
We therefore hold that the Due Process Clause of the
Fourteenth Amendment incorporates the Second Amend
ment right recognized in Heller. The judgment of the
                 Cite as: 561 U. S. ____ (2010)           45

                     Opinion of the Court
                     Opinion of ALITO, J.

Court of Appeals is reversed, and the case is remanded for
further proceedings.
                                            It is so ordered.
                 Cite as: 561 U. S. ____ (2010)            1

                     SCALIA, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1521
                         _________________


 OTIS MCDONALD, ET AL., PETITIONERS v. CITY OF 

          CHICAGO, ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                        [June 28, 2010] 


   JUSTICE SCALIA, concurring.
   I join the Court’s opinion. Despite my misgivings about
Substantive Due Process as an original matter, I have
acquiesced in the Court’s incorporation of certain guaran­
tees in the Bill of Rights “because it is both long estab­
lished and narrowly limited.” Albright v. Oliver, 510 U. S.
266, 275 (1994) (SCALIA, J., concurring). This case does
not require me to reconsider that view, since straightfor­
ward application of settled doctrine suffices to decide it.
   I write separately only to respond to some aspects of
JUSTICE STEVENS’ dissent. Not that aspect which dis­
agrees with the majority’s application of our precedents to
this case, which is fully covered by the Court’s opinion.
But much of what JUSTICE STEVENS writes is a broad
condemnation of the theory of interpretation which under­
lies the Court’s opinion, a theory that makes the traditions
of our people paramount. He proposes a different theory,
which he claims is more “cautiou[s]” and respectful of
proper limits on the judicial role. Post, at 57. It is that
claim I wish to address.
                           I
                           A
  After stressing the substantive dimension of what he
2                    MCDONALD v. CHICAGO

                        SCALIA, J., concurring

has renamed the “liberty clause,” post, at 4–7,1 JUSTICE
STEVENS proceeds to urge readoption of the theory of
incorporation articulated in Palko v. Connecticut, 302
U. S. 319, 325 (1937), see post, at 14–20. But in fact he
does not favor application of that theory at all. For
whether Palko requires only that “a fair and enlightened
system of justice would be impossible without” the right
sought to be incorporated, 302 U. S., at 325, or requires in
addition that the right be rooted in the “traditions and
conscience of our people,” ibid. (internal quotation marks
omitted), many of the rights JUSTICE STEVENS thinks are
incorporated could not pass muster under either test:
abortion, post, at 7 (citing Planned Parenthood of South
eastern Pa. v. Casey, 505 U. S. 833, 847 (1992)); homosex­
ual sodomy, post, at 16 (citing Lawrence v. Texas, 539
U. S. 558, 572 (2003)); the right to have excluded from
criminal trials evidence obtained in violation of the Fourth
Amendment, post, at 18 (citing Mapp v. Ohio, 367 U. S.
643, 650, 655–657 (1961)); and the right to teach one’s
children foreign languages, post, at 7 (citing Meyer v.
Nebraska, 262 U. S. 390, 399–403 (1923)), among others.
  That JUSTICE STEVENS is not applying any version of
Palko is clear from comparing, on the one hand, the rights
he believes are covered, with, on the other hand, his con­
clusion that the right to keep and bear arms is not cov­
ered. Rights that pass his test include not just those
“relating to marriage, procreation, contraception, family
relationships, and child rearing and education,” but also
rights against “[g]overnment action that shocks the con­
——————
   1 I do not entirely understand JUSTICE STEVENS’ renaming of the Due

Process Clause. What we call it, of course, does not change what the
Clause says, but shorthand should not obscure what it says. Accepting
for argument’s sake the shift in emphasis—from avoiding certain
deprivations without that “process” which is “due,” to avoiding the
deprivations themselves—the Clause applies not just to deprivations of
“liberty,” but also to deprivations of “life” and even “property.”
                     Cite as: 561 U. S. ____ (2010)                    3

                         SCALIA, J., concurring

science, pointlessly infringes settled expectations, tres­
passes into sensitive private realms or life choices without
adequate justification, [or] perpetrates gross injustice.”
Post, at 23 (internal quotation marks omitted). Not all
such rights are in, however, since only “some fundamental
aspects of personhood, dignity, and the like” are protected,
post, at 24 (emphasis added). Exactly what is covered is
not clear. But whatever else is in, he knows that the right
to keep and bear arms is out, despite its being as “deeply
rooted in this Nation’s history and tradition,” Washington
v. Glucksberg, 521 U. S. 702, 721 (1997) (internal quota­
tion marks omitted), as a right can be, see District of
Columbia v. Heller, 554 U. S. ___, ___–___, ___–___, ___–
___ (2008) (slip op., at 20–21, 26–30, 41–44). I can find no
other explanation for such certitude except that JUSTICE
STEVENS, despite his forswearing of “personal and private
notions,” post, at 21 (internal quotation marks omitted),
deeply believes it should be out.
   The subjective nature of JUSTICE STEVENS’ standard is
also apparent from his claim that it is the courts’ preroga­
tive—indeed their duty—to update the Due Process Clause
so that it encompasses new freedoms the Framers were
too narrow-minded to imagine, post, at 19–20, and n. 21.
Courts, he proclaims, must “do justice to [the Clause’s]
urgent call and its open texture” by exercising the “inter­
pretive discretion the latter embodies.” Post, at 21. (Why
the people are not up to the task of deciding what new
rights to protect, even though it is they who are authorized
to make changes, see U. S. Const., Art. V, is never ex­
plained.2) And it would be “judicial abdication” for a judge
to “tur[n] his back” on his task of determining what the
——————
  2 JUSTICE STEVENS insists that he would not make courts the sole

interpreters of the “liberty clause”; he graciously invites “[a]ll Ameri­
cans” to ponder what the Clause means to them today. Post, at 20, n.
22. The problem is that in his approach the people’s ponderings do not
matter, since whatever the people decide, courts have the last word.
4                     MCDONALD v. CHICAGO

                         SCALIA, J., concurring

Fourteenth Amendment covers by “outsourc[ing]” the job
to “historical sentiment,” post, at 20—that is, by being
guided by what the American people throughout our his­
tory have thought. It is only we judges, exercising our
“own reasoned judgment,” post, at 15, who can be en­
trusted with deciding the Due Process Clause’s scope—
which rights serve the Amendment’s “central values,” post,
at 23—which basically means picking the rights we want
to protect and discarding those we do not.
                              B
   JUSTICE STEVENS resists this description, insisting that
his approach provides plenty of “guideposts” and “con­
straints” to keep courts from “injecting excessive subjectiv­
ity” into the process.3 Post, at 21. Plenty indeed—and
that alone is a problem. The ability of omnidirectional
guideposts to constrain is inversely proportional to their
number. But even individually, each lodestar or limitation
he lists either is incapable of restraining judicial whimsy
or cannot be squared with the precedents he seeks to
preserve.
   He begins with a brief nod to history, post, at 21, but as
——————
   3 JUSTICE BREYER is not worried by that prospect. His interpretive

approach applied to incorporation of the Second Amendment includes
consideration of such factors as “the extent to which incorporation will
further other, perhaps more basic, constitutional aims; and the extent
to which incorporation will advance or hinder the Constitution’s struc­
tural aims”; whether recognizing a particular right will “further the
Constitution’s effort to ensure that the government treats each individ­
ual with equal respect” or will “help maintain the democratic form of
government”; whether it is “inconsistent . . . with the Constitution’s
efforts to create governmental institutions well suited to the carrying
out of its constitutional promises”; whether it fits with “the Framers’
basic reason for believing the Court ought to have the power of judicial
review”; courts’ comparative advantage in answering empirical ques­
tions that may be involved in applying the right; and whether there is a
“strong offsetting justification” for removing a decision from the democ­
ratic process. Post, at 7, 11–17 (dissenting opinion).
                  Cite as: 561 U. S. ____ (2010)            5

                      SCALIA, J., concurring

he has just made clear, he thinks historical inquiry un­
availing, post, at 19–20. Moreover, trusting the meaning
of the Due Process Clause to what has historically been
protected is circular, see post, at 19, since that would
mean no new rights could get in.
  JUSTICE STEVENS moves on to the “most basic” con­
straint on subjectivity his theory offers: that he would
“esche[w] attempts to provide any all-purpose, top-down,
totalizing theory of ‘liberty.’ ” Post, at 22. The notion that
the absence of a coherent theory of the Due Process Clause
will somehow curtail judicial caprice is at war with reason.
Indeterminacy means opportunity for courts to impose
whatever rule they like; it is the problem, not the solution.
The idea that interpretive pluralism would reduce courts’
ability to impose their will on the ignorant masses is not
merely naïve, but absurd. If there are no right answers,
there are no wrong answers either.
  JUSTICE STEVENS also argues that requiring courts to
show “respect for the democratic process” should serve as
a constraint. Post, at 23. That is true, but JUSTICE
STEVENS would have them show respect in an extraordi­
nary manner. In his view, if a right “is already being
given careful consideration in, and subjected to ongoing
calibration by, the States, judicial enforcement may not be
appropriate.” Ibid. In other words, a right, such as the
right to keep and bear arms, that has long been recognized
but on which the States are considering restrictions, ap­
parently deserves less protection, while a privilege the
political branches (instruments of the democratic process)
have withheld entirely and continue to withhold, deserves
more. That topsy-turvy approach conveniently accom­
plishes the objective of ensuring that the rights this Court
held protected in Casey, Lawrence, and other such cases fit
the theory—but at the cost of insulting rather than re­
specting the democratic process.
  The next constraint JUSTICE STEVENS suggests is harder
6                  MCDONALD v. CHICAGO

                      SCALIA, J., concurring

to evaluate. He describes as “an important tool for guiding
judicial discretion” “sensitivity to the interaction between
the intrinsic aspects of liberty and the practical realities of
contemporary society.” Post, at 24. I cannot say whether
that sensitivity will really guide judges because I have no
idea what it is. Is it some sixth sense instilled in judges
when they ascend to the bench? Or does it mean judges
are more constrained when they agonize about the cosmic
conflict between liberty and its potentially harmful conse­
quences? Attempting to give the concept more precision,
JUSTICE STEVENS explains that “sensitivity is an aspect of
a deeper principle: the need to approach our work with
humility and caution.” Ibid. Both traits are undeniably
admirable, though what relation they bear to sensitivity is
a mystery. But it makes no difference, for the first case
JUSTICE STEVENS cites in support, see ibid., Casey, 505
U. S., at 849, dispels any illusion that he has a meaningful
form of judicial modesty in mind.
  JUSTICE STEVENS offers no examples to illustrate the
next constraint: stare decisis, post, at 25. But his view of it
is surely not very confining, since he holds out as a “ca­
nonical” exemplar of the proper approach, see post, at 16,
54, Lawrence, which overruled a case decided a mere 17
years earlier, Bowers v. Hardwick, 478 U. S. 186 (1986),
see 539 U. S., at 578 (it “was not correct when it was
decided, and it is not correct today”). Moreover, JUSTICE
STEVENS would apply that constraint unevenly: He appar­
ently approves those Warren Court cases that adopted jot­
for-jot incorporation of procedural protections for criminal
defendants, post, at 11, but would abandon those Warren
Court rulings that undercut his approach to substantive
rights, on the basis that we have “cut back” on cases from
that era before, post, at 12.
  JUSTICE STEVENS also relies on the requirement of a
“careful description of the asserted fundamental liberty
interest” to limit judicial discretion. Post, at 25 (internal
                 Cite as: 561 U. S. ____ (2010)            7

                     SCALIA, J., concurring

quotation marks omitted). I certainly agree with that
requirement, see Reno v. Flores, 507 U. S. 292, 302 (1993),
though some cases JUSTICE STEVENS approves have not
applied it seriously, see, e.g., Lawrence, supra, at 562
(“The instant case involves liberty of the person both in its
spatial and in its more transcendent dimensions”). But if
the “careful description” requirement is used in the man­
ner we have hitherto employed, then the enterprise of
determining the Due Process Clause’s “conceptual core,”
post, at 23, is a waste of time. In the cases he cites we
sought a careful, specific description of the right at issue
in order to determine whether that right, thus narrowly
defined, was fundamental. See, e.g., Glucksberg, 521
U. S., at 722–728; Reno, supra, at 302–306; Collins v.
Harker Heights, 503 U. S. 115, 125–129 (1992); Cruzan v.
Director, Mo. Dept. of Health, 497 U. S. 261, 269–279
(1990); see also Vacco v. Quill, 521 U. S. 793, 801–808
(1997). The threshold step of defining the asserted right
with precision is entirely unnecessary, however, if (as
JUSTICE STEVENS maintains) the “conceptual core” of the
“liberty clause,” post, at 23, includes a number of capa­
cious, hazily defined categories. There is no need to define
the right with much precision in order to conclude that it
pertains to the plaintiff’s “ability independently to define
[his] identity,” his “right to make certain unusually impor­
tant decisions that will affect his own, or his family’s,
destiny,” or some aspect of his “[s]elf-determination, bodily
integrity, freedom of conscience, intimate relationships,
political equality, dignity [or] respect.” Ibid. (internal
quotation marks omitted). JUSTICE STEVENS must there­
fore have in mind some other use for the careful­
description requirement—perhaps just as a means of
ensuring that courts “procee[d] slowly and incrementally,”
post, at 25. But that could be achieved just as well by
8                      MCDONALD v. CHICAGO

                         SCALIA, J., concurring

having them draft their opinions in longhand.4
                              II
  If JUSTICE STEVENS’ account of the constraints of his
approach did not demonstrate that they do not exist, his
application of that approach to the case before us leaves no
doubt. He offers several reasons for concluding that the
Second Amendment right to keep and bear arms is not
fundamental enough to be applied against the States.5
None is persuasive, but more pertinent to my purpose,
each is either intrinsically indeterminate, would preclude
incorporation of rights we have already held incorporated,
or both. His approach therefore does nothing to stop a
judge from arriving at any conclusion he sets out to reach.
  JUSTICE STEVENS begins with the odd assertion that

——————
    4 After
          defending the careful-description criterion, JUSTICE STEVENS
quickly retreats and cautions courts not to apply it too stringently.
Post, at 26. Describing a right too specifically risks robbing it of its
“universal valence and a moral force it might otherwise have,” ibid.,
and “loads the dice against its recognition,” post, at 26, n. 25 (internal
quotation marks omitted). That must be avoided, since it endangers
rights JUSTICE STEVENS does like. See ibid. (discussing Lawrence v.
Texas, 539 U. S. 558 (2003)). To make sure those rights get in, we must
leave leeway in our description, so that a right that has not itself been
recognized as fundamental can ride the coattails of one that has been.
  5 JUSTICE STEVENS claims that I mischaracterize his argument by

referring to the Second Amendment right to keep and bear arms,
instead of “the interest in keeping a firearm of one’s choosing in the
home,” the right he says petitioners assert. Post, at 38, n. 36. But it is
precisely the “Second Amendment right to keep and bear arms” that
petitioners argue is incorporated by the Due Process Clause. See, e.g.,
Pet. for Cert. i. Under JUSTICE STEVENS’ own approach, that should end
the matter. See post, at 26 (“[W]e must pay close attention to the
precise liberty interest the litigants have asked us to vindicate”). In
any event, the demise of watered-down incorporation, see ante, at 17–
19, means that we no longer subdivide Bill of Rights guarantees into
their theoretical components, only some of which apply to the States.
The First Amendment freedom of speech is incorporated—not the
freedom to speak on Fridays, or to speak about philosophy.
                     Cite as: 561 U. S. ____ (2010)                     9

                         SCALIA, J., concurring

“firearms have a fundamentally ambivalent relationship
to liberty,” since sometimes they are used to cause (or
sometimes accidentally produce) injury to others. Post, at
35. The source of the rule that only nonambivalent liber­
ties deserve Due Process protection is never explained—
proof that judges applying JUSTICE STEVENS’ approach can
add new elements to the test as they see fit. The criterion,
moreover, is inherently manipulable. Surely JUSTICE
STEVENS does not mean that the Clause covers only rights
that have zero harmful effect on anyone. Otherwise even
the First Amendment is out. Maybe what he means is
that the right to keep and bear arms imposes too great a
risk to others’ physical well-being. But as the plurality
explains, ante, at 35–36, other rights we have already held
incorporated pose similarly substantial risks to public
safety. In all events, JUSTICE STEVENS supplies neither a
standard for how severe the impairment on others’ liberty
must be for a right to be disqualified, nor (of course) any
method of measuring the severity.
   JUSTICE STEVENS next suggests that the Second
Amendment right is not fundamental because it is “differ­
ent in kind” from other rights we have recognized. Post, at
37. In one respect, of course, the right to keep and bear
arms is different from some other rights we have held the
Clause protects and he would recognize: It is deeply
grounded in our nation’s history and tradition. But
JUSTICE STEVENS has a different distinction in mind:
Even though he does “not doubt for a moment that many
Americans . . . see [firearms] as critical to their way of life
as well as to their security,” he pronounces that owning a
handgun is not “critical to leading a life of autonomy,
dignity, or political equality.”6 Post, at 37–38. Who says?
——————
   6 JUSTICE STEVENS goes a step farther still, suggesting that the right

to keep and bear arms is not protected by the “liberty clause” because it
is not really a liberty at all, but a “property right.” Post, at 38. Never
10                     MCDONALD v. CHICAGO

                          SCALIA, J., concurring

Deciding what is essential to an enlightened, liberty-filled
life is an inherently political, moral judgment—the an­
tithesis of an objective approach that reaches conclusions
by applying neutral rules to verifiable evidence.7
   No determination of what rights the Constitution of the
United States covers would be complete, of course, without
a survey of what other countries do. Post, at 40–41. When
it comes to guns, JUSTICE STEVENS explains, our Nation is
already an outlier among “advanced democracies”; not
even our “oldest allies” protect as robust a right as we do,
and we should not widen the gap. Ibid. Never mind that
he explains neither which countries qualify as “advanced
democracies” nor why others are irrelevant. For there is
an even clearer indication that this criterion lets judges
pick which rights States must respect and those they can
ignore: As the plurality shows, ante, at 34–35, and nn. 28–
29, this follow-the-foreign-crowd requirement would fore­
——————
mind that the right to bear arms sounds mighty like a liberty; and
never mind that the “liberty clause” is really a Due Process Clause
which explicitly protects “property,” see United States v. Carlton, 512
U. S. 26, 41–42 (1994) (SCALIA, J., concurring in judgment). JUSTICE
STEVENS’ theory cannot explain why the Takings Clause, which unques­
tionably protects property, has been incorporated, see Chicago, B. & Q.
R. Co. v. Chicago, 166 U. S. 226, 241 (1897), in a decision he appears to
accept, post, at 14, n. 14.
   7 As JUSTICE STEVENS notes, see post, at 51–52, I accept as a matter of

stare decisis the requirement that to be fundamental for purposes of the
Due Process Clause, a right must be “implicit in the concept of ordered
liberty,” Lawrence, supra, at 593, n. 3 (SCALIA, J., dissenting) (internal
quotation marks omitted). But that inquiry provides infinitely less
scope for judicial invention when conducted under the Court’s ap­
proach, since the field of candidates is immensely narrowed by the prior
requirement that a right be rooted in this country’s traditions. JUSTICE
STEVENS, on the other hand, is free to scan the universe for rights that
he thinks “implicit in the concept, etc.” The point JUSTICE STEVENS
makes here is merely one example of his demand that an historical
approach to the Constitution prove itself, not merely much better than
his in restraining judicial invention, but utterly perfect in doing so. See
Part III, infra.
                  Cite as: 561 U. S. ____ (2010)           11

                      SCALIA, J., concurring

close rights that we have held (and JUSTICE STEVENS
accepts) are incorporated, but that other “advanced” na­
tions do not recognize—from the exclusionary rule to the
Establishment Clause.           A judge applying JUSTICE
STEVENS’ approach must either throw all of those rights
overboard or, as cases JUSTICE STEVENS approves have
done in considering unenumerated rights, simply ignore
foreign law when it undermines the desired conclusion,
see, e.g., Casey, 505 U. S. 833 (making no mention of
foreign law).
   JUSTICE STEVENS also argues that since the right to
keep and bear arms was codified for the purpose of “pre­
vent[ing] elimination of the militia,” it should be viewed as
“ ‘a federalism provision’ ” logically incapable of incorpora­
tion. Post, at 41–42 (quoting Elk Grove Unified School
Dist. v. Newdow, 542 U. S. 1, 45 (2004) (THOMAS, J., con­
curring in judgment); some internal quotation marks
omitted). This criterion, too, evidently applies only when
judges want it to. The opinion JUSTICE STEVENS quotes
for the “federalism provision” principle, JUSTICE THOMAS’s
concurrence in Newdow, argued that incorporation of the
Establishment Clause “makes little sense” because that
Clause was originally understood as a limit on congres­
sional interference with state establishments of religion.
Id., at 49–51. JUSTICE STEVENS, of course, has no problem
with applying the Establishment Clause to the States.
See, e.g., id., at 8, n. 4 (opinion for the Court by STEVENS,
J.) (acknowledging that the Establishment Clause
“appl[ies] to the States by incorporation into the Four­
teenth Amendment”). While he insists that Clause is not a
“federalism provision,” post, at 42, n. 40, he does not ex­
plain why it is not, but the right to keep and bear arms is
(even though only the latter refers to a “right of the peo­
ple”). The “federalism” argument prevents the incorpora­
tion of only certain rights.
   JUSTICE STEVENS next argues that even if the right to
12                MCDONALD v. CHICAGO

                     SCALIA, J., concurring

keep and bear arms is “deeply rooted in some important
senses,” the roots of States’ efforts to regulate guns run
just as deep. Post, at 44 (internal quotation marks omit­
ted). But this too is true of other rights we have held
incorporated. No fundamental right—not even the First
Amendment—is absolute. The traditional restrictions go
to show the scope of the right, not its lack of fundamental
character. At least that is what they show (JUSTICE
STEVENS would agree) for other rights. Once again, prin­
ciples are applied selectively.
   JUSTICE STEVENS’ final reason for rejecting incorpora­
tion of the Second Amendment reveals, more clearly than
any of the others, the game that is afoot. Assuming that
there is a “plausible constitutional basis” for holding that
the right to keep and bear arms is incorporated, he asserts
that we ought not to do so for prudential reasons. Post, at
47. Even if we had the authority to withhold rights that
are within the Constitution’s command (and we assuredly
do not), two of the reasons JUSTICE STEVENS gives for
abstention show just how much power he would hand to
judges. The States’ “right to experiment” with solutions to
the problem of gun violence, he says, is at its apex here
because “the best solution is far from clear.” Post, at 47–
48 (internal quotation marks omitted). That is true of
most serious social problems—whether, for example, “the
best solution” for rampant crime is to admit confessions
unless they are affirmatively shown to have been coerced,
but see Miranda v. Arizona, 384 U. S. 436, 444–445
(1966), or to permit jurors to impose the death penalty
without a requirement that they be free to consider “any
relevant mitigating factor,” see Eddings v. Oklahoma, 455
U. S. 104, 112 (1982), which in turn leads to the conclusion
that defense counsel has provided inadequate defense if he
has not conducted a “reasonable investigation” into poten­
tially mitigating factors, see, e.g., Wiggins v. Smith, 539
U. S. 510, 534 (2003), inquiry into which question tends to
                     Cite as: 561 U. S. ____ (2010)                  13

                         SCALIA, J., concurring

destroy any prospect of prompt justice, see, e.g., Wong v.
Belmontes, 558 U. S. ___ (2009) (per curiam) (reversing
grant of habeas relief for sentencing on a crime committed
in 1981). The obviousness of the optimal answer is in the
eye of the beholder. The implication of JUSTICE STEVENS’
call for abstention is that if We The Court conclude that
They The People’s answers to a problem are silly, we are
free to “interven[e],” post, at 47, but if we too are uncertain
of the right answer, or merely think the States may be on
to something, we can loosen the leash.
   A second reason JUSTICE STEVENS says we should ab­
stain is that the States have shown they are “capable” of
protecting the right at issue, and if anything have pro­
tected it too much. Post, at 49. That reflects an assump­
tion that judges can distinguish between a proper democ­
ratic decision to leave things alone (which we should
honor), and a case of democratic market failure (which we
should step in to correct). I would not—and no judge
should—presume to have that sort of omniscience, which
seems to me far more “arrogant,” post, at 41, than confin­
ing courts’ focus to our own national heritage.
                              III
   JUSTICE STEVENS’ response to this concurrence, post, at
51–56, makes the usual rejoinder of “living Constitution”
advocates to the criticism that it empowers judges to
eliminate or expand what the people have prescribed: The
traditional, historically focused method, he says, reposes
discretion in judges as well.8 Historical analysis can be
——————
  8 JUSTICE STEVENS also asserts that his approach is “more faithful to
this Nation’s constitutional history” and to “the values and commit­
ments of the American people, as they stand today,” post, at 54. But
what he asserts to be the proof of this is that his approach aligns (no
surprise) with those cases he approves (and dubs “canonical,” ibid.).
Cases he disfavors are discarded as “hardly bind[ing]” “excesses,” post,
at 12, or less “enduring,” post, at 17, n. 16. Not proven. Moreover,
whatever relevance JUSTICE STEVENS ascribes to current “values and
14                     MCDONALD v. CHICAGO

                          SCALIA, J., concurring

difficult; it sometimes requires resolving threshold ques­
tions, and making nuanced judgments about which evi­
dence to consult and how to interpret it.
   I will stipulate to that.9 But the question to be decided
is not whether the historically focused method is a perfect
means of restraining aristocratic judicial Constitution­
writing; but whether it is the best means available in an
imperfect world. Or indeed, even more narrowly than
that: whether it is demonstrably much better than what
JUSTICE STEVENS proposes. I think it beyond all serious
dispute that it is much less subjective, and intrudes much
less upon the democratic process. It is less subjective
because it depends upon a body of evidence susceptible of
reasoned analysis rather than a variety of vague ethico­
political First Principles whose combined conclusion can
be found to point in any direction the judges favor. In the
most controversial matters brought before this Court—for
example, the constitutionality of prohibiting abortion,
assisted suicide, or homosexual sodomy, or the constitu­
tionality of the death penalty—any historical methodology,
under any plausible standard of proof, would lead to the
same conclusion.10 Moreover, the methodological differ­
ences that divide historians, and the varying interpretive
——————
commitments of the American people” (and that is unclear, see post, at
48–49, n. 47), it is hard to see how it shows fidelity to them that he
disapproves a different subset of old cases than the Court does.
   9 That is not to say that every historical question on which there is

room for debate is indeterminate, or that every question on which
historians disagree is equally balanced. Cf. post, at 52–53. For exam­
ple, the historical analysis of the principal dissent in Heller is as valid
as the Court’s only in a two-dimensional world that conflates length
and depth.
   10 By the way, JUSTICE STEVENS greatly magnifies the difficulty of an

historical approach by suggesting that it was my burden in Lawrence to
show the “ancient roots of proscriptions against sodomy,” post, at 53
(internal quotation marks omitted). Au contraire, it was his burden (in
the opinion he joined) to show the ancient roots of the right of sodomy.
                 Cite as: 561 U. S. ____ (2010)           15

                     SCALIA, J., concurring

assumptions they bring to their work, post, at 52–54, are
nothing compared to the differences among the American
people (though perhaps not among graduates of prestig­
ious law schools) with regard to the moral judgments
JUSTICE STEVENS would have courts pronounce. And
whether or not special expertise is needed to answer his­
torical questions, judges most certainly have no “compara­
tive . . . advantage,” post, at 24 (internal quotation marks
omitted), in resolving moral disputes. What is more, his
approach would not eliminate, but multiply, the hard
questions courts must confront, since he would not replace
history with moral philosophy, but would have courts
consider both.
   And the Court’s approach intrudes less upon the democ­
ratic process because the rights it acknowledges are those
established by a constitutional history formed by democ­
ratic decisions; and the rights it fails to acknowledge are
left to be democratically adopted or rejected by the people,
with the assurance that their decision is not subject to
judicial revision. JUSTICE STEVENS’ approach, on the
other hand, deprives the people of that power, since what­
ever the Constitution and laws may say, the list of pro­
tected rights will be whatever courts wish it to be. After
all, he notes, the people have been wrong before, post, at
55, and courts may conclude they are wrong in the future.
JUSTICE STEVENS abhors a system in which “majorities or
powerful interest groups always get their way,” post, at 56,
but replaces it with a system in which unelected and life­
tenured judges always get their way. That such usurpa­
tion is effected unabashedly, see post, at 53—with “the
judge’s cards . . . laid on the table,” ibid.—makes it even
worse. In a vibrant democracy, usurpation should have to
be accomplished in the dark. It is JUSTICE STEVENS’ ap­
proach, not the Court’s, that puts democracy in peril.
                 Cite as: 561 U. S. ____ (2010)           1

                    Opinion of THOMAS, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1521
                         _________________


 OTIS MCDONALD, ET AL., PETITIONERS v. CITY OF 

          CHICAGO, ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                        [June 28, 2010] 


   JUSTICE THOMAS, concurring in part and concurring in
the judgment.
   I agree with the Court that the Fourteenth Amendment
makes the right to keep and bear arms set forth in the
Second Amendment “fully applicable to the States.” Ante,
at 1. I write separately because I believe there is a more
straightforward path to this conclusion, one that is more
faithful to the Fourteenth Amendment’s text and history.
   Applying what is now a well-settled test, the plurality
opinion concludes that the right to keep and bear arms
applies to the States through the Fourteenth Amend
ment’s Due Process Clause because it is “fundamental” to
the American “scheme of ordered liberty,” ante, at 19
(citing Duncan v. Louisiana, 391 U. S. 145, 149 (1968)),
and “ ‘deeply rooted in this Nation’s history and tradi
tion,’ ” ante, at 19 (quoting Washington v. Glucksberg, 521
U. S. 702, 721 (1997)). I agree with that description of the
right. But I cannot agree that it is enforceable against the
States through a clause that speaks only to “process.”
Instead, the right to keep and bear arms is a privilege of
American citizenship that applies to the States through
the Fourteenth Amendment’s Privileges or Immunities
Clause.
2                  MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

                               I
   In District of Columbia v. Heller, 554 U. S. ___ (2008),
this Court held that the Second Amendment protects an
individual right to keep and bear arms for the purpose of
self-defense, striking down a District of Columbia ordi
nance that banned the possession of handguns in the
home. Id., at __ (slip op., at 64). The question in this case
is whether the Constitution protects that right against
abridgment by the States.
   As the Court explains, if this case were litigated before
the Fourteenth Amendment’s adoption in 1868, the an
swer to that question would be simple. In Barron ex rel.
Tiernan v. Mayor of Baltimore, 7 Pet. 243 (1833), this
Court held that the Bill of Rights applied only to the Fed
eral Government. Writing for the Court, Chief Justice
Marshall recalled that the founding generation added the
first eight Amendments to the Constitution in response to
Antifederalist concerns regarding the extent of federal—
not state—power, and held that if “the framers of these
amendments [had] intended them to be limitations on the
powers of the state governments,” “they would have de
clared this purpose in plain and intelligible language.”
Id., at 250. Finding no such language in the Bill, Chief
Justice Marshall held that it did not in any way restrict
state authority. Id., at 248–250; see Lessee of Livingston
v. Moore, 7 Pet. 469, 551–552 (1833) (reaffirming Barron’s
holding); Permoli v. Municipality No. 1 of New Orleans, 3
How. 589, 609–610 (1845) (same).
   Nearly three decades after Barron, the Nation was
splintered by a civil war fought principally over the ques
tion of slavery. As was evident to many throughout our
Nation’s early history, slavery, and the measures designed
to protect it, were irreconcilable with the principles of
equality, government by consent, and inalienable rights
proclaimed by the Declaration of Independence and em
bedded in our constitutional structure. See, e.g., 3 Records
                 Cite as: 561 U. S. ____ (2010)            3

                    Opinion of THOMAS, J.

of the Federal Convention of 1787, p. 212 (M. Farrand ed.
1911) (remarks of Luther Martin) (“[S]lavery is inconsis
tent with the genius of republicanism, and has a tendency
to destroy those principles on which it is supported, as it
lessens the sense of the equal rights of mankind” (empha
sis deleted)); A. Lincoln, Speech at Peoria, Ill. (Oct. 16,
1854), reprinted in 2 The Collected Works of Abraham
Lincoln 266 (R. Basler ed. 1953) (“[N]o man is good enough
to govern another man, without that other’s consent. I say
this is the leading principle—the sheet anchor of American
republicanism. . . . Now the relation of masters and slaves
is, pro tanto, a total violation of this principle”).
   After the war, a series of constitutional amendments
were adopted to repair the Nation from the damage slav
ery had caused. The provision at issue here, §1 of the
Fourteenth Amendment, significantly altered our system
of government. The first sentence of that section provides
that “[a]ll persons born or naturalized in the United States
and subject to the jurisdiction thereof, are citizens of the
United States and of the State wherein they reside.” This
unambiguously overruled this Court’s contrary holding in
Dred Scott v. Sandford, 19 How. 393 (1857), that the
Constitution did not recognize black Americans as citizens
of the United States or their own State. Id., at 405–406.
   The meaning of §1’s next sentence has divided this
Court for many years. That sentence begins with the
command that “[n]o State shall make or enforce any law
which shall abridge the privileges or immunities of citi
zens of the United States.” On its face, this appears to
grant the persons just made United States citizens a
certain collection of rights—i.e., privileges or immunities—
attributable to that status.
   This Court’s precedents accept that point, but define the
relevant collection of rights quite narrowly.         In the
Slaughter-House Cases, 16 Wall. 36 (1873), decided just
five years after the Fourteenth Amendment’s adoption, the
4                 MCDONALD v. CHICAGO

                    Opinion of THOMAS, J.

Court interpreted this text, now known as the Privileges
or Immunities Clause, for the first time. In a closely
divided decision, the Court drew a sharp distinction be
tween the privileges and immunities of state citizenship
and those of federal citizenship, and held that the Privi
leges or Immunities Clause protected only the latter cate
gory of rights from state abridgment. Id., at 78. The
Court defined that category to include only those rights
“which owe their existence to the Federal government, its
National character, its Constitution, or its laws.” Id., at
79. This arguably left open the possibility that certain
individual rights enumerated in the Constitution could be
considered privileges or immunities of federal citizenship.
See ibid. (listing “[t]he right to peaceably assemble” and
“the privilege of the writ of habeas corpus” as rights poten
tially protected by the Privileges or Immunities Clause).
But the Court soon rejected that proposition, interpreting
the Privileges or Immunities Clause even more narrowly
in its later cases.
   Chief among those cases is United States v. Cruikshank,
92 U. S. 542 (1876). There, the Court held that members
of a white militia who had brutally murdered as many as
165 black Louisianians congregating outside a courthouse
had not deprived the victims of their privileges as Ameri
can citizens to peaceably assemble or to keep and bear
arms. Ibid.; see L. Keith, The Colfax Massacre 109 (2008).
According to the Court, the right to peaceably assemble
codified in the First Amendment was not a privilege of
United States citizenship because “[t]he right . . . existed
long before the adoption of the Constitution.” 92 U. S., at
551 (emphasis added). Similarly, the Court held that the
right to keep and bear arms was not a privilege of United
States citizenship because it was not “in any manner
dependent upon that instrument for its existence.” Id., at
553. In other words, the reason the Framers codified the
right to bear arms in the Second Amendment—its nature
                     Cite as: 561 U. S. ____ (2010)                    5

                         Opinion of THOMAS, J.

as an inalienable right that pre-existed the Constitution’s
adoption—was the very reason citizens could not enforce it
against States through the Fourteenth.
   That circular reasoning effectively has been the Court’s
last word on the Privileges or Immunities Clause.1 In the
intervening years, the Court has held that the Clause
prevents state abridgment of only a handful of rights, such
as the right to travel, see Saenz v. Roe, 526 U. S. 489, 503
(1999), that are not readily described as essential to
liberty.
   As a consequence of this Court’s marginalization of the
Clause, litigants seeking federal protection of fundamental
rights turned to the remainder of §1 in search of an alter
native fount of such rights. They found one in a most
curious place—that section’s command that every State
guarantee “due process” to any person before depriving
him of “life, liberty, or property.” At first, litigants argued
that this Due Process Clause “incorporated” certain proce
dural rights codified in the Bill of Rights against the
States. The Court generally rejected those claims, how
ever, on the theory that the rights in question were not
sufficiently “fundamental” to warrant such treatment.
See, e.g., Hurtado v. California, 110 U. S. 516 (1884)
(grand jury indictment requirement); Maxwell v. Dow, 176
U. S. 581 (1900) (12-person jury requirement); Twining v.
New Jersey, 211 U. S. 78 (1908) (privilege against self
incrimination).
   That changed with time. The Court came to conclude
that certain Bill of Rights guarantees were sufficiently
fundamental to fall within §1’s guarantee of “due process.”
These included not only procedural protections listed in
——————
   1 In the two decades after United States v. Cruikshank, 92 U. S. 542

(1876), was decided, this Court twice reaffirmed its holding that the
Privileges or Immunities Clause does not apply the Second Amendment
to the States. Presser v. Illinois, 116 U. S. 252, 266–267 (1886); Miller
v. Texas, 153 U. S. 535 (1894).
6                  MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

the first eight Amendments, see, e.g., Benton v. Maryland,
395 U. S. 784 (1969) (protection against double jeopardy),
but substantive rights as well, see, e.g., Gitlow v. New
York, 268 U. S. 652, 666 (1925) (right to free speech); Near
v. Minnesota ex rel. Olson, 283 U. S. 697, 707 (1931)
(same). In the process of incorporating these rights
against the States, the Court often applied them differ
ently against the States than against the Federal Gov
ernment on the theory that only those “fundamental”
aspects of the right required Due Process Clause protec
tion. See, e.g., Betts v. Brady, 316 U. S. 455, 473 (1942)
(holding that the Sixth Amendment required the appoint
ment of counsel in all federal criminal cases in which the
defendant was unable to retain an attorney, but that the
Due Process Clause required appointment of counsel in
state criminal cases only where “want of counsel . . . re
sult[ed] in a conviction lacking in . . . fundamental fair
ness”). In more recent years, this Court has “abandoned
the notion” that the guarantees in the Bill of Rights apply
differently when incorporated against the States than they
do when applied to the Federal Government. Ante, at 17–
18 (opinion of the Court) (internal quotation marks omit
ted). But our cases continue to adhere to the view that a
right is incorporated through the Due Process Clause only
if it is sufficiently “fundamental,” ante, at 37, 42–44 (plu
rality opinion)—a term the Court has long struggled to
define.
   While this Court has at times concluded that a right
gains “fundamental” status only if it is essential to the
American “scheme of ordered liberty” or “ ‘deeply rooted in
this Nation’s history and tradition,’ ” ante, at 19 (plurality
opinion) (quoting Glucksberg, 521 U. S., at 721), the Court
has just as often held that a right warrants Due Process
Clause protection if it satisfies a far less measurable range
of criteria, see Lawrence v. Texas, 539 U. S. 558, 562
(2003) (concluding that the Due Process Clause protects
                  Cite as: 561 U. S. ____ (2010)            7

                     Opinion of THOMAS, J.

“liberty of the person both in its spatial and in its more
transcendent dimensions”). Using the latter approach, the
Court has determined that the Due Process Clause applies
rights against the States that are not mentioned in the
Constitution at all, even without seriously arguing that
the Clause was originally understood to protect such
rights. See, e.g., Lochner v. New York, 198 U. S. 45 (1905);
Roe v. Wade, 410 U. S. 113 (1973); Lawrence, supra.
   All of this is a legal fiction. The notion that a constitu
tional provision that guarantees only “process” before a
person is deprived of life, liberty, or property could define
the substance of those rights strains credulity for even the
most casual user of words. Moreover, this fiction is a
particularly dangerous one. The one theme that links the
Court’s substantive due process precedents together is
their lack of a guiding principle to distinguish “fundamen
tal” rights that warrant protection from nonfundamental
rights that do not. Today’s decision illustrates the point.
Replaying a debate that has endured from the inception of
the Court’s substantive due process jurisprudence, the
dissents laud the “flexibility” in this Court’s substantive
due process doctrine, post, at 14 (STEVENS, J., dissenting);
see post, at 6–8 (BREYER, J., dissenting), while the plural
ity makes yet another effort to impose principled re
straints on its exercise, see ante, at 33–41. But neither
side argues that the meaning they attribute to the Due
Process Clause was consistent with public understanding
at the time of its ratification.
   To be sure, the plurality’s effort to cabin the exercise of
judicial discretion under the Due Process Clause by focus
ing its inquiry on those rights deeply rooted in American
history and tradition invites less opportunity for abuse
than the alternatives. See post, at 7 (BREYER, J., dissent
ing) (arguing that rights should be incorporated against
the States through the Due Process Clause if they are
“well-suited to the carrying out of . . . constitutional prom
8                 MCDONALD v. CHICAGO

                    Opinion of THOMAS, J.

ises”); post, at 22 (STEVENS, J., dissenting) (warning that
there is no “all-purpose, top-down, totalizing theory of
‘liberty’ ” protected by the Due Process Clause). But any
serious argument over the scope of the Due Process Clause
must acknowledge that neither its text nor its history
suggests that it protects the many substantive rights this
Court’s cases now claim it does.
   I cannot accept a theory of constitutional interpretation
that rests on such tenuous footing. This Court’s substan
tive due process framework fails to account for both the
text of the Fourteenth Amendment and the history that
led to its adoption, filling that gap with a jurisprudence
devoid of a guiding principle. I believe the original mean
ing of the Fourteenth Amendment offers a superior alter
native, and that a return to that meaning would allow this
Court to enforce the rights the Fourteenth Amendment is
designed to protect with greater clarity and predictability
than the substantive due process framework has so far
managed.
   I acknowledge the volume of precedents that have been
built upon the substantive due process framework, and I
further acknowledge the importance of stare decisis to the
stability of our Nation’s legal system. But stare decisis is
only an “adjunct” of our duty as judges to decide by our
best lights what the Constitution means. Planned Par
enthood of Southeastern Pa. v. Casey, 505 U. S. 833, 963
(1992) (Rehnquist, C. J., concurring in judgment in part
and dissenting in part). It is not “an inexorable com
mand.” Lawrence, supra, at 577. Moreover, as judges, we
interpret the Constitution one case or controversy at a
time. The question presented in this case is not whether
our entire Fourteenth Amendment jurisprudence must be
preserved or revised, but only whether, and to what ex
tent, a particular clause in the Constitution protects the
particular right at issue here. With the inquiry appropri
ately narrowed, I believe this case presents an opportunity
                  Cite as: 561 U. S. ____ (2010)             9

                     Opinion of THOMAS, J.

to reexamine, and begin the process of restoring, the
meaning of the Fourteenth Amendment agreed upon by
those who ratified it.
                                II
   “It cannot be presumed that any clause in the constitu
tion is intended to be without effect.” Marbury v. Madi
son, 1 Cranch 137, 174 (1803) (Marshall, C. J.). Because
the Court’s Privileges or Immunities Clause precedents
have presumed just that, I set them aside for the moment
and begin with the text.
   The Privileges or Immunities Clause of the Fourteenth
Amendment declares that “[n]o State . . . shall abridge the
privileges or immunities of citizens of the United States.”
In interpreting this language, it is important to recall that
constitutional provisions are “ ‘written to be understood by
the voters.’ ” Heller, 554 U. S., at ___ (slip op., at 3) (quot
ing United States v. Sprague, 282 U. S. 716, 731 (1931)).
Thus, the objective of this inquiry is to discern what “ordi
nary citizens” at the time of ratification would have un
derstood the Privileges or Immunities Clause to mean.
554 U. S., at ___ (slip op., at 3).
                              A
                              1
   At the time of Reconstruction, the terms “privileges” and
“immunities” had an established meaning as synonyms for
“rights.” The two words, standing alone or paired to
gether, were used interchangeably with the words “rights,”
“liberties,” and “freedoms,” and had been since the time of
Blackstone. See 1 W. Blackstone, Commentaries *129
(describing the “rights and liberties” of Englishmen as
“private immunities” and “civil privileges”). A number of
antebellum judicial decisions used the terms in this man
ner. See, e.g., Magill v. Brown, 16 F. Cas. 408, 428 (No.
8,952) (CC ED Pa. 1833) (Baldwin, J.) (“The words ‘privi
10                     MCDONALD v. CHICAGO

                          Opinion of THOMAS, J.

leges and immunities’ relate to the rights of persons, place
or property; a privilege is a peculiar right, a private law,
conceded to particular persons or places”). In addition,
dictionary definitions confirm that the public shared this
understanding. See, e.g., N. Webster, An American Dic
tionary of the English Language 1039 (C. Goodrich & N.
Porter rev. 1865) (defining “privilege” as “a right or immu
nity not enjoyed by others or by all” and listing among its
synonyms the words “immunity,” “franchise,” “right,” and
“liberty”); id., at 661 (defining “immunity” as “[f]reedom
from an obligation” or “particular privilege”); id., at 1140
(defining “right” as “[p]rivilege or immunity granted by
authority”).2
   The fact that a particular interest was designated as a
“privilege” or “immunity,” rather than a “right,” “liberty,”
or “freedom,” revealed little about its substance. Black
stone, for example, used the terms “privileges” and “im
munities” to describe both the inalienable rights of indi
viduals and the positive-law rights of corporations. See 1
Commentaries, at *129 (describing “private immunities”
as a “residuum of natural liberty,” and “civil privileges” as
those “which society has engaged to provide, in lieu of the
natural liberties so given up by individuals” (footnote
omitted)); id., at *468 (stating that a corporate charter
enables a corporation to “establish rules and orders” that
serve as “the privileges and immunities . . . of the corpora
tion”). Writers in this country at the time of Reconstruc

——————
  2 See also 2 C. Richardson, A New Dictionary of the English Language

1512 (1839) (defining “privilege” as “an appropriate or peculiar law or
rule or right; a peculiar immunity, liberty, or franchise”); 1 id., at 1056
(defining “immunity” as “[f]reedom or exemption, (from duties,) liberty,
privilege”); The Philadelphia School Dictionary; or Expositor of the
English Language 152 (3d ed. 1812) (defining “privilege” as a “peculiar
advantage”); id., at 105 (defining “immunity” as “privilege, exemption”);
Royal Standard English Dictionary 411 (1788) (defining “privilege” as
“public right; peculiar advantage”).
                 Cite as: 561 U. S. ____ (2010)          11

                    Opinion of THOMAS, J.

tion followed a similar practice. See, e.g., Racine & Mis
sissippi R. Co. v. Farmers’ Loan & Trust Co., 49 Ill. 331,
334 (1868) (describing agreement between two railroad
companies in which they agreed “ ‘to fully merge and
consolidate the[ir] capital stock, powers, privileges, immu
nities and franchises’ ”); Hathorn v. Calef, 53 Me. 471,
483–484 (1866) (concluding that a statute did not “modify
any power, privileges, or immunity, pertaining to the
franchise of any corporation”). The nature of a privilege or
immunity thus varied depending on the person, group, or
entity to whom those rights were assigned. See Lash, The
Origins of the Privileges or Immunities Clause, Part I:
“Privileges and Immunities” as an Antebellum Term of
Art, 98 Geo. L. J. 1241, 1256–1257 (2010) (surveying
antebellum usages of these terms).
                              2
   The group of rights-bearers to whom the Privileges or
Immunities Clause applies is, of course, “citizens.” By the
time of Reconstruction, it had long been established that
both the States and the Federal Government existed to
preserve their citizens’ inalienable rights, and that these
rights were considered “privileges” or “immunities” of
citizenship.
   This tradition begins with our country’s English roots.
Parliament declared the basic liberties of English citizens
in a series of documents ranging from the Magna Carta to
the Petition of Right and the English Bill of Rights. See 1
B. Schwartz, The Bill of Rights: A Documentary History
8−16, 19−21, 41−46 (1971) (hereinafter Schwartz). These
fundamental rights, according to the English tradition,
belonged to all people but became legally enforceable only
when recognized in legal texts, including acts of Parlia
ment and the decisions of common-law judges. See B.
Bailyn, The Ideological Origins of the American Revolu
tion 77−79 (1967). These rights included many that later
12                     MCDONALD v. CHICAGO

                          Opinion of THOMAS, J.

would be set forth in our Federal Bill of Rights, such as
the right to petition for redress of grievances, the right to
a jury trial, and the right of “Protestants” to “have arms
for their defence.” English Bill of Rights (1689), reprinted
in 1 Schwartz 41, 43.
   As English subjects, the colonists considered themselves
to be vested with the same fundamental rights as other
Englishmen. They consistently claimed the rights of
English citizenship in their founding documents, repeat
edly referring to these rights as “privileges” and “immuni
ties.” For example, a Maryland law provided that
     “[A]ll the Inhabitants of this Province being Chris
     tians (Slaves excepted) Shall have and enjoy all such
     rights liberties immunities priviledges and free cus
     toms within this Province as any naturall born subject
     of England hath or ought to have or enjoy in the
     Realm of England . . . .” Md. Act for the Liberties of
     the People (1639), in id., at 68 (emphasis added).3
——————
    3 See also, e.g., Charter of Va. (1606), reprinted in 7 The Federal and

State Constitutions, Colonial Charters, and Other Organic Laws 3783,
3788 (F. Thorpe ed. 1909) (hereinafter Thorpe) (“DECLAR[ING]” that “all
and every the Persons being our Subjects, . . . shall HAVE and enjoy all
Liberties, Franchises, and Immunities . . . as if they had been abiding
and born, within this our Realm of England” (emphasis in original));
Charter of New England (1620), in 3 id., at 1827, 1839 (“[A]ll and every
the Persons, beinge our Subjects, . . . shall have and enjoy all Liberties,
and ffranchizes, and Immunities of free Denizens and naturall subjects
. . . as if they had been abidinge and born within this our Kingdome of
England”); Charter of Mass. Bay (1629), in id. at 1846, 1856−1857
(guaranteeing that “all and every the Subjects of Us, . . . shall have and
enjoy all liberties and Immunities of free and naturall Subjects . . . as yf
they and everie of them were borne within the Realme of England”);
Grant of the Province of Me. (1639), in id., at 1625, 1635 (guaranteeing
“Liberties Francheses and Immunityes of or belonging to any the
naturall borne subjects of this our Kingdome of England”); Charter of
Carolina (1663), in 5 id., at 2743, 2747 (guaranteeing to all subjects “all
liberties franchises and priviledges of this our kingdom of England”);
Charter of R. I. and Providence Plantations (1663), in 6 id., at 3211,
                      Cite as: 561 U. S. ____ (2010)                    13

                          Opinion of THOMAS, J.

  As tensions between England and the Colonies in
creased, the colonists adopted protest resolutions reassert
ing their claim to the inalienable rights of Englishmen.
Again, they used the terms “privileges” and “immunities”
to describe these rights. As the Massachusetts Resolves
declared:
        “Resolved, That there are certain essential Rights of
     the British Constitution of Government, which are
     founded in the Law of God and Nature, and are the
     common Rights of Mankind—Therefore. . . . .
        “Resolved, That no Man can justly take the Property
     of another without his Consent: And that upon this
     original Principle the Right of Representation . . . is
     evidently founded. . . . Resolved, That this inherent
     Right, together with all other, essential Rights, Liber
     ties, Privileges and Immunities of the People of Great
     Britain, have been fully confirmed to them by Magna
     Charta.” The Massachusetts Resolves (Oct. 29, 1765),
     reprinted in Prologue to Revolution: Sources and
     Documents on the Stamp Act Crisis, 1764−1766, p. 56
     (E. Morgan ed. 1959) (some emphasis added).4

——————
3220 (“[A]ll and every the subjects of us . . . shall have and enjoye all
libertyes and immunityes of ffree and naturall subjects within any the
dominions of us, our heires, or successours, . . . as if they, and every of
them, were borne within the realme of England”); Charter of Ga.
(1732), in 2 id., at 765, 773 (“[A]ll and every the persons which shall
happen to be born within the said province . . . shall have and enjoy all
liberties, franchises and immunities of free denizens and natural born
subjects, within any of our dominions, to all intents and purposes, as if
abiding and born within this our kingdom of Great-Britain”).
   4 See also, e.g., A. Howard, The Road from Runnymede: Magna Carta

and Constitutionalism in America 174 (1968) (quoting 1774 Georgia
resolution declaring that the colony’s inhabitants were entitled to “ ‘the
same rights, privileges, and immunities with their fellow-subjects in
Great Britain’ ” (emphasis in original)); The Virginia Resolves, The
Resolutions as Printed in the Journal of the House of Burgesses,
reprinted in Prologue to Revolution: Sources and Documents on the
14                    MCDONALD v. CHICAGO

                         Opinion of THOMAS, J.

  In keeping with this practice, the First Continental
Congress declared in 1774 that the King had wrongfully
denied the colonists “the rights, liberties, and immunities
of free and natural-born subjects . . . within the realm of
England.” 1 Journals of the Continental Congress 1774–
1789, p. 68 (1904). In an address delivered to the inhabi
tants of Quebec that same year, the Congress described
those rights as including the “great” “right[s]” of “trial by
jury,” “Habeas Corpus,” and “freedom of the press.” Ad
dress of the Continental Congress to the Inhabitants of
Quebec (1774), reprinted in 1 Schwartz 221–223.
  After declaring their independence, the newly formed
States replaced their colonial charters with constitutions
and state bills of rights, almost all of which guaranteed
the same fundamental rights that the former colonists
previously had claimed by virtue of their English heritage.
See, e. g., Pa. Declaration of Rights (1776), reprinted in 5
Thorpe 3081–3084 (declaring that “all men are born
equally free and independent, and have certain natural,
inherent and inalienable rights,” including the “right to
worship Almighty God according to the dictates of their
own consciences” and the “right to bear arms for the de
fence of themselves and the state”).5
  Several years later, the Founders amended the Consti
tution to expressly protect many of the same fundamental
rights against interference by the Federal Government.
Consistent with their English heritage, the founding
——————
Stamp Act Crisis, 1764−1766, at 46, 48 (“[T]he Colonists aforesaid are
declared entitled to all Liberties, Privileges, and Immunities of Deni
zens and natural Subjects, to all Intents and Purposes, as if they had
been abiding and born within the Realm of England” (emphasis in
original)).
  5 See also Va. Declaration of Rights (1776), reprinted in 1 Schwartz

234–236; Pa. Declaration of Rights (1776), in id., at 263–275; Del.
Declaration of Rights (1776), in id., at 276–278; Md. Declaration of
Rights (1776), in id., at 280–285; N. C. Declaration of Rights (1776), in
id., 286–288.
                 Cite as: 561 U. S. ____ (2010)           15

                     Opinion of THOMAS, J.

generation generally did not consider many of the rights
identified in these amendments as new entitlements, but
as inalienable rights of all men, given legal effect by their
codification in the Constitution’s text. See, e.g., 1 Annals
of Cong. 431−432, 436–437, 440–442 (1834) (statement of
Rep. Madison) (proposing Bill of Rights in the first Con
gress); The Federalist No. 84, pp. 531−533 (B. Wright ed.
1961) (A. Hamilton); see also Heller, 554 U. S., at ___ (slip
op., at 19) (“[I]t has always been widely understood that
the Second Amendment, like the First and Fourth Amend
ments, codified a pre-existing right”). The Court’s subse
quent decision in Barron, however, made plain that the
codification of these rights in the Bill made them legally
enforceable only against the Federal Government, not the
States. See 7 Pet., at 247.
                              3
   Even though the Bill of Rights did not apply to the
States, other provisions of the Constitution did limit state
interference with individual rights. Article IV, §2, cl. 1
provides that “[t]he Citizens of each State shall be entitled
to all Privileges and Immunities of Citizens in the several
States.” The text of this provision resembles the Privi
leges or Immunities Clause, and it can be assumed that
the public’s understanding of the latter was informed by
its understanding of the former.
   Article IV, §2 was derived from a similar clause in the
Articles of Confederation, and reflects the dual citizenship
the Constitution provided to all Americans after replacing
that “league” of separate sovereign States. Gibbons v.
Ogden, 9 Wheat. 1, 187 (1824); see 3 J. Story, Commentar
ies on the Constitution of the United States §1800, p. 675
(1833). By virtue of a person’s citizenship in a particular
State, he was guaranteed whatever rights and liberties
that State’s constitution and laws made available. Article
IV, §2 vested citizens of each State with an additional
16                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

right: the assurance that they would be afforded the
“privileges and immunities” of citizenship in any of the
several States in the Union to which they might travel.
   What were the “Privileges and Immunities of Citizens in
the several States”? That question was answered perhaps
most famously by Justice Bushrod Washington sitting as
Circuit Justice in Corfield v. Coryell, 6 F. Cas. 546,
551−552 (No. 3,230) (CC ED Pa. 1825). In that case, a
Pennsylvania citizen claimed that a New Jersey law pro
hibiting nonresidents from harvesting oysters from the
State’s waters violated Article IV, §2 because it deprived
him, as an out-of-state citizen, of a right New Jersey
availed to its own citizens. Id., at 550. Justice Washing
ton rejected that argument, refusing to “accede to the
proposition” that Article IV, §2 entitled “citizens of the
several states . . . to participate in all the rights which
belong exclusively to the citizens of any other particular
state.” Id., at 552 (emphasis added). In his view, Article
IV, §2 did not guarantee equal access to all public benefits
a State might choose to make available to its citizens. See
id., at 552. Instead, it applied only to those rights “which
are, in their nature, fundamental; which belong, of right,
to the citizens of all free governments.” Id., at 551 (em
phasis added). Other courts generally agreed with this
principle. See, e.g., Abbott v. Bayley, 23 Mass. 89, 92–93
(1827) (noting that the “privileges and immunities” of
citizens in the several States protected by Article IV, §2
are “qualified and not absolute” because they do not grant
a traveling citizen the right of “suffrage or of eligibility to
office” in the State to which he travels).
   When describing those “fundamental” rights, Justice
Washington thought it “would perhaps be more tedious
than difficult to enumerate” them all, but suggested that
they could “be all comprehended under” a broad list of
“general heads,” such as “[p]rotection by the government,”
“the enjoyment of life and liberty, with the right to acquire
                      Cite as: 561 U. S. ____ (2010)                    17

                          Opinion of THOMAS, J.

and possess property of every kind,” “the benefit of the
writ of habeas corpus,” and the right of access to “the
courts of the state,” among others.6 Corfield, supra, at
551−552.
   Notably, Justice Washington did not indicate whether
Article IV, §2 required States to recognize these funda
mental rights in their own citizens and thus in sojourning
citizens alike, or whether the Clause simply prohibited the
States from discriminating against sojourning citizens
with respect to whatever fundamental rights state law
happened to recognize. On this question, the weight of
legal authorities at the time of Reconstruction indicated
that Article IV, §2 prohibited States from discriminating
against sojourning citizens when recognizing fundamental
rights, but did not require States to recognize those rights
and did not prescribe their content. The highest courts of
several States adopted this view, see, e.g., Livingston v.
Van Ingen, 9 Johns. 507, 561 (N. Y. Sup. Ct. 1812) (Yates,
J.); id., at 577 (Kent, J.); Campbell v. Morris, 3 H. & McH.
535, 553−554 (Md. Gen. Ct. 1797) (Chase, J.), as did sev
eral influential treatise-writers, see T. Cooley, A Treatise
——————
   6 Justice Washington’s complete list was as follows:

“Protection by the government; the enjoyment of life and liberty, with
the right to acquire and possess property of every kind, and to pursue
and obtain happiness and safety; subject nevertheless to such re
straints as the government may justly prescribe for the general good of
the whole. The right of a citizen of one state to pass through, or to
reside in any other state, for purposes of trade, agriculture, professional
pursuits, or otherwise; to claim the benefit of the writ of habeas corpus;
to institute and maintain actions of any kind in the courts of the state;
to take, hold and dispose of property, either real or personal; and an
exemption from higher taxes or impositions than are paid by the other
citizens of the state; may be mentioned as some of the particular
privileges and immunities of citizens, which are clearly embraced by
the general description of privileges deemed to be fundamental: to
which may be added, the elective franchise, as regulated and estab
lished by the laws or constitution of the state in which it is to be exer
cised.” 6 Fed. Cas., at 551−552.
18                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

on the Constitutional Limitations Which Rest Upon the
Legislative Power of the State of the American Union 15–
16, and n. 3 (1868) (reprint 1972) (describing Article IV,
§2 as designed “to prevent discrimination by the several
States against the citizens and public proceedings of other
States”); 2 J. Kent, Commentaries on American Law 35
(11th ed. 1867) (stating that Article IV, §2 entitles sojourn
ing citizens “to the privileges that persons of the same
description are entitled to in the state to which the re
moval is made, and to none other”). This Court adopted
the same conclusion in a unanimous opinion just one year
after the Fourteenth Amendment was ratified. See Paul
v. Virginia, 8 Wall. 168, 180 (1869).
                         *    *     *
  The text examined so far demonstrates three points
about the meaning of the Privileges or Immunities Clause
in §1. First, “privileges” and “immunities” were synonyms
for “rights.” Second, both the States and the Federal
Government had long recognized the inalienable rights of
their citizens. Third, Article IV, §2 of the Constitution
protected traveling citizens against state discrimination
with respect to the fundamental rights of state citizenship.
  Two questions still remain, both provoked by the textual
similarity between §1’s Privileges or Immunities Clause
and Article IV, §2. The first involves the nature of the
rights at stake: Are the privileges or immunities of “citi
zens of the United States” recognized by §1 the same as
the privileges and immunities of “citizens in the several
States” to which Article IV, §2 refers? The second involves
the restriction imposed on the States: Does §1, like Article
IV, §2, prohibit only discrimination with respect to certain
rights if the State chooses to recognize them, or does it
require States to recognize those rights? I address each
question in turn.
                  Cite as: 561 U. S. ____ (2010) 
         19

                      Opinion of THOMAS, J. 


                              B

   I start with the nature of the rights that §1’s Privileges
or Immunities Clause protects. Section 1 overruled Dred
Scott’s holding that blacks were not citizens of either the
United States or their own State and, thus, did not enjoy
“the privileges and immunities of citizens” embodied in the
Constitution. 19 How., at 417. The Court in Dred Scott
did not distinguish between privileges and immunities of
citizens of the United States and citizens in the several
States, instead referring to the rights of citizens generally.
It did, however, give examples of what the rights of citi
zens were—the constitutionally enumerated rights of “the
full liberty of speech” and the right “to keep and carry
arms.” Ibid.
   Section 1 protects the rights of citizens “of the United
States” specifically. The evidence overwhelmingly demon
strates that the privileges and immunities of such citizens
included individual rights enumerated in the Constitution,
including the right to keep and bear arms.
                              1
  Nineteenth-century treaties through which the United
States acquired territory from other sovereigns routinely
promised inhabitants of the newly acquired territories
that they would enjoy all of the “rights,” “privileges,” and
“immunities” of United States citizens. See, e.g., Treaty of
Amity, Settlement, and Limits, Art. 6, Feb. 22, 1819, 8
Stat. 256−258, T. S. No. 327 (entered into force Feb. 19,
1821) (cession of Florida) (“The inhabitants of the territo
ries which his Catholic Majesty cedes to the United States,
by this Treaty, shall be incorporated in the Union of the
United States, as soon as may be consistent with the
principles of the Federal Constitution, and admitted to the
enjoyment of all the privileges, rights, and immunities, of
20                      MCDONALD v. CHICAGO

                          Opinion of THOMAS, J.

the citizens of the United States” (emphasis added)).7
   Commentators of the time explained that the rights and
immunities of “citizens of the United States” recognized in
these treaties “undoubtedly mean[t] those privileges that
are common to all citizens of this republic.” Marcus, An
Examination of the Expediency and Constitutionality of
Prohibiting Slavery in the State of Missouri 17 (1819). It
is therefore altogether unsurprising that several of these
treaties identify liberties enumerated in the Constitution
as privileges and immunities common to all United States
citizens.
   For example, the Louisiana Cession Act of 1803, which
codified a treaty between the United States and France
culminating in the Louisiana Purchase, provided that
     “The inhabitants of the ceded territory shall be incor
     porated in the Union of the United States, and admit
     ted as soon as possible, according to the principles of
     the Federal constitution, to the enjoyments of all the
     rights, advantages and immunities of citizens of the
     United States; and in the mean time they shall be
     maintained and protected in the free enjoyment of
     their liberty, property and the religion which they pro
     fess.” Treaty Between the United States of America
——————
  7 See  also Treaty Between the United States of America and the Ot
tawa Indians of Blanchard’s Fork and Roche De Boeuf, June 24, 1862,
12 Stat. 1237 (“The Ottawa Indians of the United Bands of Blanchard’s
Fork and of Roche de Boeuf, having become sufficiently advanced in
civilization, and being desirous of becoming citizens of the United
States . . . [after five years from the ratification of this treaty] shall be
deemed and declared to be citizens of the United States, to all intents
and purposes, and shall be entitled to all the rights, privileges, and
immunities of such citizens” (emphasis added)); Treaty Between the
United States of America and Different Tribes of Sioux Indians, Art. VI,
April 29, 1868, 15 Stat. 637 (“[A]ny Indian or Indians receiving a patent
for land under the foregoing provisions, shall thereby and from thence
forth become and be a citizen of the United States, and be entitled to all
the privileges and immunities of such citizens” (emphasis added)).
                      Cite as: 561 U. S. ____ (2010)                    21

                          Opinion of THOMAS, J.

     and the French Republic, Art. III, Apr. 30, 1803, 8
     Stat. 202, T. S. No. 86 (emphasis added).8
  The Louisiana Cession Act reveals even more about the
privileges and immunities of United States citizenship
because it provoked an extensive public debate on the
meaning of that term. In 1820, when the Missouri Terri
tory (which the United States acquired through the Ces
sion Act) sought to enter the Union as a new State, a
debate ensued over whether to prohibit slavery within
Missouri as a condition of its admission. Some congress
men argued that prohibiting slavery in Missouri would
deprive its inhabitants of the “privileges and immunities”
they had been promised by the Cession Act. See, e.g., 35
Annals of Cong. 1083 (1855) (remarks of Kentucky Rep.
Hardin). But those who opposed slavery in Missouri
argued that the right to hold slaves was merely a matter
of state property law, not one of the privileges and immu
nities of United States citizenship guaranteed by the Act.9
——————
   8 Subsequent treaties contained similar guarantees that the inhabi

tants of the newly acquired territories would enjoy the freedom to
exercise certain constitutional rights. See Treaty of Peace, Friendship,
Limits, and Settlement with the Republic of Mexico, Art. IX, Feb. 2,
1848, 9 Stat. 930, T. S. No. 207 (cession of Texas) (declaring that
inhabitants of the Territory were entitled “to the enjoyment of all the
rights of citizens of the United States, according to the principles of the
constitution; and in the mean time shall be maintained and protected
in the free enjoyment of their liberty and property, and secured in the
free exercise of their religion without restriction”); Treaty concerning
the Cession of the Russian Possessions in North America by his Maj
esty the Emperor of all the Russians to the United States of America,
Art. III, Mar. 30, 1867, 15 Stat. 542, T. S. No. 301 (June 20, 1867)
(cession of Alaska) (“The inhabitants of the ceded territory, . . . if they
should prefer to remain in the ceded territory, they, with the exception
of uncivilized native tribes, shall be admitted to the enjoyment of all
the rights, advantages, and immunities of citizens of the United States,
and shall be maintained and protected in the free enjoyment of their
liberty, property, and religion”).
   9 See, e.g., Speech of Mr. Joseph Hemphill (Pa.) on the Missouri Ques
22                     MCDONALD v. CHICAGO

                         Opinion of THOMAS, J.

   Daniel Webster was among the leading proponents of
the antislavery position. In his “Memorial to Congress,”
Webster argued that “[t]he rights, advantages and immu
nities here spoken of [in the Cession Act] must . . . be such
as are recognized or communicated by the Constitution of
the United States,” not the “rights, advantages and im
munities, derived exclusively from the State governments
. . . .” D. Webster, A Memorial to the Congress of the
United States on the Subject of Restraining the Increase of
Slavery in New States to be Admitted into the Union 15
(Dec. 15, 1819) (emphasis added). “The obvious meaning”
of the Act, in Webster’s view, was that “the rights derived
under the federal Constitution shall be enjoyed by the
inhabitants of [the territory].” Id., at 15–16 (emphasis
added). In other words, Webster articulated a distinction
between the rights of United States citizenship and the
rights of state citizenship, and argued that the former
included those rights “recognized or communicated by the
Constitution.” Since the right to hold slaves was not
mentioned in the Constitution, it was not a right of federal
citizenship.
   Webster and his allies ultimately lost the debate over
slavery in Missouri and the territory was admitted as a
slave State as part of the now-famous Missouri Compro
mise. Missouri Enabling Act of March 6, 1820, ch. 22, §8,
3 Stat. 548. But their arguments continued to inform
public understanding of the privileges and immunities of
——————
tion in the House of the Representatives 16 (1820), as published in
pamphlet form and reprinted in 22 Moore Pamphlets, p. 16 (“If the
right to hold slaves is a federal right and attached merely to citizenship
of the United States, [then slavery] could maintain itself against state
authority, and on this principle the owner might take his slaves into
any state he pleased, in defiance of the state laws, but this would be
contrary to the constitution”); see also Lash, The Origins of the Privi
leges or Immunities Clause, Part I: “Privileges and Immunities” as an
Antebellum Term of Art, 98 Geo. L. J. 1241, 1288–1290 (2010) (collect
ing other examples).
                  Cite as: 561 U. S. ____ (2010)           23

                     Opinion of THOMAS, J.

United States citizenship. In 1854, Webster’s Memorial
was republished in a pamphlet discussing the Nation’s
next major debate on slavery—the proposed repeal of the
Missouri Compromise through the Kansas-Nebraska Act,
see The Nebraska Question: Comprising Speeches in the
United States Senate: Together with the History of the
Missouri Compromise 9–12 (1854). It was published again
in 1857 in a collection of famous American speeches. See
The Political Text-Book, or Encyclopedia: Containing
Everything Necessary for the Reference of the Politicians
and Statesmen of the United States 601–604 (M. Cluskey
ed. 1857); see also Lash, 98 Geo. L. J., at 1294–1296 (de
scribing Webster’s arguments and their influence).
                              2
  Evidence from the political branches in the years lead
ing to the Fourteenth Amendment’s adoption demon
strates broad public understanding that the privileges and
immunities of United States citizenship included rights
set forth in the Constitution, just as Webster and his allies
had argued. In 1868, President Andrew Johnson issued a
proclamation granting amnesty to former Confederates,
guaranteeing “to all and to every person who directly or
indirectly participated in the late insurrection or rebellion,
a full pardon and amnesty for the offence of treason . . .
with restoration of all rights, privileges, and immunities
under the Constitution and the laws which have been
made in pursuance thereof.” 15 Stat. 712.
  Records from the 39th Congress further support this
understanding.
                            a
  After the Civil War, Congress established the Joint
Committee on Reconstruction to investigate circumstances
in the Southern States and to determine whether, and on
what conditions, those States should be readmitted to the
24                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

Union. See Cong. Globe, 39th Cong., 1st Sess., 6, 30
(1865) (hereinafter 39th Cong. Globe); M. Curtis, No State
Shall Abridge: The Fourteenth Amendment and the Bill of
Rights 57 (1986) (hereinafter Curtis). That Committee
would ultimately recommend the adoption of the Four
teenth Amendment, justifying its recommendation by
submitting a report to Congress that extensively cata
logued the abuses of civil rights in the former slave States
and argued that “adequate security for future peace and
safety . . . can only be found in such changes of the organic
law as shall determine the civil rights and privileges of all
citizens in all parts of the republic.” See Report of the
Joint Committee on Reconstruction, S. Rep. No. 112, 39th
Cong., 1st Sess., p. 15 (1866); H. R. Rep. No. 30, 39th
Cong., 1st Sess., p. XXI (1866).
   As the Court notes, the Committee’s Report “was widely
reprinted in the press and distributed by members of the
39th Congress to their constituents.” Ante, at 24; B.
Kendrick, Journal of the Joint Committee of Fifteen on
Reconstruction 264–265 (1914) (noting that 150,000 copies
of the Report were printed and that it was widely distrib
uted as a campaign document in the election of 1866). In
addition, newspaper coverage suggests that the wider
public was aware of the Committee’s work even before the
Report was issued. For example, the Fort Wayne Daily
Democrat (which appears to have been unsupportive of the
Committee’s work) paraphrased a motion instructing the
Committee to
     “enquire into [the] expediency of amending the Con
     stitution of the United States so as to declare with
     greater certainty the power of Congress to enforce and
     determine by appropriate legislation all the guaran
     tees contained in that instrument.” The Nigger Con
     gress!, Fort Wayne Daily Democrat, Feb. 1, 1866, p. 4
     (emphasis added).
                 Cite as: 561 U. S. ____ (2010)          25

                    Opinion of THOMAS, J.

                              b
   Statements made by Members of Congress leading up
to, and during, the debates on the Fourteenth Amendment
point in the same direction. The record of these debates
has been combed before. See Adamson v. California, 332
U. S. 46, 92–110 (1947) (Appendix to dissenting opinion of
Black, J.) (concluding that the debates support the conclu
sion that §1 was understood to incorporate the Bill of
Rights against the States); ante, at 14, n. 9, 26–27, n. 23,
(opinion of the Court) (counting the debates among other
evidence that §1 applies the Second Amendment against
the States). Before considering that record here, it is
important to clarify its relevance. When interpreting
constitutional text, the goal is to discern the most likely
public understanding of a particular provision at the time
it was adopted. Statements by legislators can assist in
this process to the extent they demonstrate the manner in
which the public used or understood a particular word or
phrase. They can further assist to the extent there is
evidence that these statements were disseminated to the
public. In other words, this evidence is useful not because
it demonstrates what the draftsmen of the text may have
been thinking, but only insofar as it illuminates what the
public understood the words chosen by the draftsmen to
mean.
                             (1)
  Three speeches stand out as particularly significant.
Representative John Bingham, the principal draftsman of
§1, delivered a speech on the floor of the House in Febru
ary 1866 introducing his first draft of the provision. Bing
ham began by discussing Barron and its holding that the
Bill of Rights did not apply to the States. He then argued
that a constitutional amendment was necessary to provide
“an express grant of power in Congress to enforce by penal
enactment these great canons of the supreme law, secur
26                    MCDONALD v. CHICAGO

                        Opinion of THOMAS, J.

ing to all the citizens in every State all the privileges and
immunities of citizens, and to all the people all the sacred
rights of person.” 39th Cong. Globe 1089–1090 (1866).
Bingham emphasized that §1 was designed “to arm the
Congress of the United States, by the consent of the people
of the United States, with the power to enforce the bill of
rights as it stands in the Constitution today. It ‘hath that
extent—no more.’ ” Id., at 1088.
    Bingham’s speech was printed in pamphlet form and
broadly distributed in 1866 under the title, “One Country,
One Constitution, and One People,” and the subtitle, “In
Support of the Proposed Amendment to Enforce the Bill of
Rights.”10 Newspapers also reported his proposal, with
the New York Times providing particularly extensive
coverage, including a full reproduction of Bingham’s first
draft of §1 and his remarks that a constitutional amend
ment to “enforc[e]” the “immortal bill of rights” was “abso
lutely essential to American nationality.” N. Y. Times,
Feb. 27, 1866, p. 8.
    Bingham’s first draft of §1 was different from the ver
sion ultimately adopted. Of particular importance, the
first draft granted Congress the “power to make all laws
. . . necessary and proper to secure” the “citizens of each
State all privileges and immunities of citizens in the sev
eral States,” rather than restricting state power to
“abridge” the privileges or immunities of citizens of the
United States.11 39th Cong. Globe 1088.
——————
   10 One Country, One Constitution, and One People: Speech of Hon.

John A. Bingham, of Ohio, In the House of Representatives, February
28, 1866, In Support of the Proposed Amendment to Enforce the Bill of
Rights (Cong. Globe). The pamphlet was published by the official
reporter of congressional debates, and was distributed presumably
pursuant to the congressional franking privilege. See B. Wildenthal,
Nationalizing the Bill of Rights: Revisiting the Original Understanding
of the Fourteenth Amendment in 1866–67, 68 Ohio St. L. J. 1509, 1558,
n. 167 (2007) (hereinafter Wildenthal).
   11 The full text of Bingham’s first draft of §1 provided as follows:
                     Cite as: 561 U. S. ____ (2010)                    27

                         Opinion of THOMAS, J.

   That draft was met with objections, which the Times
covered extensively. A front-page article hailed the “Clear
and Forcible Speech” by Representative Robert Hale
against the draft, explaining—and endorsing—Hale’s view
that Bingham’s proposal would “confer upon Congress all
the rights and power of legislation now reserved to the
States” and would “in effect utterly obliterate State rights
and State authority over their own internal affairs.”12
N. Y. Times, Feb. 28, 1866, p. 1.
   Critically, Hale did not object to the draft insofar as it
purported to protect constitutional liberties against state
interference. Indeed, Hale stated that he believed (incor
rectly in light of Barron) that individual rights enumer
ated in the Constitution were already enforceable against
the States. See 39th Cong. Globe 1064 (“I have, somehow
or other, gone along with the impression that there is that
sort of protection thrown over us in some way, whether
with or without the sanction of a judicial decision that we
are so protected”); see N. Y. Times, Feb. 28, 1866, at 1.
Hale’s misperception was not uncommon among members
of the Reconstruction generation. See infra, at 38–40. But
that is secondary to the point that the Times’ coverage of

——————
“The Congress shall have power to make all laws which shall be neces
sary and proper to secure to the citizens of each State all privileges and
immunities of citizens in the several States, and to all persons in the
several States equal protection in the rights of life, liberty, and prop
erty.” 39th Cong. Globe 1088.
   12 In a separate front-page article on the same day, the paper ex

pounded upon Hale’s arguments in even further detail, while omitting
Bingham’s chief rebuttals. N. Y. Times, Feb. 28, 1866, p. 1. The
unbalanced nature of The New York Times’ coverage is unsurprising.
As scholars have noted, “[m]ost papers” during the time of Reconstruc
tion “had a frank partisan slant . . . and the Times was no exception.”
Wildenthal 1559. In 1866, the paper “was still defending” President
Johnson’s resistance to Republican reform measures, as exemplified by
the fact that it “supported Johnson’s veto of the Civil Rights Act of
1866.” Ibid.
28                MCDONALD v. CHICAGO

                    Opinion of THOMAS, J.

this debate over §1’s meaning suggests public awareness
of its main contours—i.e., that §1 would, at a minimum,
enforce constitutionally enumerated rights of United
States citizens against the States.
  Bingham’s draft was tabled for several months. In the
interim, he delivered a second well-publicized speech,
again arguing that a constitutional amendment was re
quired to give Congress the power to enforce the Bill of
Rights against the States. That speech was printed in
pamphlet form, see Speech of Hon. John A. Bingham, of
Ohio, on the Civil Rights Bill, Mar. 9, 1866 (Cong. Globe);
see 39th Cong. Globe 1837 (remarks of Rep. Lawrence)
(noting that the speech was “extensively published”), and
the New York Times covered the speech on its front page.
Thirty-Ninth Congress, N. Y. Times, Mar. 10, 1866, p. 1.
  By the time the debates on the Fourteenth Amendment
resumed, Bingham had amended his draft of §1 to include
the text of the Privileges or Immunities Clause that was
ultimately adopted. Senator Jacob Howard introduced the
new draft on the floor of the Senate in the third speech
relevant here. Howard explained that the Constitution
recognized “a mass of privileges, immunities, and rights,
some of them secured by the second section of the fourth
article of the Constitution, . . . some by the first eight
amendments of the Constitution,” and that “there is no
power given in the Constitution to enforce and to carry out
any of these guarantees” against the States. 39th Cong.
Globe 2765. Howard then stated that “the great object” of
§1 was to “restrain the power of the States and compel
them at all times to respect these great fundamental
guarantees.” Id., at 2766. Section 1, he indicated, im
posed “a general prohibition upon all the States, as such,
from abridging the privileges and immunities of the citi
zens of the United States.” Id., at 2765.
  In describing these rights, Howard explained that they
included “the privileges and immunities spoken of” in
                     Cite as: 561 U. S. ____ (2010)                  29

                         Opinion of THOMAS, J.

Article IV, §2. Id., at 2765. Although he did not catalogue
the precise “nature” or “extent” of those rights, he thought
“Corfield v. Coryell” provided a useful description. How
ard then submitted that
     “[t]o these privileges and immunities, whatever they
     may be— . . . should be added the personal rights gua
     rantied and secured by the first eight amendments of
     the Constitution; such as the freedom of speech and of
     the press; the right of the people peaceably to assem
     ble and petition the Government for a redress of
     grievances, [and] . . . the right to keep and to bear
     arms.” Ibid. (emphasis added).
  News of Howard’s speech was carried in major newspa
pers across the country, including the New York Herald,
see N. Y. Herald, May 24, 1866, p. 1, which was the best
selling paper in the Nation at that time, see A. Amar, The
Bill of Rights: Creation and Reconstruction 187 (1998)
(hereinafter Amar).13 The New York Times carried the
speech as well, reprinting a lengthy excerpt of Howard’s
remarks, including the statements quoted above. N. Y.
Times, May 24, 1866, p. 1. The following day’s Times
editorialized on Howard’s speech, predicting that “[t]o this,
the first section of the amendment, the Union party
throughout the country will yield a ready acquiescence,
and the South could offer no justifiable resistance,” sug
gesting that Bingham’s narrower second draft had not
been met with the same objections that Hale had raised
against the first. N. Y. Times, May 25, 1866, p. 4.
——————
  13 Other papers that covered Howard’s speech include the following:

Baltimore Gazette, May 24, 1866, p. 4; Boston Daily Journal, May 24,
1866, p. 4; Boston Daily Advertiser, May 24, 1866, p. 1; Daily National
Intelligencer, May 24, 1866, p. 3. Springfield Daily Republican, May 24,
1866, p. 3; Charleston Daily Courier, May 28, 1866, p. 4; Charleston
Daily Courier, May 29, 1866, p. 1; Chicago Tribune, May 29, 1866, p. 2;
Philadelphia Inquirer, May 24, 1866, p. 8.
30                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

  As a whole, these well-circulated speeches indicate that
§1 was understood to enforce constitutionally declared
rights against the States, and they provide no suggestion
that any language in the section other than the Privileges
or Immunities Clause would accomplish that task.
                              (2)
   When read against this backdrop, the civil rights legis
lation adopted by the 39th Congress in 1866 further sup
ports this view. Between passing the Thirteenth Amend
ment—which outlawed slavery alone—and the Fourteenth
Amendment, Congress passed two significant pieces of
legislation. The first was the Civil Rights Act of 1866,
which provided that “all persons born in the United
States” were “citizens of the United States” and that “such
citizens, of every race and color, . . . shall have the same
right” to, among other things, “full and equal benefit of all
laws and proceedings for the security of person and prop
erty, as is enjoyed by white citizens.” Ch. 31, §1, 14 Stat.
27.
   Both proponents and opponents of this Act described it
as providing the “privileges” of citizenship to freedmen,
and defined those privileges to include constitutional
rights, such as the right to keep and bear arms. See 39th
Cong. Globe 474 (remarks of Sen. Trumbull) (stating that
the “the late slaveholding States” had enacted laws “de
priving persons of African descent of privileges which are
essential to freemen,” including “prohibit[ing] any negro or
mulatto from having fire-arms” and stating that “[t]he
purpose of the bill under consideration is to destroy all
these discriminations”); id., at 1266–1267 (remarks of Rep.
Raymond) (opposing the Act, but recognizing that to
“[m]ake a colored man a citizen of the United States”
would guarantee to him, inter alia, “a defined status . . . a
right to defend himself and his wife and children; a right
to bear arms”).
                 Cite as: 561 U. S. ____ (2010)           31

                     Opinion of THOMAS, J.

  Three months later, Congress passed the Freedmen’s
Bureau Act, which also entitled all citizens to the “full and
equal benefit of all laws and proceedings concerning per
sonal liberty” and “personal security.” Act of July 16,
1866, ch. 200, §14, 14 Stat. 176. The Act stated expressly
that the rights of personal liberty and security protected
by the Act “includ[ed] the constitutional right to bear
arms.” Ibid.
                              (3)
   There is much else in the legislative record. Many
statements by Members of Congress corroborate the view
that the Privileges or Immunities Clause enforced consti
tutionally enumerated rights against the States. See
Curtis 112 (collecting examples). I am not aware of any
statement that directly refutes that proposition. That
said, the record of the debates—like most legislative his
tory—is less than crystal clear. In particular, much ambi
guity derives from the fact that at least several Members
described §1 as protecting the privileges and immunities
of citizens “in the several States,” harkening back to Arti
cle IV, §2. See supra, at 28–29 (describing Sen. Howard’s
speech). These statements can be read to support the view
that the Privileges or Immunities Clause protects some or
all the fundamental rights of “citizens” described in Cor
field. They can also be read to support the view that the
Privileges or Immunities Clause, like Article IV, §2, pro
hibits only state discrimination with respect to those
rights it covers, but does not deprive States of the power to
deny those rights to all citizens equally.
   I examine the rest of the historical record with this
understanding. But for purposes of discerning what the
public most likely thought the Privileges or Immunities
Clause to mean, it is significant that the most widely
publicized statements by the legislators who voted on §1—
Bingham, Howard, and even Hale—point unambiguously
32                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

toward the conclusion that the Privileges or Immunities
Clause enforces at least those fundamental rights enu
merated in the Constitution against the States, including
the Second Amendment right to keep and bear arms.
                               3
   Interpretations of the Fourteenth Amendment in the
period immediately following its ratification help to estab
lish the public understanding of the text at the time of its
adoption.
   Some of these interpretations come from Members of
Congress. During an 1871 debate on a bill to enforce the
Fourteenth Amendment, Representative Henry Dawes
listed the Constitution’s first eight Amendments, includ
ing “the right to keep and bear arms,” before explaining
that after the Civil War, the country “gave the most grand
of all these rights, privileges, and immunities, by one
single amendment to the Constitution, to four millions of
American citizens” who formerly were slaves. Cong.
Globe, 42d Cong., 1st Sess., 475–476 (1871). “It is all
these,” Dawes explained, “which are comprehended in the
words ‘American citizen.’ ” Ibid.; see also id., at 334 (re
marks of Rep. Hoar) (stating that the Privileges or Immu
nities Clause referred to those rights “declared to belong to
the citizen by the Constitution itself”). Even opponents of
Fourteenth Amendment enforcement legislation acknowl
edged that the Privileges or Immunities Clause protected
constitutionally enumerated individual rights. See 2
Cong. Rec. 384–385 (1874) (remarks of Rep. Mills) (oppos
ing enforcement law, but acknowledging, in referring to
the Bill of Rights, that “[t]hese first amendments and
some provisions of the Constitution of like import embrace
the ‘privileges and immunities’ of citizenship as set forth
in article 4, section 2 of the Constitution and in the four
teenth amendment” (emphasis added)); see Curtis 166–170
(collecting examples).
                     Cite as: 561 U. S. ____ (2010)                  33

                         Opinion of THOMAS, J.

   Legislation passed in furtherance of the Fourteenth
Amendment demonstrates even more clearly this under
standing. For example, Congress enacted the Civil Rights
Act of 1871, 17 Stat. 13, which was titled in pertinent part
“An Act to enforce the Provisions of the Fourteenth
Amendment to the Constitution of the United States,” and
which is codified in the still-existing 42 U. S. C. §1983.
That statute prohibits state officials from depriving citi
zens of “any rights, privileges, or immunities secured by
the Constitution.” Rev. Stat. 1979, 42 U. S. C. §1983 (em
phasis added). Although the Judiciary ignored this provi
sion for decades after its enactment, this Court has come
to interpret the statute, unremarkably in light of its text,
as protecting constitutionally enumerated rights. Monroe
v. Pape, 365 U. S. 167, 171 (1961).
   A Federal Court of Appeals decision written by a future
Justice of this Court adopted the same understanding of
the Privileges or Immunities Clause. See, e.g., United
States v. Hall, 26 F. Cas. 79, 82 (No. 15,282) (CC SD Ala.
1871) (Woods, J.) (“We think, therefore, that the . . . rights
enumerated in the first eight articles of amendment to the
constitution of the United States, are the privileges and
immunities of citizens of the United States”). In addition,
two of the era’s major constitutional treatises reflected the
understanding that §1 would protect constitutionally
enumerated rights from state abridgment.14 A third such
treatise unambiguously indicates that the Privileges or
——————
  14 See J. Pomeroy, An Introduction to the Constitutional Law of the

United States 155–156 (E. Bennett ed. 1886) (describing §1, which the
country was then still considering, as a “needed” “remedy” for Barron ex
rel. Tiernan v. Mayor of Baltimore, 7 Pet. 243 (1833), which held that
the Bill of Rights was not enforceable against the States); T. Farrar,
Manual of the Constitution of the United States of America 58–59,
145−146, 395–397 (1867) (reprint 1993); id., at 546 (3d ed. 1872)
(describing the Fourteenth Amendment as having “swept away” the
“decisions of many courts” that “the popular rights guaranteed by the
Constitution are secured only against [the federal] government”).
34                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

Immunities Clause accomplished this task. G. Paschal,
The Constitution of the United States 290 (1868) (explain
ing that the rights listed in §1 had “already been guaran
tied” by Article IV and the Bill of Rights, but that “[t]he
new feature declared” by §1 was that these rights, “which
had been construed to apply only to the national govern
ment, are thus imposed upon the States”).
   Another example of public understanding comes from
United States Attorney Daniel Corbin’s statement in an
1871 Ku Klux Klan prosecution. Corbin cited Barron and
declared:
     “[T]he fourteenth amendment changes all that theory,
     and lays the same restriction upon the States that be
     fore lay upon the Congress of the United States—that,
     as Congress heretofore could not interfere with the
     right of the citizen to keep and bear arms, now, after
     the adoption of the fourteenth amendment, the State
     cannot interfere with the right of the citizen to keep
     and bear arms. The right to keep and bear arms is in
     cluded in the fourteenth amendment, under ‘privi
     leges and immunities.’ ” Proceedings in the Ku Klux
     Trials at Columbia, S. C., in the United States Circuit
     Court, November Term, 1871, p. 147 (1872).
                       *    *     *
  This evidence plainly shows that the ratifying public
understood the Privileges or Immunities Clause to protect
constitutionally enumerated rights, including the right to
keep and bear arms. As the Court demonstrates, there
can be no doubt that §1 was understood to enforce the
Second Amendment against the States. See ante, at 22–
33. In my view, this is because the right to keep and bear
arms was understood to be a privilege of American citizen
ship guaranteed by the Privileges or Immunities Clause.
                     Cite as: 561 U. S. ____ (2010)                   35

                         Opinion of THOMAS, J.

                               C
   The next question is whether the Privileges or Immuni
ties Clause merely prohibits States from discriminating
among citizens if they recognize the Second Amendment’s
right to keep and bear arms, or whether the Clause re
quires States to recognize the right. The municipal re
spondents, Chicago and Oak Park, argue for the former
interpretation. They contend that the Second Amend
ment, as applied to the States through the Fourteenth,
authorizes a State to impose an outright ban on handgun
possession such as the ones at issue here so long as a State
applies it to all citizens equally.15 The Court explains why
this antidiscrimination-only reading of §1 as a whole is
“implausible.” Ante, at 31 (citing Brief for Municipal
Respondents 64). I agree, but because I think it is the
Privileges or Immunities Clause that applies this right to
the States, I must explain why this Clause in particular
protects against more than just state discrimination, and
in fact establishes a minimum baseline of rights for all
American citizens.
                              1
   I begin, again, with the text. The Privileges or Immuni
ties Clause opens with the command that “No State shall”
abridge the privileges or immunities of citizens of the
——————
   15 The municipal respondents and JUSTICE BREYER’s dissent raise a

most unusual argument that §1 prohibits discriminatory laws affecting
only the right to keep and bear arms, but offers substantive protection
to other rights enumerated in the Constitution, such as the freedom of
speech. See post, at 24. Others, however, have made the more compre
hensive—and internally consistent—argument that §1 bars discrimina
tion alone and does not afford protection to any substantive rights. See,
e.g., R. Berger, Government By Judiciary: The Transformation of the
Fourteenth Amendment (1997). I address the coverage of the Privi
leges or Immunities Clause only as it applies to the Second Amendment
right presented here, but I do so with the understanding that my
conclusion may have implications for the broader argument.
36                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

United States. Amdt. 14, §1 (emphasis added). The very
same phrase opens Article I, §10 of the Constitution,
which prohibits the States from “pass[ing] any Bill of
Attainder” or “ex post facto Law,” among other things.
Article I, §10 is one of the few constitutional provisions
that limits state authority. In Barron, when Chief Justice
Marshall interpreted the Bill of Rights as lacking “plain
and intelligible language” restricting state power to in
fringe upon individual liberties, he pointed to Article I, §10
as an example of text that would have accomplished that
task. 7 Pet., at 250. Indeed, Chief Justice Marshall would
later describe Article I, §10 as “a bill of rights for the
people of each state.” Fletcher v. Peck, 6 Cranch 87, 138
(1810). Thus, the fact that the Privileges or Immunities
Clause uses the command “[n]o State shall”—which Arti
cle IV, §2 does not—strongly suggests that the former
imposes a greater restriction on state power than the
latter.
   This interpretation is strengthened when one considers
that the Privileges or Immunities Clause uses the verb
“abridge,” rather than “discriminate,” to describe the limit
it imposes on state authority. The Webster’s dictionary in
use at the time of Reconstruction defines the word
“abridge” to mean “[t]o deprive; to cut off; . . . as, to
abridge one of his rights.” Webster, An American Diction
ary of the English Language, at 6. The Clause is thus best
understood to impose a limitation on state power to in
fringe upon pre-existing substantive rights. It raises no
indication that the Framers of the Clause used the word
“abridge” to prohibit only discrimination.
   This most natural textual reading is underscored by a
well-publicized revision to the Fourteenth Amendment
that the Reconstruction Congress rejected. After several
Southern States refused to ratify the Amendment, Presi
dent Johnson met with their Governors to draft a com
promise. N. Y. Times, Feb. 5, 1867, p. 5. Their proposal
                 Cite as: 561 U. S. ____ (2010)           37

                     Opinion of THOMAS, J.

eliminated Congress’ power to enforce the Amendment
(granted in §5), and replaced the Privileges or Immunities
Clause in §1 with the following:
    “All persons born or naturalized in the United States,
    and subject to the jurisdiction thereof, are citizens of
    the United States, and of the States in which they re
    side, and the Citizens of each State shall be entitled to
    all the privileges and immunities of citizens in the sev
    eral States.” Draft reprinted in 1 Documentary His
    tory of Reconstruction 240 (W. Fleming ed. 1950)
    (hereinafter Fleming).
  Significantly, this proposal removed the “[n]o State
shall” directive and the verb “abridge” from §1, and also
changed the class of rights to be protected from those
belonging to “citizens of the United States” to those of the
“citizens in the several States.” This phrasing is materi
ally indistinguishable from Article IV, §2, which gener
ally was understood as an antidiscrimination provision
alone. See supra, at 15–18. The proposal thus strongly
indicates that at least the President of the United States
and several southern Governors thought that the Privi
leges or Immunities Clause, which they unsuccessfully
tried to revise, prohibited more than just state-sponsored
discrimination.
                              2
  The argument that the Privileges or Immunities Clause
prohibits no more than discrimination often is followed by
a claim that public discussion of the Clause, and of §1
generally, was not extensive. Because of this, the argu
ment goes, §1 must not have been understood to accom
plish such a significant task as subjecting States to federal
enforcement of a minimum baseline of rights. That argu
ment overlooks critical aspects of the Nation’s history that
underscored the need for, and wide agreement upon,
38                  MCDONALD v. CHICAGO

                      Opinion of THOMAS, J.

federal enforcement of constitutionally enumerated rights
against the States, including the right to keep and bear
arms.
                               a
   I turn first to public debate at the time of ratification. It
is true that the congressional debates over §1 were rela
tively brief. It is also true that there is little evidence of
extensive debate in the States. Many state legislatures
did not keep records of their debates, and the few records
that do exist reveal only modest discussion. See Curtis
145. These facts are not surprising.
   First, however consequential we consider the question
today, the nationalization of constitutional rights was not
the most controversial aspect of the Fourteenth Amend
ment at the time of its ratification. The Nation had just
endured a tumultuous civil war, and §§2, 3, and 4—which
reduced the representation of States that denied voting
rights to blacks, deprived most former Confederate officers
of the power to hold elective office, and required States to
disavow Confederate war debts—were far more polarizing
and consumed far more political attention. See Wilden
thal 1600; Hardy, Original Popular Understanding of the
Fourteenth Amendment as Reflected in the Print Media of
1866–1868, 30 Whittier L. Rev. 695, 699 (2009).
   Second, the congressional debates on the Fourteenth
Amendment reveal that many representatives, and proba
bly many citizens, believed that the Thirteenth Amend
ment, the 1866 Civil Rights legislation, or some combina
tion of the two, had already enforced constitutional rights
against the States. Justice Black’s dissent in Adamson
chronicles this point in detail. 332 U. S., at 107–108
(Appendix to dissenting opinion). Regardless of whether
that understanding was accurate as a matter of constitu
tional law, it helps to explain why Congressmen had little
to say during the debates about §1. See ibid.
                     Cite as: 561 U. S. ____ (2010)                    39

                         Opinion of THOMAS, J.

   Third, while Barron made plain that the Bill of Rights
was not legally enforceable against the States, see supra,
at 2, the significance of that holding should not be over
stated. Like the Framers, see supra, at 14–15, many 19th
century Americans understood the Bill of Rights to declare
inalienable rights that pre-existed all government. Thus,
even though the Bill of Rights technically applied only to
the Federal Government, many believed that it declared
rights that no legitimate government could abridge.
   Chief Justice Henry Lumpkin’s decision for the Georgia
Supreme Court in Nunn v. State, 1 Ga. 243 (1846), illus
trates this view. In assessing state power to regulate
firearm possession, Lumpkin wrote that he was “aware
that it has been decided, that [the Second Amendment],
like other amendments adopted at the same time, is a
restriction upon the government of the United States, and
does not extend to the individual States.” Id., at 250. But
he still considered the right to keep and bear arms as “an
unalienable right, which lies at the bottom of every free
government,” and thus found the States bound to honor it.
Ibid. Other state courts adopted similar positions with
respect to the right to keep and bear arms and other enu
merated rights.16 Some courts even suggested that the
protections in the Bill of Rights were legally enforceable
against the States, Barron notwithstanding.17 A promi
nent treatise of the era took the same position. W. Rawle,
A View of the Constitution of the United States of America

——————
  16 See, e.g., Raleigh & Gaston R. Co. v. Davis, 19 N. C. 451, 458–462

(1837) (right to just compensation for government taking of property);
Rohan v. Swain, 59 Mass. 281, 285 (1850) (right to be secure from
unreasonable government searches and seizures); State v. Buzzard, 4
Ark. 18, 28 (1842) (right to keep and bear arms); State v. Jumel, 13 La.
Ann. 399, 400 (1858) (same); Cockrum v. State, 24 Tex. 394, 401–404
(1859) (same).
  17 See, e.g., People v. Goodwin, 18 Johns. Cas. 187, 201 (N. Y. Sup. Ct.

1820); Rhinehart v. Schulyer, 7 Ill. 473, 522 (1845).
40                MCDONALD v. CHICAGO

                    Opinion of THOMAS, J.

124–125 (2d ed. 1829) (reprint 2009) (arguing that certain
of the first eight Amendments “appl[y] to the state legisla
tures” because those Amendments “form parts of the
declared rights of the people, of which neither the state
powers nor those of the Union can ever deprive them”); id.,
at 125−126 (describing the Second Amendment “right of
the people to keep and bear arms” as “a restraint on both”
Congress and the States); see also Heller, 554 U. S., at __
(slip op., at 34) (describing Rawle’s treatise as “influen
tial”). Certain abolitionist leaders adhered to this view as
well. Lysander Spooner championed the popular aboli
tionist argument that slavery was inconsistent with con
stitutional principles, citing as evidence the fact that it
deprived black Americans of the “natural right of all men
‘to keep and bear arms’ for their personal defence,” which
he believed the Constitution “prohibit[ed] both Congress
and the State governments from infringing.” L. Spooner,
The Unconstitutionality of Slavery 98 (1860).
   In sum, some appear to have believed that the Bill of
Rights did apply to the States, even though this Court had
squarely rejected that theory. See, e.g., supra, at 27–28
(recounting Rep. Hale’s argument to this effect). Many
others believed that the liberties codified in the Bill of
Rights were ones that no State should abridge, even
though they understood that the Bill technically did not
apply to States. These beliefs, combined with the fact that
most state constitutions recognized many, if not all, of the
individual rights enumerated in the Bill of Rights, made
the need for federal enforcement of constitutional liberties
against the States an afterthought. See ante, at 29 (opin
ion of the Court) (noting that, “[i]n 1868, 22 of the 37
States in the Union had state constitutional provisions
explicitly protecting the right to keep and bear arms”).
That changed with the national conflict over slavery.
                  Cite as: 561 U. S. ____ (2010)            41

                     Opinion of THOMAS, J.

                              b
   In the contentious years leading up to the Civil War,
those who sought to retain the institution of slavery found
that to do so, it was necessary to eliminate more and more
of the basic liberties of slaves, free blacks, and white
abolitionists. Congressman Tobias Plants explained that
slaveholders “could not hold [slaves] safely where dissent
was permitted,” so they decided that “all dissent must be
suppressed by the strong hand of power.” 39th Cong.
Globe 1013. The measures they used were ruthless, re
pressed virtually every right recognized in the Constitu
tion, and demonstrated that preventing only discrimina
tory state firearms restrictions would have been a hollow
assurance for liberty. Public reaction indicates that the
American people understood this point.
   The overarching goal of pro-slavery forces was to repress
the spread of abolitionist thought and the concomitant
risk of a slave rebellion. Indeed, it is difficult to overstate
the extent to which fear of a slave uprising gripped slave
holders and dictated the acts of Southern legislatures.
Slaves and free blacks represented a substantial percent
age of the population and posed a severe threat to South
ern order if they were not kept in their place. According to
the 1860 Census, slaves represented one quarter or more
of the population in 11 of the 15 slave States, nearly half
the population in Alabama, Florida, Georgia, and Louisi
ana, and more than 50% of the population in Mississippi
and South Carolina. Statistics of the United States (In
cluding Mortality, Property, &c.,) in 1860, The Eighth
Census 336−350 (1866).
   The Southern fear of slave rebellion was not unfounded.
Although there were others, two particularly notable slave
uprisings heavily influenced slaveholders in the South. In
1822, a group of free blacks and slaves led by Denmark
Vesey planned a rebellion in which they would slay their
masters and flee to Haiti. H. Aptheker, American Negro
42                    MCDONALD v. CHICAGO

                         Opinion of THOMAS, J.

Slave Revolts 268–270 (1983). The plan was foiled, lead
ing to the swift arrest of 130 blacks, and the execution of
37, including Vesey. Id., at 271. Still, slaveowners took
notice—it was reportedly feared that as many as 6,600 to
9,000 slaves and free blacks were involved in the plot. Id.,
at 272. A few years later, the fear of rebellion was real
ized. An uprising led by Nat Turner took the lives of at
least 57 whites before it was suppressed. Id., at 300–302.
  The fear generated by these and other rebellions led
Southern legislatures to take particularly vicious aim at
the rights of free blacks and slaves to speak or to keep and
bear arms for their defense. Teaching slaves to read (even
the Bible) was a criminal offense punished severely in
some States. See K. Stampp, The Peculiar Institution:
Slavery in the Ante-bellum South 208, 211 (1956). Vir
ginia made it a crime for a member of an “abolition” soci
ety to enter the State and argue “that the owners of slaves
have no property in the same, or advocate or advise the
abolition of slavery.” 1835–1836 Va. Acts ch. 66, p. 44.
Other States prohibited the circulation of literature deny
ing a master’s right to property in his slaves and passed
laws requiring postmasters to inspect the mails in search
of such material. C. Eaton, The Freedom-of-Thought
Struggle in the Old South 118–143, 199–200 (1964).
  Many legislatures amended their laws prohibiting
slaves from carrying firearms18 to apply the prohibition to
free blacks as well. See, e.g., Act of Dec. 23, 1833, §7, 1833
Ga. Acts pp. 226, 228 (declaring that “it shall not be lawful
for any free person of colour in this state, to own, use, or
carry fire arms of any description whatever”); H. Ap
——————
  18 See, e.g., Black Code, ch. 33, §19, 1806 La. Acts pp. 160, 162 (pro

hibiting slaves from using firearms unless they were authorized by
their master to hunt within the boundaries of his plantation); Act of
Dec. 18, 1819, 1819 S. C. Acts pp. 29, 31 (same); An Act Concerning
Slaves, §6, 1840 Tex. Laws pp. 42–43 (making it unlawful for “any slave
to own firearms of any description”).
                 Cite as: 561 U. S. ____ (2010)           43

                     Opinion of THOMAS, J.

theker, Nat Turner’s Slave Rebellion 74–76, 83–94 (1966)
(discussing similar Maryland and Virginia statutes); see
also Act of Mar. 15, 1852, ch. 206, 1852 Miss. Laws p. 328
(repealing laws allowing free blacks to obtain firearms
licenses); Act of Jan. 31, 1831, 1831 Fla. Acts p. 30 (same).
Florida made it the “duty” of white citizen “patrol[s] to
search negro houses or other suspected places, for fire
arms.” Act of Feb. 17, 1833, ch. 671, 1833 Fla. Acts pp. 26,
30. If they found any firearms, the patrols were to take
the offending slave or free black “to the nearest justice of
the peace,” whereupon he would be “severely punished” by
“whipping on the bare back, not exceeding thirty-nine
lashes,” unless he could give a “plain and satisfactory”
explanation of how he came to possess the gun. Ibid.
   Southern blacks were not alone in facing threats to their
personal liberty and security during the antebellum era.
Mob violence in many Northern cities presented dangers
as well. Cottrol & Diamond, The Second Amendment:
Toward an Afro-Americanist Reconsideration, 80 Geo. L.
J. 309, 340 (1991) (hereinafter Cottrol) (recounting a July
1834 mob attack against “churches, homes, and businesses
of white abolitionists and blacks” in New York that in
volved “upwards of twenty thousand people and required
the intervention of the militia to suppress”); ibid. (noting
an uprising in Boston nine years later in which a confron
tation between a group of white sailors and four blacks led
“a mob of several hundred whites” to “attac[k] and se
verely beat every black they could find”).
                              c
   After the Civil War, Southern anxiety about an uprising
among the newly freed slaves peaked. As Representative
Thaddeus Stevens is reported to have said, “[w]hen it was
first proposed to free the slaves, and arm the blacks, did
not half the nation tremble? The prim conservatives, the
snobs, and the male waiting-maids in Congress, were in
44                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

hysterics.” K. Stampp, The Era of Reconstruction, 1865–
1877, p. 104 (1965) (hereinafter Era of Reconstruction).
   As the Court explains, this fear led to “systematic ef
forts” in the “old Confederacy” to disarm the more than
180,000 freedmen who had served in the Union Army, as
well as other free blacks. See ante, at 23. Some States
formally prohibited blacks from possessing firearms. Ante,
at 23–24 (quoting 1865 Miss. Laws p. 165, §1, reprinted in
1 Fleming 289). Others enacted legislation prohibiting
blacks from carrying firearms without a license, a restric
tion not imposed on whites. See, e.g., La. Statute of 1865,
reprinted in id., at 280. Additionally, “[t]hroughout the
South, armed parties, often consisting of ex-Confederate
soldiers serving in the state militias, forcibly took firearms
from newly freed slaves.” Ante, at 24.
   As the Court makes crystal clear, if the Fourteenth
Amendment “had outlawed only those laws that discrimi
nate on the basis of race or previous condition of servitude,
African-Americans in the South would likely have re
mained vulnerable to attack by many of their worst abus
ers: the state militia and state peace officers.” Ante, at 32.
In the years following the Civil War, a law banning fire
arm possession outright “would have been nondiscrimina
tory only in the formal sense,” for it would have “left fire
arms in the hands of the militia and local peace officers.”
Ibid.
   Evidence suggests that the public understood this at the
time the Fourteenth Amendment was ratified. The pub
licly circulated Report of the Joint Committee on Recon
struction extensively detailed these abuses, see ante, at
23–24 (collecting examples), and statements by citizens
indicate that they looked to the Committee to provide a
federal solution to this problem, see, e.g., 39th Cong. Globe
337 (remarks of Rep. Sumner) (introducing “a memorial
from the colored citizens of the State of South Carolina”
asking for, inter alia, “constitutional protection in keeping
                 Cite as: 561 U. S. ____ (2010)          45

                    Opinion of THOMAS, J.

arms, in holding public assemblies, and in complete liberty
of speech and of the press”).
   One way in which the Federal Government responded
was to issue military orders countermanding Southern
arms legislation. See, e.g., Jan. 17, 1866, order from Major
General D. E. Sickles, reprinted in E. McPherson, The
Political History of the United States of America During
the Period of Reconstruction 37 (1871) (“The constitutional
rights of all loyal and well-disposed inhabitants to bear
arms will not be infringed”). The significance of these
steps was not lost on those they were designed to protect.
After one such order was issued, The Christian Recorder,
published by the African Methodist Episcopal Church,
published the following editorial:
       “ ‘We have several times alluded to the fact that the
    Constitution of the United States, guaranties to every
    citizen the right to keep and bear arms. . . . All men,
    without the distinction of color, have the right to keep
    arms to defend their homes, families, or themselves.’
       “We are glad to learn that [the] Commissioner for
    this State . . . has given freedmen to understand that
    they have as good a right to keep fire arms as any
    other citizens. The Constitution of the United States
    is the supreme law of the land, and we will be gov
    erned by that at present.” Right to Bear Arms, Chris
    tian Recorder (Phila.), Feb. 24, 1866, pp. 29–30.
  The same month, The Loyal Georgian carried a letter to
the editor asking “Have colored persons a right to own and
carry fire arms?—A Colored Citizen.” The editors re
sponded as follows:
      “Almost every day, we are asked questions similar
    to the above. We answer certainly you have the same
    right to own and carry fire arms that other citizens
    have. You are not only free but citizens of the United
    States and, as such, entitled to the same privileges
46                  MCDONALD v. CHICAGO

                      Opinion of THOMAS, J.

     granted to other citizens by the Constitution of the
     United States.
           .             .          .         .          .
      “. . . Article II, of the amendments to the Constitution
     of the United States, gives the people the right to bear
     arms and states that this right shall not be infringed.
     . . . All men, without distinction of color, have the
     right to keep arms to defend their homes, families or
     themselves.” Letter to the Editor, Loyal Georgian
     (Augusta), Feb. 3, 1866, p. 3.
   These statements are consistent with the arguments of
abolitionists during the antebellum era that slavery, and
the slave States’ efforts to retain it, violated the constitu
tional rights of individuals—rights the abolitionists de
scribed as among the privileges and immunities of citizen
ship.       See, e.g., J. Tiffany, Treatise on the
Unconstitutionality of American Slavery 56 (1849) (reprint
1969) (“pledg[ing] . . . to see that all the rights, privileges,
and immunities, granted by the constitution of the United
States, are extended to all”); id., at 99 (describing the
“right to keep and bear arms” as one of those rights se
cured by “the constitution of the United States”). The
problem abolitionists sought to remedy was that, under
Dred Scott, blacks were not entitled to the privileges and
immunities of citizens under the Federal Constitution and
that, in many States, whatever inalienable rights state
law recognized did not apply to blacks. See, e.g., Cooper v.
Savannah, 4 Ga. 68, 72 (1848) (deciding, just two years
after Chief Justice Lumpkin’s opinion in Nunn recognizing
the right to keep and bear arms, see supra, at 39, that
“[f]ree persons of color have never been recognized here as
citizens; they are not entitled to bear arms”).
   Section 1 guaranteed the rights of citizenship in the
United States and in the several States without regard to
race. But it was understood that liberty would be assured
                     Cite as: 561 U. S. ____ (2010)                  47

                         Opinion of THOMAS, J.

little protection if §1 left each State to decide which privi
leges or immunities of United States citizenship it would
protect. As Frederick Douglass explained before §1’s
adoption, “the Legislatures of the South can take from him
the right to keep and bear arms, as they can—they would
not allow a negro to walk with a cane where I came from,
they would not allow five of them to assemble together.”
In What New Skin Will the Old Snake Come Forth? An
Address Delivered in New York, New York, May 10, 1865,
reprinted in 4 The Frederick Douglass Papers 79, 83–84
(J. Blassingame & J. McKivigan eds., 1991) (footnote
omitted). “Notwithstanding the provision in the Constitu
tion of the United States, that the right to keep and bear
arms shall not be abridged,” Douglass explained that “the
black man has never had the right either to keep or bear
arms.” Id., at 84. Absent a constitutional amendment to
enforce that right against the States, he insisted that “the
work of the Abolitionists [wa]s not finished.” Ibid.
   This history confirms what the text of the Privileges or
Immunities Clause most naturally suggests: Consistent
with its command that “[n]o State shall . . . abridge” the
rights of United States citizens, the Clause establishes a
minimum baseline of federal rights, and the constitutional
right to keep and bear arms plainly was among them.19
                           III
  My conclusion is contrary to this Court’s precedents,
which hold that the Second Amendment right to keep and
bear arms is not a privilege of United States citizenship.
——————
  19 Iconclude that the right to keep and bear arms applies to the
States through the Privileges or Immunities Clause, which recognizes
the rights of United States “citizens.” The plurality concludes that the
right applies to the States through the Due Process Clause, which
covers all “person[s].” Because this case does not involve a claim
brought by a noncitizen, I express no view on the difference, if any,
between my conclusion and the plurality’s with respect to the extent to
which the States may regulate firearm possession by noncitizens.
48                     MCDONALD v. CHICAGO

                          Opinion of THOMAS, J.

See Cruikshank, 92 U. S., at 548–549, 551–553. I must,
therefore, consider whether stare decisis requires reten
tion of those precedents. As mentioned at the outset, my
inquiry is limited to the right at issue here. Thus, I do not
endeavor to decide in this case whether, or to what extent,
the Privileges or Immunities Clause applies any other
rights enumerated in the Constitution against the
States.20 Nor do I suggest that the stare decisis considera
tions surrounding the application of the right to keep and
bear arms against the States would be the same as those
surrounding another right protected by the Privileges or
Immunities Clause. I consider stare decisis only as it
applies to the question presented here.
                              A
  This inquiry begins with the Slaughter-House Cases.
There, this Court upheld a Louisiana statute granting a
monopoly on livestock butchering in and around the city of
New Orleans to a newly incorporated company. 16 Wall.
36. Butchers excluded by the monopoly sued, claiming
that the statute violated the Privileges or Immunities
Clause because it interfered with their right to pursue and
“exercise their trade.” Id., at 60. This Court rejected the
butchers’ claim, holding that their asserted right was not a
——————
  20 Inote, however, that I see no reason to assume that the constitu
tionally enumerated rights protected by the Privileges or Immunities
Clause should consist of all the rights recognized in the Bill of Rights
and no others. Constitutional provisions outside the Bill of Rights
protect individual rights, see, e.g., Art. I, §9, cl. 2 (granting the “Privi
lege of the Writ of Habeas Corpus”), and there is no obvious evidence
that the Framers of the Privileges or Immunities Clause meant to
exclude them. In addition, certain Bill of Rights provisions prevent
federal interference in state affairs and are not readily construed as
protecting rights that belong to individuals. The Ninth and Tenth
Amendments are obvious examples, as is the First Amendment’s
Establishment Clause, which “does not purport to protect individual
rights.” Elk Grove Unified School Dist. v. Newdow, 542 U. S. 1, 50
(2004) (THOMAS, J., concurring in judgment); see Amar 179–180.
                 Cite as: 561 U. S. ____ (2010)           49

                     Opinion of THOMAS, J.

privilege or immunity of American citizenship, but one
governed by the States alone. The Court held that the
Privileges or Immunities Clause protected only rights of
federal citizenship—those “which owe their existence to
the Federal government, its National character, its Con
stitution, or its laws,” id., at 79—and did not protect any
of the rights of state citizenship, id., at 74. In other
words, the Court defined the two sets of rights as mutually
exclusive.
   After separating these two sets of rights, the Court
defined the rights of state citizenship as “embrac[ing]
nearly every civil right for the establishment and protec
tion of which organized government is instituted”—that is,
all those rights listed in Corfield. 16 Wall., at 76 (refer
ring to “those rights” that “Judge Washington” described).
That left very few rights of federal citizenship for the
Privileges or Immunities Clause to protect. The Court
suggested a handful of possibilities, such as the “right of
free access to [federal] seaports,” protection of the Federal
Government while traveling “on the high seas,” and even
two rights listed in the Constitution. Id., at 79 (noting
“[t]he right to peaceably assemble” and “the privilege of
the writ of habeas corpus”); see supra, at 4. But its deci
sion to interpret the rights of state and federal citizenship
as mutually exclusive led the Court in future cases to
conclude that constitutionally enumerated rights were
excluded from the Privileges or Immunities Clause’s scope.
See Cruikshank, supra.
   I reject that understanding. There was no reason to
interpret the Privileges or Immunities Clause as putting
the Court to the extreme choice of interpreting the “privi
leges and immunities” of federal citizenship to mean ei
ther all those rights listed in Corfield, or almost no rights
at all. 16 Wall., at 76. The record is scant that the public
understood the Clause to make the Federal Government
“a perpetual censor upon all legislation of the States” as
50                 MCDONALD v. CHICAGO

                     Opinion of THOMAS, J.

the Slaughter-House majority feared. Id., at 78. For one
thing, Corfield listed the “elective franchise” as one of the
privileges and immunities of “citizens of the several
states,” 6 F. Cas., at 552, yet Congress and the States still
found it necessary to adopt the Fifteenth Amendment—
which protects “[t]he right of citizens of the United States
to vote”—two years after the Fourteenth Amendment’s
passage. If the Privileges or Immunities Clause were
understood to protect every conceivable civil right from
state abridgment, the Fifteenth Amendment would have
been redundant.
   The better view, in light of the States and Federal Gov
ernment’s shared history of recognizing certain inalienable
rights in their citizens, is that the privileges and immuni
ties of state and federal citizenship overlap. This is not to
say that the privileges and immunities of state and federal
citizenship are the same. At the time of the Fourteenth
Amendment’s ratification, States performed many more
functions than the Federal Government, and it is unlikely
that, simply by referring to “privileges or immunities,” the
Framers of §1 meant to transfer every right mentioned in
Corfield to congressional oversight. As discussed, “privi
leges” and “immunities” were understood only as syno
nyms for “rights.” See supra, at 9–11. It was their at
tachment to a particular group that gave them content,
and the text and history recounted here indicate that the
rights of United States citizens were not perfectly identi
cal to the rights of citizens “in the several States.” Justice
Swayne, one of the dissenters in Slaughter-House, made
the point clear:
     “The citizen of a State has the same fundamental
     rights as a citizen of the United States, and also cer
     tain others, local in their character, arising from his
     relation to the State, and in addition, those which be
     long to the citizen of the United States, he being in
                     Cite as: 561 U. S. ____ (2010)                   51

                         Opinion of THOMAS, J.

     that relation also. There may thus be a double citi
     zenship, each having some rights peculiar to itself. It
     is only over those which belong to the citizen of the
     United States that the category here in question
     throws the shield of its protection.” 16 Wall., at 126
     (emphasis added).
Because the privileges and immunities of American citi
zenship include rights enumerated in the Constitution,
they overlap to at least some extent with the privileges
and immunities traditionally recognized in citizens in the
several States.
  A separate question is whether the privileges and im
munities of American citizenship include any rights be
sides those enumerated in the Constitution. The four
dissenting Justices in Slaughter-House would have held
that the Privileges or Immunities Clause protected the
unenumerated right that the butchers in that case as
serted. See id., at 83 (Field, J., dissenting); id., at 111
(Bradley, J., dissenting); id., at 124 (Swayne, J., dissent
ing). Because this case does not involve an unenumerated
right, it is not necessary to resolve the question whether
the Clause protects such rights, or whether the Court’s
judgment in Slaughter-House was correct.
  Still, it is argued that the mere possibility that the
Privileges or Immunities Clause may enforce unenumer
ated rights against the States creates “ ‘special hazards’ ”
that should prevent this Court from returning to the
original meaning of the Clause.21 Post, at 3 (STEVENS, J.,
dissenting). Ironically, the same objection applies to the

——————
   21 To the extent JUSTICE STEVENS is concerned that reliance on the

Privileges or Immunities Clause may invite judges to “write their
personal views of appropriate public policy into the Constitution,” post,
at 3 (internal quotation marks omitted), his celebration of the alterna
tive—the “flexibility,” “transcend[ence],” and “dynamism” of substan
tive due process—speaks for itself, post, at 14–15, 20.
52                MCDONALD v. CHICAGO

                    Opinion of THOMAS, J.

Court’s substantive due process jurisprudence, which
illustrates the risks of granting judges broad discretion to
recognize individual constitutional rights in the absence of
textual or historical guideposts. But I see no reason to
assume that such hazards apply to the Privileges or Im
munities Clause. The mere fact that the Clause does not
expressly list the rights it protects does not render it
incapable of principled judicial application. The Constitu
tion contains many provisions that require an examination
of more than just constitutional text to determine whether
a particular act is within Congress’ power or is otherwise
prohibited. See, e.g., Art. I, §8, cl. 18 (Necessary and
Proper Clause); Amdt. 8 (Cruel and Unusual Punishments
Clause). When the inquiry focuses on what the ratifying
era understood the Privileges or Immunities Clause to
mean, interpreting it should be no more “hazardous” than
interpreting these other constitutional provisions by using
the same approach. To be sure, interpreting the Privileges
or Immunities Clause may produce hard questions. But
they will have the advantage of being questions the Con
stitution asks us to answer. I believe those questions are
more worthy of this Court’s attention—and far more likely
to yield discernable answers—than the substantive due
process questions the Court has for years created on its
own, with neither textual nor historical support.
   Finding these impediments to returning to the original
meaning overstated, I reject Slaughter-House insofar as it
precludes any overlap between the privileges and immuni
ties of state and federal citizenship. I next proceed to the
stare decisis considerations surrounding the precedent
that expressly controls the question presented here.
                            B
  Three years after Slaughter-House, the Court in Cruik
shank squarely held that the right to keep and bear arms
was not a privilege of American citizenship, thereby over
                      Cite as: 561 U. S. ____ (2010)                 53

                          Opinion of THOMAS, J.

turning the convictions of militia members responsible for
the brutal Colfax Massacre. See supra, at 4–5. Cruik
shank is not a precedent entitled to any respect. The flaws
in its interpretation of the Privileges or Immunities
Clause are made evident by the preceding evidence of its
original meaning, and I would reject the holding on that
basis alone. But, the consequences of Cruikshank warrant
mention as well.
   Cruikshank’s holding that blacks could look only to state
governments for protection of their right to keep and bear
arms enabled private forces, often with the assistance of
local governments, to subjugate the newly freed slaves and
their descendants through a wave of private violence
designed to drive blacks from the voting booth and force
them into peonage, an effective return to slavery. Without
federal enforcement of the inalienable right to keep and
bear arms, these militias and mobs were tragically suc
cessful in waging a campaign of terror against the very
people the Fourteenth Amendment had just made citizens.
   Take, for example, the Hamburg Massacre of 1876.
There, a white citizen militia sought out and murdered a
troop of black militiamen for no other reason than that
they had dared to conduct a celebratory Fourth of July
parade through their mostly black town. The white mili
tia commander, “Pitchfork” Ben Tillman, later described
this massacre with pride: “[T]he leading white men of
Edgefield” had decided “to seize the first opportunity that
the negroes might offer them to provoke a riot and teach
the negroes a lesson by having the whites demonstrate
their superiority by killing as many of them as was justifi
able.” S. Kantrowitz, Ben Tillman & the Reconstruction of
White Supremacy 67 (2000) (ellipsis, brackets, and inter
nal quotation marks omitted). None of the perpetrators of
the Hamburg murders was ever brought to justice.22
——————
 22 Tillman   went on to a long career as South Carolina’s Governor and,
54                      MCDONALD v. CHICAGO

                          Opinion of THOMAS, J.

   Organized terrorism like that perpetuated by Tillman
and his cohorts proliferated in the absence of federal
enforcement of constitutional rights. Militias such as the
Ku Klux Klan, the Knights of the White Camellia, the
White Brotherhood, the Pale Faces, and the ’76 Associa
tion spread terror among blacks and white Republicans by
breaking up Republican meetings, threatening political
leaders, and whipping black militiamen. Era of Recon
struction, 199–200; Curtis 156. These groups raped,
murdered, lynched, and robbed as a means of intimidat
ing, and instilling pervasive fear in, those whom they
despised. A. Trelease, White Terror: The Ku Klux Klan
Conspiracy and Southern Reconstruction 28–46 (1995).
   Although Congress enacted legislation to suppress these
activities,23 Klan tactics remained a constant presence in
the lives of Southern blacks for decades. Between 1882
and 1968, there were at least 3,446 reported lynchings of
blacks in the South. Cottrol 351–352. They were tortured
and killed for a wide array of alleged crimes, without even
the slightest hint of due process. Emmit Till, for example,
was killed in 1955 for allegedly whistling at a white
woman. S. Whitfield, A Death in the Delta: The Story of
Emmett Till 15–31 (1988). The fates of other targets of
mob violence were equally depraved. See, e.g., Lynched
Negro and Wife Were First Mutilated, Vicksburg (Miss.)
——————
later, United States Senator. Tillman’s contributions to campaign
finance law have been discussed in our recent cases on that subject.
See Citizens United v. Federal Election Comm’n, 558 U. S. ___, ___
(2010) (STEVENS, J., dissenting) (slip. op., at 2, 42, 56, 87) (discussing at
length the Tillman Act of 1907, 34 Stat. 864). His contributions to the
culture of terrorism that grew in the wake of Cruikshank had an even
more dramatic and tragic effect.
   23 In an effort to enforce the Fourteenth Amendment and halt this

violence, Congress enacted a series of civil rights statutes, including the
Force Acts, see Act of May 31, 1870, 16 Stat. 140; Act of Feb. 28, 1871,
16 Stat. 433, and the Ku Klux Klan Act, see Act of Apr. 20, 1871, 17
Stat. 13.
                 Cite as: 561 U. S. ____ (2010)           55

                     Opinion of THOMAS, J.

Evening Post, Feb. 8, 1904, reprinted in R. Ginzburg, 100
Years of Lynchings 63 (1988); Negro Shot Dead for Kissing
His White Girlfriend, Chi. Defender, Feb. 31, 1915, in id.,
at 95 (reporting incident in Florida); La. Negro Is Burned
Alive Screaming “I Didn’t Do It,” Cleveland Gazette, Dec.
13, 1914, in id., at 93 (reporting incident in Louisiana).
  The use of firearms for self-defense was often the only
way black citizens could protect themselves from mob
violence. As Eli Cooper, one target of such violence, is said
to have explained, “ ‘[t]he Negro has been run over for fifty
years, but it must stop now, and pistols and shotguns are
the only weapons to stop a mob.’ ” Church Burnings Fol
low Negro Agitator’s Lynching, Chicago Defender, Sept. 6,
1919, in id., at 124. Sometimes, as in Cooper’s case, self
defense did not succeed. He was dragged from his home
by a mob and killed as his wife looked on. Ibid. But at
other times, the use of firearms allowed targets of mob
violence to survive. One man recalled the night during his
childhood when his father stood armed at a jail until
morning to ward off lynchers. See Cottrol, 354. The ex
perience left him with a sense, “not ‘of powerlessness, but
of the “possibilities of salvation” ’ ” that came from stand
ing up to intimidation. Ibid.
  In my view, the record makes plain that the Framers of
the Privileges or Immunities Clause and the ratifying-era
public understood—just as the Framers of the Second
Amendment did—that the right to keep and bear arms
was essential to the preservation of liberty. The record
makes equally plain that they deemed this right necessary
to include in the minimum baseline of federal rights that
the Privileges or Immunities Clause established in the
wake of the War over slavery. There is nothing about
Cruikshank’s contrary holding that warrants its retention.
                      *    *    *
  I agree with the Court that the Second Amendment is
56                MCDONALD v. CHICAGO

                    Opinion of THOMAS, J.

fully applicable to the States. I do so because the right to
keep and bear arms is guaranteed by the Fourteenth
Amendment as a privilege of American citizenship.
                     Cite as: 561 U. S. ____ (2010)                    1

                        STEVENS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                              _________________

                              No. 08–1521
                              _________________


  OTIS MCDONALD, ET AL., PETITIONERS v. CITY OF 

           CHICAGO, ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                            [June 28, 2010] 


   JUSTICE STEVENS, dissenting.
   In District of Columbia v. Heller, 554 U. S. ___, ___
(2008) (slip op., at 1), the Court answered the question
whether a federal enclave’s “prohibition on the possession
of usable handguns in the home violates the Second
Amendment to the Constitution.” The question we should
be answering in this case is whether the Constitution
“guarantees individuals a fundamental right,” enforceable
against the States, “to possess a functional, personal
firearm, including a handgun, within the home.” Com­
plaint ¶34, App. 23. That is a different—and more diffi­
cult—inquiry than asking if the Fourteenth Amendment
“incorporates” the Second Amendment. The so-called
incorporation question was squarely and, in my view,
correctly resolved in the late 19th century.1
   Before the District Court, petitioners focused their
pleadings on the special considerations raised by domestic
possession, which they identified as the core of their as­
serted right. In support of their claim that the city of
Chicago’s handgun ban violates the Constitution, they now
rely primarily on the Privileges or Immunities Clause of
——————
  1 See United States v. Cruikshank, 92 U. S. 542, 553 (1876); Presser v.
Illinois, 116 U. S. 252, 265 (1886); Miller v. Texas, 153 U. S. 535, 538
(1894). This is not to say that I agree with all other aspects of these
decisions.
2                      MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

the Fourteenth Amendment. See Brief for Petitioners 9–
65. They rely secondarily on the Due Process Clause of
that Amendment. See id., at 66–72. Neither submission
requires the Court to express an opinion on whether the
Fourteenth Amendment places any limit on the power of
States to regulate possession, use, or carriage of firearms
outside the home.
   I agree with the plurality’s refusal to accept petitioners’
primary submission. Ante, at 10. Their briefs marshal an
impressive amount of historical evidence for their argu­
ment that the Court interpreted the Privileges or Immuni­
ties Clause too narrowly in the Slaughter-House Cases, 16
Wall. 36 (1873). But the original meaning of the Clause is
not as clear as they suggest2—and not nearly as clear as it
would need to be to dislodge 137 years of precedent. The
——————
    2 Cf.,
        e.g., Currie, The Reconstruction Congress, 75 U. Chi. L. Rev.
383, 406 (2008) (finding “some support in the legislative history for no
fewer than four interpretations” of the Privileges or Immunities Clause,
two of which contradict petitioners’ submission); Green, The Original
Sense of the (Equal) Protection Clause: Subsequent Interpretation and
Application, 19 Geo. Mason U. Civ. Rights L. J. 219, 255–277 (2009)
(providing evidence that the Clause was originally conceived of as an
antidiscrimination measure, guaranteeing equal rights for black
citizens); Rosenthal, The New Originalism Meets the Fourteenth
Amendment: Original Public Meaning and the Problem of Incorpora­
tion, 18 J. Contemporary Legal Issues 361 (2009) (detailing reasons to
doubt that the Clause was originally understood to apply the Bill of
Rights to the States); Hamburger, Privileges or Immunities, 105 Nw. U.
L. Rev. (forthcoming 2011), online at http://ssrn.com/abstract=1557870
(as visited June 25, 2010, and available in Clerk of Court’s case file)
(arguing that the Clause was meant to ensure freed slaves were af­
forded “the Privileges and Immunities” specified in Article IV, §2, cl. 1
of the Constitution). Although he urges its elevation in our doctrine,
JUSTICE THOMAS has acknowledged that, in seeking to ascertain the
original meaning of the Privileges or Immunities Clause, “[l]egal
scholars agree on little beyond the conclusion that the Clause does not
mean what the Court said it meant in 1873.” Saenz v. Roe, 526 U. S.
489, 522, n. 1 (1999) (dissenting opinion); accord, ante, at 10 (plurality
opinion).
                     Cite as: 561 U. S. ____ (2010)                   3

                        STEVENS, J., dissenting

burden is severe for those who seek radical change in such
an established body of constitutional doctrine.3 Moreover,
the suggestion that invigorating the Privileges or Immuni­
ties Clause will reduce judicial discretion, see Reply Brief
for Petitioners 22, n. 8, 26; Tr. of Oral Arg. 64–65, strikes
me as implausible, if not exactly backwards. “For the very
reason that it has so long remained a clean slate, a revital­
ized Privileges or Immunities Clause holds special hazards
for judges who are mindful that their proper task is not to
write their personal views of appropriate public policy into
the Constitution.”4
   I further agree with the plurality that there are weighty
arguments supporting petitioners’ second submission,
insofar as it concerns the possession of firearms for lawful
self-defense in the home. But these arguments are less
compelling than the plurality suggests; they are much less
compelling when applied outside the home; and their
validity does not depend on the Court’s holding in Heller.
For that holding sheds no light on the meaning of the Due
Process Clause of the Fourteenth Amendment. Our deci­
sions construing that Clause to render various procedural
guarantees in the Bill of Rights enforceable against the
——————
  3 It is no secret that the desire to “displace” major “portions of our

equal protection and substantive due process jurisprudence” animates
some of the passion that attends this interpretive issue. Saenz, 526
U. S., at 528 (THOMAS, J., dissenting).
  4 Wilkinson, The Fourteenth Amendment Privileges or Immunities

Clause, 12 Harv. J. L. & Pub. Pol’y 43, 52 (1989). Judge Wilkinson’s
point is broader than the privileges or immunities debate. As he
observes, “there may be more structure imposed by provisions subject
to generations of elaboration and refinement than by a provision in its
pristine state. The fortuities of uneven constitutional development
must be respected, not cast aside in the illusion of reordering the
landscape anew.” Id., at 51–52; see also Washington v. Glucksberg, 521
U. S. 702, 759, n. 6 (1997) (Souter, J., concurring in judgment) (ac­
knowledging that, “[t]o a degree,” the Slaughter-House “decision may
have led the Court to look to the Due Process Clause as a source of
substantive rights”).
4                  MCDONALD v. CHICAGO

                     STEVENS, J., dissenting

States likewise tell us little about the meaning of the word
“liberty” in the Clause or about the scope of its protection
of nonprocedural rights.
   This is a substantive due process case.
                               I
  Section 1 of the Fourteenth Amendment decrees that no
State shall “deprive any person of life, liberty, or property,
without due process of law.” The Court has filled thou­
sands of pages expounding that spare text. As I read the
vast corpus of substantive due process opinions, they
confirm several important principles that ought to guide
our resolution of this case. The principal opinion’s lengthy
summary of our “incorporation” doctrine, see ante, at 5–9,
11–19 (majority opinion), 10–11 (plurality opinion), and its
implicit (and untenable) effort to wall off that doctrine
from the rest of our substantive due process jurisprudence,
invite a fresh survey of this old terrain.
Substantive Content
  The first, and most basic, principle established by our
cases is that the rights protected by the Due Process
Clause are not merely procedural in nature. At first
glance, this proposition might seem surprising, given that
the Clause refers to “process.” But substance and proce­
dure are often deeply entwined. Upon closer inspection,
the text can be read to “impos[e] nothing less than an
obligation to give substantive content to the words ‘liberty’
and ‘due process of law,’ ” Washington v. Glucksberg, 521
U. S. 702, 764 (1997) (Souter, J., concurring in judgment),
lest superficially fair procedures be permitted to “destroy
the enjoyment” of life, liberty, and property, Poe v. Ull­
man, 367 U. S. 497, 541 (1961) (Harlan, J., dissenting),
and the Clause’s prepositional modifier be permitted to
swallow its primary command. Procedural guarantees are
hollow unless linked to substantive interests; and no
                      Cite as: 561 U. S. ____ (2010)                     5

                         STEVENS, J., dissenting

amount of process can legitimize some deprivations.
  I have yet to see a persuasive argument that the Fram­
ers of the Fourteenth Amendment thought otherwise. To
the contrary, the historical evidence suggests that, at least
by the time of the Civil War if not much earlier, the
phrase “due process of law” had acquired substantive
content as a term of art within the legal community.5 This
understanding is consonant with the venerable “notion
that governmental authority has implied limits which


——————
   5 See, e.g., Ely, The Oxymoron Reconsidered: Myth and Reality in the

Origins of Substantive Due Process, 16 Const. Commentary 315, 326–
327 (1999) (concluding that founding-era “American statesmen accus­
tomed to viewing due process through the lens of [Sir Edward] Coke
and [William] Blackstone could [not] have failed to understand due
process as encompassing substantive as well as procedural terms”);
Gedicks, An Originalist Defense of Substantive Due Process: Magna
Carta, Higher-Law Constitutionalism, and the Fifth Amendment, 58
Emory L. J. 585, 594 (2009) (arguing “that one widely shared under­
standing of the Due Process Clause of the Fifth Amendment in the late
eighteenth century encompassed judicial recognition and enforcement
of unenumerated substantive rights”); Maltz, Fourteenth Amendment
Concepts in the Antebellum Era, 32 Am. J. Legal Hist. 305, 317–318
(1988) (explaining that in the antebellum era a “substantial number of
states,” as well as antislavery advocates, “imbued their [constitutions’]
respective due process clauses with a substantive content”); Tribe,
Taking Text and Structure Seriously: Reflections on Free-Form Method
in Constitutional Interpretation, 108 Harv. L. Rev. 1221, 1297, n. 247
(1995) (“[T]he historical evidence points strongly toward the conclusion
that, at least by 1868 even if not in 1791, any state legislature voting to
ratify a constitutional rule banning government deprivations of ‘life,
liberty, or property, without due process of law’ would have understood
that ban as having substantive as well as procedural content, given
that era’s premise that, to qualify as ‘law,’ an enactment would have to
meet substantive requirements of rationality, non-oppressiveness, and
evenhandedness”); see also Stevens, The Third Branch of Liberty, 41 U.
Miami L. Rev. 277, 290 (1986) (“In view of the number of cases that
have given substantive content to the term liberty, the burden of
demonstrating that this consistent course of decision was unfaithful to
the intent of the Framers is surely a heavy one”).
6                     MCDONALD v. CHICAGO

                        STEVENS, J., dissenting

preserve private autonomy,”6 a notion which predates the
founding and which finds reinforcement in the Constitu­
tion’s Ninth Amendment, see Griswold v. Connecticut, 381
U. S. 479, 486–493 (1965) (Goldberg, J., concurring).7 The
Due Process Clause cannot claim to be the source of our
basic freedoms—no legal document ever could, see
Meachum v. Fano, 427 U. S. 215, 230 (1976) (STEVENS, J.,
dissenting)—but it stands as one of their foundational
guarantors in our law.
   If text and history are inconclusive on this point, our
precedent leaves no doubt: It has been “settled” for well
over a century that the Due Process Clause “applies to
matters of substantive law as well as to matters of proce­
dure.” Whitney v. California, 274 U. S. 357, 373 (1927)
(Brandeis, J., concurring). Time and again, we have rec­
ognized that in the Fourteenth Amendment as well as the
Fifth, the “Due Process Clause guarantees more than fair
process, and the ‘liberty’ it protects includes more than the
absence of physical restraint.” Glucksberg, 521 U. S., at
719. “The Clause also includes a substantive component
that ‘provides heightened protection against government
interference with certain fundamental rights and liberty
interests.’ ” Troxel v. Granville, 530 U. S. 57, 65 (2000)
(opinion of O’Connor, J., joined by Rehnquist, C. J., and
GINSBURG and BREYER, JJ.) (quoting Glucksberg, 521
U. S., at 720). Some of our most enduring precedents,
accepted today by virtually everyone, were substantive
due process decisions. See, e.g., Loving v. Virginia, 388
U. S. 1, 12 (1967) (recognizing due-process- as well as
equal-protection-based right to marry person of another
race); Bolling v. Sharpe, 347 U. S. 497, 499–500 (1954)

——————
    61
     L. Tribe, American Constitutional Law §8–1, p. 1335 (3d ed. 2000).
    7 The
        Ninth Amendment provides: “The enumeration in the Constitu­
tion, of certain rights, shall not be construed to deny or disparage
others retained by the people.”
                     Cite as: 561 U. S. ____ (2010)                    7

                        STEVENS, J., dissenting

(outlawing racial segregation in District of Columbia
public schools); Pierce v. Society of Sisters, 268 U. S. 510,
534–535 (1925) (vindicating right of parents to direct
upbringing and education of their children); Meyer v.
Nebraska, 262 U. S. 390, 399–403 (1923) (striking down
prohibition on teaching of foreign languages).
Liberty
   The second principle woven through our cases is that
substantive due process is fundamentally a matter of
personal liberty. For it is the liberty clause of the Four­
teenth Amendment that grounds our most important
holdings in this field. It is the liberty clause that enacts
the Constitution’s “promise” that a measure of dignity and
self-rule will be afforded to all persons. Planned Parent­
hood of Southeastern Pa. v. Casey, 505 U. S. 833, 847
(1992). It is the liberty clause that reflects and renews
“the origins of the American heritage of freedom [and] the
abiding interest in individual liberty that makes certain
state intrusions on the citizen’s right to decide how he will
live his own life intolerable.” Fitzgerald v. Porter Memo­
rial Hospital, 523 F. 2d 716, 720 (CA7 1975) (Stevens, J.).
Our substantive due process cases have episodically in­
voked values such as privacy and equality as well, values
that in certain contexts may intersect with or complement
a subject’s liberty interests in profound ways. But as I
have observed on numerous occasions, “most of the signifi­
cant [20th-century] cases raising Bill of Rights issues
have, in the final analysis, actually interpreted the word
‘liberty’ in the Fourteenth Amendment.”8
   It follows that the term “incorporation,” like the term
“unenumerated rights,” is something of a misnomer.
——————
  8 Stevens, The Bill of Rights: A Century of Progress, 59 U. Chi.
L. Rev. 13, 20 (1992); see Fitzgerald, 523 F. 2d, at 719–720; Stevens, 41
U. Miami L. Rev., at 286–289; see also Greene, The So-Called Right to
Privacy, 43 U. C. D. L. Rev. 715, 725–731 (2010).
8                     MCDONALD v. CHICAGO

                        STEVENS, J., dissenting

Whether an asserted substantive due process interest is
explicitly named in one of the first eight Amendments to
the Constitution or is not mentioned, the underlying in­
quiry is the same: We must ask whether the interest is
“comprised within the term liberty.” Whitney, 274 U. S.,
at 373 (Brandeis, J., concurring). As the second Justice
Harlan has shown, ever since the Court began considering
the applicability of the Bill of Rights to the States, “the
Court’s usual approach has been to ground the prohibi­
tions against state action squarely on due process, without
intermediate reliance on any of the first eight Amend­
ments.” Malloy v. Hogan, 378 U. S. 1, 24 (1964) (dissent­
ing opinion); see also Frankfurter, Memorandum on “In­
corporation” of the Bill of Rights into the Due Process
Clause of the Fourteenth Amendment, 78 Harv. L. Rev.
746, 747–750 (1965). In the pathmarking case of Gitlow v.
New York, 268 U. S. 652, 666 (1925), for example, both the
majority and dissent evaluated petitioner’s free speech
claim not under the First Amendment but as an aspect of
“the fundamental personal rights and ‘liberties’ protected
by the due process clause of the Fourteenth Amendment
from impairment by the States.”9
——————
  9 See also Gitlow, 268 U. S., at 672 (Holmes, J., dissenting) (“The

general principle of free speech, it seems to me, must be taken to be
included in the Fourteenth Amendment, in view of the scope that has
been given to the word ‘liberty’ as there used, although perhaps it may
be accepted with a somewhat larger latitude of interpretation than is
allowed to Congress by the sweeping language that governs or ought to
govern the laws of the United States”). Subsequent decisions repeat­
edly reaffirmed that persons hold free speech rights against the States
on account of the Fourteenth Amendment’s liberty clause, not the First
Amendment per se. See, e.g., NAACP v. Alabama ex rel. Patterson, 357
U. S. 449, 460, 466 (1958); Cantwell v. Connecticut, 310 U. S. 296, 303
(1940); Thornhill v. Alabama, 310 U. S. 88, 95, and n. 7 (1940); see also
McIntyre v. Ohio Elections Comm’n, 514 U. S. 334, 336, n. 1 (1995)
(“The term ‘liberty’ in the Fourteenth Amendment to the Constitution
makes the First Amendment applicable to the States”). Classic opin­
ions written by Justice Cardozo and Justice Frankfurter endorsed the
                     Cite as: 561 U. S. ____ (2010)                     9

                         STEVENS, J., dissenting

  In his own classic opinion in Griswold, 381 U. S., at 500
(concurring in judgment), Justice Harlan memorably
distilled these precedents’ lesson: “While the relevant
inquiry may be aided by resort to one or more of the provi­
sions of the Bill of Rights, it is not dependent on them or
any of their radiations. The Due Process Clause of the
Fourteenth Amendment stands . . . on its own bottom.”10
Inclusion in the Bill of Rights is neither necessary nor
sufficient for an interest to be judicially enforceable under
the Fourteenth Amendment. This Court’s “ ‘selective
incorporation’ ” doctrine, ante, at 15, is not simply “related”
to substantive due process, ante, at 19; it is a subset
thereof.
Federal/State Divergence
  The third precept to emerge from our case law flows from
the second: The rights protected against state infringement
by the Fourteenth Amendment’s Due Process Clause need
not be identical in shape or scope to the rights protected
against Federal Government infringement by the various
provisions of the Bill of Rights. As drafted, the Bill of
——————
same basic approach to “incorporation,” with the Fourteenth Amend­
ment taken as a distinct source of rights independent from the first
eight Amendments. Palko v. Connecticut, 302 U. S. 319, 322–328
(1937) (opinion for the Court by Cardozo, J.); Adamson v. California,
332 U. S. 46, 59–68 (1947) (Frankfurter, J., concurring).
   10 See also Wolf v. Colorado, 338 U. S. 25, 26 (1949) (“The notion that

the ‘due process of law’ guaranteed by the Fourteenth Amendment is
shorthand for the first eight amendments of the Constitution . . . has
been rejected by this Court again and again, after impressive consid­
eration. . . . The issue is closed”). Wolf’s holding on the exclusionary
rule was overruled by Mapp v. Ohio, 367 U. S. 643 (1961), but the
principle just quoted has never been disturbed. It is notable that
Mapp, the case that launched the modern “doctrine of ad hoc,” “ ‘jot-for­
jot’ ” incorporation, Williams v. Florida, 399 U. S. 78, 130–131 (1970)
(Harlan, J., concurring in result), expressly held “that the exclusionary
rule is an essential part of both the Fourth and Fourteenth Amend­
ments.” 367 U. S., at 657 (emphasis added).
10                   MCDONALD v. CHICAGO

                       STEVENS, J., dissenting

Rights directly constrained only the Federal Government.
See Barron ex rel. Tiernan v. Mayor of Baltimore, 7 Pet.
243 (1833). Although the enactment of the Fourteenth
Amendment profoundly altered our legal order, it “did not
unstitch the basic federalist pattern woven into our consti­
tutional fabric.” Williams v. Florida, 399 U. S. 78, 133
(1970) (Harlan, J., concurring in result). Nor, for that
matter, did it expressly alter the Bill of Rights. The Con­
stitution still envisions a system of divided sovereignty,
still “establishes a federal republic where local differences
are to be cherished as elements of liberty” in the vast run
of cases, National Rifle Assn. of Am. Inc. v. Chicago, 567
F. 3d 856, 860 (CA7 2009) (Easterbrook, C. J.), still allo­
cates a general “police power . . . to the States and the
States alone,” United States v. Comstock, 560 U. S. ___, ___
(2010) (slip op., at 4) (KENNEDY, J., concurring in judg­
ment). Elementary considerations of constitutional text
and structure suggest there may be legitimate reasons to
hold state governments to different standards than the
Federal Government in certain areas.11
   It is true, as the Court emphasizes, ante, at 15–19, that
we have made numerous provisions of the Bill of Rights
fully applicable to the States. It is settled, for instance,
that the Governor of Alabama has no more power than the
President of the United States to authorize unreasonable
searches and seizures. Ker v. California, 374 U. S. 23
(1963). But we have never accepted a “total incorporation”
theory of the Fourteenth Amendment, whereby the
Amendment is deemed to subsume the provisions of the
Bill of Rights en masse. See ante, at 15. And we have
declined to apply several provisions to the States in any

——————
  11 Ican hardly improve upon the many passionate defenses of this
position that Justice Harlan penned during his tenure on the Court.
See Williams, 399 U. S., at 131, n. 14 (opinion concurring in result)
(cataloguing opinions).
                     Cite as: 561 U. S. ____ (2010)                   11

                        STEVENS, J., dissenting

measure. See, e.g., Minneapolis & St. Louis R. Co. v.
Bombolis, 241 U. S. 211 (1916) (Seventh Amendment);
Hurtado v. California, 110 U. S. 516 (1884) (Grand Jury
Clause). We have, moreover, resisted a uniform approach
to the Sixth Amendment’s criminal jury guarantee, de­
manding 12-member panels and unanimous verdicts in
federal trials, yet not in state trials. See Apodaca v. Ore­
gon, 406 U. S. 404 (1972) (plurality opinion); Williams, 399
U. S. 78. In recent years, the Court has repeatedly de­
clined to grant certiorari to review that disparity.12 While
those denials have no precedential significance, they
confirm the proposition that the “incorporation” of a provi­
sion of the Bill of Rights into the Fourteenth Amendment
does not, in itself, mean the provision must have precisely
the same meaning in both contexts.
   It is true, as well, that during the 1960’s the Court
decided a number of cases involving procedural rights in
which it treated the Due Process Clause as if it trans­
planted language from the Bill of Rights into the Four­
teenth Amendment. See, e.g., Benton v. Maryland, 395
U. S. 784, 795 (1969) (Double Jeopardy Clause); Pointer v.
Texas, 380 U. S. 400, 406 (1965) (Confrontation Clause).
“Jot-for-jot” incorporation was the norm in this expansion­
ary era. Yet at least one subsequent opinion suggests that
these precedents require perfect state/federal congruence
only on matters “ ‘at the core’ ” of the relevant constitutional
guarantee. Crist v. Bretz, 437 U. S. 28, 37 (1978); see also
id., at 52–53 (Powell, J., dissenting). In my judgment, this
line of cases is best understood as having concluded that, to
ensure a criminal trial satisfies essential standards of
——————
  12 See, e.g., Pet. for Cert. in Bowen v. Oregon, O. T. 2009, No. 08–

1117, p. i, cert. denied, 558 U. S. ___ (2009) (request to overrule Apo­
daca); Pet. for Cert. in Lee v. Louisiana, O. T. 2008, No. 07–1523, p. i,
cert. denied, 555 U. S. ___ (2008) (same); Pet. for Cert. in Logan v.
Florida, O. T. 2007, No. 07–7264, pp. 14–19, cert. denied, 552 U. S.
1189 (2008) (request to overrule Williams).
12                 MCDONALD v. CHICAGO

                     STEVENS, J., dissenting

fairness, some procedures should be the same in state and
federal courts: The need for certainty and uniformity is
more pressing, and the margin for error slimmer, when
criminal justice is at issue. That principle has little rele­
vance to the question whether a nonprocedural rule set
forth in the Bill of Rights qualifies as an aspect of the lib­
erty protected by the Fourteenth Amendment.
   Notwithstanding some overheated dicta in Malloy, 378
U. S., at 10–11, it is therefore an overstatement to say
that the Court has “abandoned,” ante, at 16, 17 (majority
opinion), 39 (plurality opinion), a “two-track approach to
incorporation,” ante, at 37 (plurality opinion). The Court
moved away from that approach in the area of criminal
procedure. But the Second Amendment differs in funda­
mental respects from its neighboring provisions in the Bill
of Rights, as I shall explain in Part V, infra; and if some
1960’s opinions purported to establish a general method of
incorporation, that hardly binds us in this case. The Court
has not hesitated to cut back on perceived Warren Court
excesses in more areas than I can count.
   I do not mean to deny that there can be significant
practical, as well as esthetic, benefits from treating rights
symmetrically with regard to the State and Federal Gov­
ernments. Jot-for-jot incorporation of a provision may
entail greater protection of the right at issue and therefore
greater freedom for those who hold it; jot-for-jot incorpora­
tion may also yield greater clarity about the contours of
the legal rule. See Johnson v. Louisiana, 406 U. S. 356,
384–388 (1972) (Douglas, J., dissenting); Pointer, 380
U. S., at 413–414 (Goldberg, J., concurring). In a federal­
ist system such as ours, however, this approach can carry
substantial costs. When a federal court insists that state
and local authorities follow its dictates on a matter not
critical to personal liberty or procedural justice, the latter
may be prevented from engaging in the kind of beneficent
“experimentation in things social and economic” that
                     Cite as: 561 U. S. ____ (2010)                  13

                        STEVENS, J., dissenting

ultimately redounds to the benefit of all Americans. New
State Ice Co. v. Liebmann, 285 U. S. 262, 311 (1932)
(Brandeis, J., dissenting). The costs of federal courts’
imposing a uniform national standard may be especially
high when the relevant regulatory interests vary signifi­
cantly across localities, and when the ruling implicates the
States’ core police powers.
  Furthermore, there is a real risk that, by demanding the
provisions of the Bill of Rights apply identically to the
States, federal courts will cause those provisions to “be
watered down in the needless pursuit of uniformity.”
Duncan v. Louisiana, 391 U. S. 145, 182, n. 21 (1968)
(Harlan, J., dissenting). When one legal standard must
prevail across dozens of jurisdictions with disparate needs
and customs, courts will often settle on a relaxed stan­
dard. This watering-down risk is particularly acute when
we move beyond the narrow realm of criminal procedure
and into the relatively vast domain of substantive rights.
So long as the requirements of fundamental fairness are
always and everywhere respected, it is not clear that
greater liberty results from the jot-for-jot application of a
provision of the Bill of Rights to the States. Indeed, it is
far from clear that proponents of an individual right to
keep and bear arms ought to celebrate today’s decision.13
——————
   13 The vast majority of States already recognize a right to keep and

bear arms in their own constitutions, see Volokh, State Constitutional
Rights to Keep and Bear Arms, 11 Tex. Rev. L. & Pol. 191 (2006)
(cataloguing provisions); Brief for Petitioners 69 (observing that
“[t]hese Second Amendment analogs are effective and consequential”),
but the States vary widely in their regulatory schemes, their traditions
and cultures of firearm use, and their problems relating to gun vio­
lence. If federal and state courts must harmonize their review of gun­
control laws under the Second Amendment, the resulting jurisprudence
may prove significantly more deferential to those laws than the status
quo ante. Once it has been established that a single legal standard
must govern nationwide, federal courts will face a profound pressure to
reconcile that standard with the diverse interests of the States and
14                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

                              II
   So far, I have explained that substantive due process
analysis generally requires us to consider the term “lib­
erty” in the Fourteenth Amendment, and that this inquiry
may be informed by but does not depend upon the content
of the Bill of Rights. How should a court go about the
analysis, then? Our precedents have established, not an
exact methodology, but rather a framework for decision­
making. In this respect, too, the Court’s narrative fails to
capture the continuity and flexibility in our doctrine.
   The basic inquiry was described by Justice Cardozo
more than 70 years ago. When confronted with a substan­
tive due process claim, we must ask whether the allegedly
unlawful practice violates values “implicit in the concept
of ordered liberty.” Palko v. Connecticut, 302 U. S. 319,
325 (1937).14 If the practice in question lacks any “oppres­
sive and arbitrary” character, if judicial enforcement of the
asserted right would not materially contribute to “a fair
and enlightened system of justice,” then the claim is un­
—————— 

their long history of regulating in this sensitive area. Cf. Williams, 399 

U. S., at 129–130 (Harlan, J., concurring in result) (noting “ ‘backlash’ ”
potential of jot-for-jot incorporation); Grant, Felix Frankfurter: A
Dissenting Opinion, 12 UCLA L. Rev. 1013, 1038 (1965) (“If the Court
will not reduce the requirements of the fourteenth amendment below
the federal gloss that now overlays the Bill of Rights, then it will have
to reduce that gloss to the point where the states can live with it”).
Amici argue persuasively that, post-“incorporation,” federal courts will
have little choice but to fix a highly flexible standard of review if they
are to avoid leaving federalism and the separation of powers—not to
mention gun policy—in shambles. See Brief for Brady Center to
Prevent Gun Violence et al. as Amici Curiae (hereinafter Brady Center
Brief).
   14 Justice Cardozo’s test itself built upon an older line of decisions.

See, e.g., Chicago, B. & Q. R. Co. v. Chicago, 166 U. S. 226, 237 (1897)
(discussing “limitations on [state] power, which grow out of the essen­
tial nature of all free governments [and] implied reservations of indi­
vidual rights, . . . and which are respected by all governments entitled
to the name” (internal quotation marks omitted)).
                      Cite as: 561 U. S. ____ (2010)                    15

                         STEVENS, J., dissenting

suitable for substantive due process protection. Id., at
327, 325. Implicit in Justice Cardozo’s test is a recognition
that the postulates of liberty have a universal character.
Liberty claims that are inseparable from the customs that
prevail in a certain region, the idiosyncratic expectations
of a certain group, or the personal preferences of their
champions, may be valid claims in some sense; but they
are not of constitutional stature. Whether conceptualized
as a “rational continuum” of legal precepts, Poe, 367 U. S.,
at 543 (Harlan, J., dissenting), or a seamless web of moral
commitments, the rights embraced by the liberty clause
transcend the local and the particular.
   Justice Cardozo’s test undeniably requires judges to
apply their own reasoned judgment, but that does not
mean it involves an exercise in abstract philosophy. In
addition to other constraints I will soon discuss, see Part
III, infra, historical and empirical data of various kinds
ground the analysis. Textual commitments laid down
elsewhere in the Constitution, judicial precedents, English
common law, legislative and social facts, scientific and
professional developments, practices of other civilized
societies,15 and, above all else, the “ ‘traditions and con­
science of our people,’ ” Palko, 302 U. S., at 325 (quoting
Snyder v. Massachusetts, 291 U. S. 97, 105 (1934)), are
critical variables. They can provide evidence about which
rights really are vital to ordered liberty, as well as a spur
to judicial action.
   The Court errs both in its interpretation of Palko and in
its suggestion that later cases rendered Palko’s methodol­
ogy defunct. Echoing Duncan, the Court advises that
Justice Cardozo’s test will not be satisfied “ ‘if a civilized
system could be imagined that would not accord the par­
——————
  15 See Palko, 302 U. S., at 326, n. 3; see also, e.g., Lawrence v. Texas,

539 U. S. 558, 572–573, 576–577 (2003); Glucksberg, 521 U. S., at 710–
711, and n. 8.
16                 MCDONALD v. CHICAGO

                     STEVENS, J., dissenting

ticular protection.’ ” Ante, at 12 (quoting 391 U. S., at 149,
n. 14). Palko does contain some language that could be
read to set an inordinate bar to substantive due process
recognition, reserving it for practices without which “nei­
ther liberty nor justice would exist.” 302 U. S., at 326.
But in view of Justice Cardozo’s broader analysis, as well
as the numerous cases that have upheld liberty claims
under the Palko standard, such readings are plainly over­
readings. We have never applied Palko in such a draco­
nian manner.
   Nor, as the Court intimates, see ante, at 16, did Duncan
mark an irreparable break from Palko, swapping out
liberty for history. Duncan limited its discussion to “par­
ticular procedural safeguard[s]” in the Bill of Rights relat­
ing to “criminal processes,” 391 U. S., at 149, n. 14; it did
not purport to set a standard for other types of liberty
interests. Even with regard to procedural safeguards,
Duncan did not jettison the Palko test so much as refine it:
The judge is still tasked with evaluating whether a prac­
tice “is fundamental . . . to ordered liberty,” within the
context of the “Anglo-American” system. Duncan, 391
U. S., at 149–150, n. 14. Several of our most important
recent decisions confirm the proposition that substantive
due process analysis—from which, once again, “incorpora­
tion” analysis derives—must not be wholly backward
looking. See, e.g., Lawrence v. Texas, 539 U. S. 558, 572
(2003) (“[H]istory and tradition are the starting point but
not in all cases the ending point of the substantive due
process inquiry” (internal quotation marks omitted));
Michael H. v. Gerald D., 491 U. S. 110, 127–128, n. 6
(1989) (garnering only two votes for history-driven meth­
odology that “consult[s] the most specific tradition avail­
able”); see also post, at 6–7 (BREYER, J., dissenting) (ex­
plaining that post-Duncan “incorporation” cases continued
                    Cite as: 561 U. S. ____ (2010)                17

                       STEVENS, J., dissenting

to rely on more than history).16
   The Court’s flight from Palko leaves its analysis, careful
and scholarly though it is, much too narrow to provide a
satisfying answer to this case. The Court hinges its entire
decision on one mode of intellectual history, culling se­
lected pronouncements and enactments from the 18th and
19th centuries to ascertain what Americans thought about
firearms. Relying on Duncan and Glucksberg, the plural­
ity suggests that only interests that have proved “funda­
mental from an American perspective,” ante, at 37, 44, or
“ ‘deeply rooted in this Nation’s history and tradition,’ ”
ante, at 19 (quoting Glucksberg, 521 U. S., at 721), to the
Court’s satisfaction, may qualify for incorporation into the
Fourteenth Amendment. To the extent the Court’s opin­
ion could be read to imply that the historical pedigree of a
right is the exclusive or dispositive determinant of its
status under the Due Process Clause, the opinion is seri­
ously mistaken.
   A rigid historical test is inappropriate in this case, most
basically, because our substantive due process doctrine
has never evaluated substantive rights in purely, or even
predominantly, historical terms. When the Court applied
many of the procedural guarantees in the Bill of Rights to
the States in the 1960’s, it often asked whether the guar­
antee in question was “fundamental in the context of the
criminal processes maintained by the American States.”17
——————
  16 I acknowledge that some have read the Court’s opinion in Glucks­
berg as an attempt to move substantive due process analysis, for all
purposes, toward an exclusively historical methodology—and thereby to
debilitate the doctrine. If that were ever Glucksberg’s aspiration,
Lawrence plainly renounced it. As between Glucksberg and Lawrence, I
have little doubt which will prove the more enduring precedent.
  17 The Court almost never asked whether the guarantee in question

was deeply rooted in founding-era practice. See Brief for Respondent
City of Chicago et al. 31, n. 17 (hereinafter Municipal Respondents’
Brief) (noting that only two opinions extensively discussed such his­
tory).
18                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

Duncan, 391 U. S., at 150, n. 14. That inquiry could ex­
tend back through time, but it was focused not so much on
historical conceptions of the guarantee as on its functional
significance within the States’ regimes. This contextual­
ized approach made sense, as the choice to employ any
given trial-type procedure means little in the abstract. It
is only by inquiring into how that procedure intermeshes
with other procedures and practices in a criminal justice
system that its relationship to “liberty” and “due process”
can be determined.
   Yet when the Court has used the Due Process Clause to
recognize rights distinct from the trial context—rights
relating to the primary conduct of free individuals—
Justice Cardozo’s test has been our guide. The right to
free speech, for instance, has been safeguarded from state
infringement not because the States have always honored
it, but because it is “essential to free government” and “to
the maintenance of democratic institutions”—that is,
because the right to free speech is implicit in the concept
of ordered liberty. Thornhill v. Alabama, 310 U. S. 88, 95,
96 (1940); see also, e.g., Loving, 388 U. S., at 12 (discuss­
ing right to marry person of another race); Mapp v. Ohio,
367 U. S. 643, 650, 655–657 (1961) (discussing right to be
free from arbitrary intrusion by police); Schneider v. State
(Town of Irvington), 308 U. S. 147, 161 (1939) (discussing
right to distribute printed matter).18 While the verbal
formula has varied, the Court has largely been consistent
in its liberty-based approach to substantive interests
outside of the adjudicatory system. As the question before
——————
   18 Cf. Robinson v. California, 370 U. S. 660, 666–668 (1962) (invalidat­

ing state statute criminalizing narcotics addiction as “cruel and unusual
punishment in violation of the Fourteenth Amendment” based on nature
of the alleged “ ‘crime,’ ” without historical analysis); Brief for Respon­
dent National Rifle Association of America, Inc., et al. 29 (noting that
“lynchpin” of incorporation test has always been “the importance of the
right in question to . . . ‘liberty’ ” and to our “system of government”).
                      Cite as: 561 U. S. ____ (2010)                     19

                         STEVENS, J., dissenting

us indisputably concerns such an interest, the answer
cannot be found in a granular inspection of state constitu­
tions or congressional debates.
   More fundamentally, a rigid historical methodology is
unfaithful to the Constitution’s command. For if it were
really the case that the Fourteenth Amendment’s guaran­
tee of liberty embraces only those rights “so rooted in our
history, tradition, and practice as to require special protec­
tion,” Glucksberg, 521 U. S., at 721, n. 17, then the guar­
antee would serve little function, save to ratify those
rights that state actors have already been according the
most extensive protection.19 Cf. Duncan, 391 U. S., at 183
(Harlan, J., dissenting) (critiquing “circular[ity]” of his­
toricized test for incorporation). That approach is unfaith­
ful to the expansive principle Americans laid down when
they ratified the Fourteenth Amendment and to the level
of generality they chose when they crafted its language; it
promises an objectivity it cannot deliver and masks the
value judgments that pervade any analysis of what cus­
toms, defined in what manner, are sufficiently “ ‘rooted’ ”;
it countenances the most revolting injustices in the name
of continuity,20 for we must never forget that not only
slavery but also the subjugation of women and other rank
forms of discrimination are part of our history; and it
effaces this Court’s distinctive role in saying what the law
is, leaving the development and safekeeping of liberty to
majoritarian political processes. It is judicial abdication in
——————
  19 I do not mean to denigrate this function, or to imply that only “new

rights”—whatever one takes that term to mean—ought to “get in” the
substantive due process door. Ante, at 5 (SCALIA, J., concurring).
  20 See Bowers v. Hardwick, 478 U. S. 186, 199 (1986) (Blackmun, J.,

dissenting) (“Like Justice Holmes, I believe that ‘[i]t is revolting to have
no better reason for a rule of law than that so it was laid down in the
time of Henry IV. It is still more revolting if the grounds upon which it
was laid down have vanished long since, and the rule simply persists
from blind imitation of the past’ ” (quoting Holmes, The Path of the
Law, 10 Harv. L. Rev. 457, 469 (1897))).
20                    MCDONALD v. CHICAGO

                        STEVENS, J., dissenting

the guise of judicial modesty.
   No, the liberty safeguarded by the Fourteenth Amend­
ment is not merely preservative in nature but rather is a
“dynamic concept.” Stevens, The Bill of Rights: A Century
of Progress, 59 U. Chi. L. Rev. 13, 38 (1972). Its dyna­
mism provides a central means through which the Fram­
ers enabled the Constitution to “endure for ages to come,”
McCulloch v. Maryland, 4 Wheat. 316, 415 (1819), a cen­
tral example of how they “wisely spoke in general lan­
guage and left to succeeding generations the task of apply­
ing that language to the unceasingly changing
environment in which they would live,” Rehnquist, The
Notion of a Living Constitution, 54 Tex. L. Rev. 693, 694
(1976). “The task of giving concrete meaning to the term
‘liberty,’ ” I have elsewhere explained at some length, “was
a part of the work assigned to future generations.” Ste­
vens, The Third Branch of Liberty, 41 U. Miami L. Rev.
277, 291 (1986).21 The judge who would outsource the
interpretation of “liberty” to historical sentiment has
turned his back on a task the Constitution assigned to him
and drained the document of its intended vitality.22
——————
  21 JUSTICE  KENNEDY has made the point movingly:
  “Had those who drew and ratified the Due Process Clauses of the
Fifth Amendment or the Fourteenth Amendment known the compo­
nents of liberty in its manifold possibilities, they might have been more
specific. They did not presume to have this insight. They knew times
can blind us to certain truths and later generations can see that laws
once thought necessary and proper in fact serve only to oppress. As the
Constitution endures, persons in every generation can invoke its
principles in their own search for greater freedom.” Lawrence, 539
U. S., at 578–579.
  22 Contrary to JUSTICE SCALIA’s suggestion, I emphatically do not

believe that “only we judges” can interpret the Fourteenth Amendment,
ante, at 4, or any other constitutional provision. All Americans can; all
Americans should. I emphatically do believe that we judges must
exercise—indeed, cannot help but exercise—our own reasoned judg­
ment in so doing. JUSTICE SCALIA and I are on common ground in
maintaining that courts should be “guided by what the American
                     Cite as: 561 U. S. ____ (2010)                    21

                         STEVENS, J., dissenting

                              III
   At this point a difficult question arises. In considering
such a majestic term as “liberty” and applying it to present
circumstances, how are we to do justice to its urgent call
and its open texture—and to the grant of interpretive
discretion the latter embodies—without injecting excessive
subjectivity or unduly restricting the States’ “broad lati­
tude in experimenting with possible solutions to problems
of vital local concern,” Whalen v. Roe, 429 U. S. 589, 597
(1977)? One part of the answer, already discussed, is that
we must ground the analysis in historical experience and
reasoned judgment, and never on “merely personal and
private notions.” Rochin v. California, 342 U. S. 165, 170
(1952). Our precedents place a number of additional
constraints on the decisional process. Although “guide­
posts for responsible decisionmaking in this unchartered
area are scarce and open-ended,” Collins v. Harker
Heights, 503 U. S. 115, 125 (1992), significant guideposts
do exist.23
——————
people throughout our history have thought.” Ibid. Where we part
ways is in his view that courts should be guided only by historical
considerations.
  There is, moreover, a tension between JUSTICE SCALIA’s concern that
“courts have the last word” on constitutional questions, ante, at 3, n. 2,
on the one hand, and his touting of the Constitution’s Article V amend­
ment process, ante, at 3, on the other. The American people can of
course reverse this Court’s rulings through that same process.
  23 In assessing concerns about the “open-ended[ness]” of this area of

law, Collins, 503 U. S., at 125, one does well to keep in view the malle­
ability not only of the Court’s “deeply rooted”/fundamentality standard
but also of substantive due process’ constitutional cousin, “equal
protection” analysis. Substantive due process is sometimes accused of
entailing an insufficiently “restrained methodology.” Glucksberg, 521
U. S., at 721. Yet “the word ‘liberty’ in the Due Process Clause seems to
provide at least as much meaningful guidance as does the word ‘equal’
in the Equal Protection Clause.” Post, The Supreme Court 2002
Term—Foreword: Fashioning the Legal Constitution: Culture, Courts,
and Law, 117 Harv. L. Rev. 4, 94, n. 440 (2003). And “[i]f the objection
22                    MCDONALD v. CHICAGO

                        STEVENS, J., dissenting

   The most basic is that we have eschewed attempts to
provide any all-purpose, top-down, totalizing theory of
“liberty.”24 That project is bound to end in failure or
worse. The Framers did not express a clear understand­
ing of the term to guide us, and the now-repudiated
Lochner line of cases attests to the dangers of judicial
overconfidence in using substantive due process to ad­
vance a broad theory of the right or the good. See, e.g.,
Lochner v. New York, 198 U. S. 45 (1905). In its most
durable precedents, the Court “has not attempted to define
with exactness the liberty . . . guaranteed” by the Four­
teenth Amendment. Meyer, 262 U. S., at 399; see also,
e.g., Bolling, 347 U. S, at 499. By its very nature, the
meaning of liberty cannot be “reduced to any formula; its
content cannot be determined by reference to any code.”
Poe, 367 U. S., at 542 (Harlan, J., dissenting).
   Yet while “the ‘liberty’ specially protected by the Four­
teenth Amendment” is “perhaps not capable of being fully
clarified,” Glucksberg, 521 U. S., at 722, it is capable of
being refined and delimited. We have insisted that only
certain types of especially significant personal interests
may qualify for especially heightened protection. Ever
since “the deviant economic due process cases [were]
repudiated,” id., at 761 (Souter, J., concurring in judg­
——————
is that the text of the [Due Process] Clause warrants providing only
protections of process rather than protections of substance,” “it is
striking that even those Justices who are most theoretically opposed to
substantive due process, like Scalia and Rehnquist, are also nonethe­
less enthusiastic about applying the equal protection component of the
Due Process Clause of the Fifth Amendment to the federal govern­
ment.” Ibid. (citing Adarand Constructors, Inc. v. Peña, 515 U. S. 200,
213–231 (1995)).
  24 That one eschews a comprehensive theory of liberty does not, pace

JUSTICE SCALIA, mean that one lacks “a coherent theory of the Due
Process Clause,” ante, at 5. It means that one lacks the hubris to adopt
a rigid, context-independent definition of a constitutional guarantee
that was deliberately framed in open-ended terms.
                  Cite as: 561 U. S. ____ (2010)           23

                     STEVENS, J., dissenting

ment), our doctrine has steered away from “laws that
touch economic problems, business affairs, or social condi­
tions,” Griswold, 381 U. S., at 482, and has instead cen­
tered on “matters relating to marriage, procreation, con­
traception, family relationships, and child rearing and
education,” Paul v. Davis, 424 U. S. 693, 713 (1976).
These categories are not exclusive. Government action
that shocks the conscience, pointlessly infringes settled
expectations, trespasses into sensitive private realms or
life choices without adequate justification, perpetrates
gross injustice, or simply lacks a rational basis will always
be vulnerable to judicial invalidation. Nor does the fact
that an asserted right falls within one of these categories
end the inquiry. More fundamental rights may receive
more robust judicial protection, but the strength of the
individual’s liberty interests and the State’s regulatory
interests must always be assessed and compared. No
right is absolute.
   Rather than seek a categorical understanding of the
liberty clause, our precedents have thus elucidated a
conceptual core. The clause safeguards, most basically,
“the ability independently to define one’s identity,” Roberts
v. United States Jaycees, 468 U. S. 609, 619 (1984), “the
individual’s right to make certain unusually important
decisions that will affect his own, or his family’s, destiny,”
Fitzgerald, 523 F. 2d, at 719, and the right to be respected
as a human being. Self-determination, bodily integrity,
freedom of conscience, intimate relationships, political
equality, dignity and respect—these are the central values
we have found implicit in the concept of ordered liberty.
   Another key constraint on substantive due process
analysis is respect for the democratic process. If a particu­
lar liberty interest is already being given careful consid­
eration in, and subjected to ongoing calibration by, the
States, judicial enforcement may not be appropriate.
When the Court declined to establish a general right to
24                MCDONALD v. CHICAGO

                    STEVENS, J., dissenting

physician-assisted suicide, for example, it did so in part
because “the States [were] currently engaged in serious,
thoughtful examinations of physician-assisted suicide and
other similar issues,” rendering judicial intervention both
less necessary and potentially more disruptive. Glucks­
berg, 521 U. S., at 719, 735. Conversely, we have long
appreciated that more “searching” judicial review may be
justified when the rights of “discrete and insular minori­
ties”—groups that may face systematic barriers in the
political system—are at stake. United States v. Carolene
Products Co., 304 U. S. 144, 153, n. 4 (1938). Courts have
a “comparative . . . advantage” over the elected branches
on a limited, but significant, range of legal matters. Post,
at 8.
   Recognizing a new liberty right is a momentous step. It
takes that right, to a considerable extent, “outside the
arena of public debate and legislative action.” Glucksberg,
521 U. S., at 720. Sometimes that momentous step must
be taken; some fundamental aspects of personhood, dig­
nity, and the like do not vary from State to State, and
demand a baseline level of protection. But sensitivity to
the interaction between the intrinsic aspects of liberty and
the practical realities of contemporary society provides an
important tool for guiding judicial discretion.
   This sensitivity is an aspect of a deeper principle: the
need to approach our work with humility and caution.
Because the relevant constitutional language is so “spa­
cious,” Duncan, 391 U. S., at 148, I have emphasized that
“[t]he doctrine of judicial self-restraint requires us to
exercise the utmost care whenever we are asked to break
new ground in this field.” Collins, 503 U. S., at 125. Many
of my colleagues and predecessors have stressed the same
point, some with great eloquence. See, e.g., Casey, 505
U. S., at 849; Moore v. East Cleveland, 431 U. S. 494, 502–
503 (1977) (plurality opinion); Poe, 367 U. S., at 542–545
(Harlan, J., dissenting); Adamson v. California, 332 U. S.
                 Cite as: 561 U. S. ____ (2010)          25

                    STEVENS, J., dissenting

46, 68 (1947) (Frankfurter, J., concurring). Historical
study may discipline as well as enrich the analysis. But
the inescapable reality is that no serious theory of Section
1 of the Fourteenth Amendment yields clear answers in
every case, and “[n]o formula could serve as a substitute,
in this area, for judgment and restraint.” Poe, 367 U. S.,
at 542 (Harlan, J., dissenting).
   Several rules of the judicial process help enforce such
restraint. In the substantive due process field as in oth­
ers, the Court has applied both the doctrine of stare de­
cisis—adhering to precedents, respecting reliance inter­
ests, prizing stability and order in the law—and the
common-law method—taking cases and controversies as
they present themselves, proceeding slowly and incremen­
tally, building on what came before. This restrained
methodology was evident even in the heyday of “incorpora­
tion” during the 1960’s. Although it would have been
much easier for the Court simply to declare certain
Amendments in the Bill of Rights applicable to the States
in toto, the Court took care to parse each Amendment into
its component guarantees, evaluating them one by one.
This piecemeal approach allowed the Court to scrutinize
more closely the right at issue in any given dispute, reduc­
ing both the risk and the cost of error.
   Relatedly, rather than evaluate liberty claims on an
abstract plane, the Court has “required in substantive­
due-process cases a ‘careful description’ of the asserted
fundamental liberty interest.” Glucksberg, 521 U. S., at
721 (quoting Reno v. Flores, 507 U. S. 292, 302 (1993);
Collins, 503 U. S., at 125; Cruzan v. Director, Mo. Dept. of
Health, 497 U. S. 261, 277–278 (1990)). And just as we
have required such careful description from the litigants,
we have required of ourselves that we “focus on the allega­
tions in the complaint to determine how petitioner de­
scribes the constitutional right at stake.” Collins, 503
U. S., at 125; see also Stevens, Judicial Restraint, 22 San
26                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

Diego L. Rev. 437, 446–448 (1985). This does not mean
that we must define the asserted right at the most specific
level, thereby sapping it of a universal valence and a
moral force it might otherwise have.25 It means, simply,
that we must pay close attention to the precise liberty
interest the litigants have asked us to vindicate.
   Our holdings should be similarly tailored. Even if the
most expansive formulation of a claim does not qualify for
substantive due process recognition, particular compo­
nents of the claim might. Just because there may not be a
categorical right to physician-assisted suicide, for exam­
ple, does not “ ‘foreclose the possibility that an individual
plaintiff seeking to hasten her death, or a doctor whose
assistance was sought, could prevail in a more particular­
ized challenge.’ ” Glucksberg, 521 U. S., at 735, n. 24
(quoting id., at 750 (STEVENS, J., concurring in judg­
ments)); see also Vacco v. Quill, 521 U. S. 793, 809, n. 13
(1997) (leaving open “ ‘the possibility that some applica­
tions of the [New York prohibition on assisted suicide]
may impose an intolerable intrusion on the patient’s free­
dom’ ”). Even if a State’s interest in regulating a certain
matter must be permitted, in the general course, to trump
the individual’s countervailing liberty interest, there may
——————
  25 The notion that we should define liberty claims at the most specific
level available is one of JUSTICE SCALIA’s signal contributions to the
theory of substantive due process. See, e.g., Michael H. v. Gerald D.,
491 U. S. 110, 127–128, n. 6 (1989) (opinion of SCALIA, J.); ante, at 7
(opinion of SCALIA, J.). By so narrowing the asserted right, this ap­
proach “loads the dice” against its recognition, Roosevelt, Forget the
Fundamentals: Fixing Substantive Due Process, 8 U. Pa. J. Const. L.
983, 1002, n. 73 (2006): When one defines the liberty interest at issue in
Lawrence as the freedom to perform specific sex acts, ante, at 2, the
interest starts to look less compelling. The Court today does not follow
JUSTICE SCALIA’s “particularizing” method, Katzenbach v. Morgan, 384
U. S. 641, 649 (1966), as it relies on general historical references to
keeping and bearing arms, without any close study of the States’
practice of regulating especially dangerous weapons.
                      Cite as: 561 U. S. ____ (2010)                      27

                          STEVENS, J., dissenting

still be situations in which the latter “is entitled to consti­
tutional protection.”      Glucksberg, 521 U. S., at 742
(STEVENS, J., concurring in judgments).
   As this discussion reflects, to acknowledge that the task
of construing the liberty clause requires judgment is not to
say that it is a license for unbridled judicial lawmaking.
To the contrary, only an honest reckoning with our discre­
tion allows for honest argumentation and meaningful
accountability.
                             IV
   The question in this case, then, is not whether the Sec­
ond Amendment right to keep and bear arms (whatever
that right’s precise contours) applies to the States because
the Amendment has been incorporated into the Four­
teenth Amendment. It has not been. The question,
rather, is whether the particular right asserted by peti­
tioners applies to the States because of the Fourteenth
Amendment itself, standing on its own bottom. And to
answer that question, we need to determine, first, the
nature of the right that has been asserted and, second,
whether that right is an aspect of Fourteenth Amendment
“liberty.” Even accepting the Court’s holding in Heller, it
remains entirely possible that the right to keep and bear
arms identified in that opinion is not judicially enforceable
against the States, or that only part of the right is so
enforceable.26 It is likewise possible for the Court to find
——————
  26 In District of Columbia v. Heller, 554 U. S. ___, ___ (slip op., at 22),

the Court concluded, over my dissent, that the Second Amendment
confers “an individual right to keep and bear arms” disconnected from
militia service. If that conclusion were wrong, then petitioners’ “incor­
poration” claim clearly would fail, as they would hold no right against
the Federal Government to be free from regulations such as the ones
they challenge. Cf. post, at 8. I do not understand petitioners or any of
their amici to dispute this point. Yet even if Heller had never been
decided—indeed, even if the Second Amendment did not exist—we
would still have an obligation to address petitioners’ Fourteenth
28                   MCDONALD v. CHICAGO

                       STEVENS, J., dissenting

in this case that some part of the Heller right applies to
the States, and then to find in later cases that other parts
of the right also apply, or apply on different terms.
   As noted at the outset, the liberty interest petitioners
have asserted is the “right to possess a functional, per­
sonal firearm, including a handgun, within the home.”
Complaint ¶34, App. 23. The city of Chicago allows resi­
dents to keep functional firearms, so long as they are
registered, but it generally prohibits the possession of
handguns, sawed-off shotguns, machine guns, and short­
barreled rifles. See Chicago, Ill., Municipal Code §8–20–
050 (2009).27 Petitioners’ complaint centered on their
desire to keep a handgun at their domicile—it references
the “home” in nearly every paragraph, see Complaint ¶¶3–
4, 11–30, 32, 34, 37, 42, 44, 46, App. 17, 19–26—as did
their supporting declarations, see, e.g., App. 34, 36, 40, 43,
49–52, 54–56. Petitioners now frame the question that
confronts us as “[w]hether the Second Amendment right to
keep and bear arms is incorporated as against the States
by the Fourteenth Amendment’s Privileges or Immunities
or Due Process Clauses.” Brief for Petitioners, p. i. But it
is our duty “to focus on the allegations in the complaint to
determine how petitioner describes the constitutional
right at stake,” Collins, 503 U. S., at 125, and the
gravamen of this complaint is plainly an appeal to keep a
handgun or other firearm of one’s choosing in the home.
   Petitioners’ framing of their complaint tracks the
Court’s ruling in Heller. The majority opinion contained
some dicta suggesting the possibility of a more expansive
——————
Amendment claim.
   27 The village of Oak Park imposes more stringent restrictions that

may raise additional complications. See ante, at 2 (majority opinion)
(quoting Oak Park, Ill., Municipal Code §§27–2–1 (2007), 27–1–1
(2009)). The Court, however, declined to grant certiorari on the Na­
tional Rifle Association’s challenge to the Oak Park restrictions.
Chicago is the only defendant in this case.
                      Cite as: 561 U. S. ____ (2010)                     29

                         STEVENS, J., dissenting

arms-bearing right, one that would travel with the indi­
vidual to an extent into public places, as “in case of con­
frontation.” 554 U. S., at ___ (slip op., at 19). But the
Heller plaintiff sought only dispensation to keep an oper­
able firearm in his home for lawful self-defense, see id., at
___ (slip op., at 2, and n. 2), and the Court’s opinion was
bookended by reminders that its holding was limited to
that one issue, id., at ___, ___ (slip op., at 1, 64); accord,
ante, at 44 (plurality opinion). The distinction between
the liberty right these petitioners have asserted and the
Second Amendment right identified in Heller is therefore
evanescent. Both are rooted to the home. Moreover, even
if both rights have the logical potential to extend further,
upon “future evaluation,” Heller, 554 U. S., at ___ (slip op.,
at 63), it is incumbent upon us, as federal judges contem­
plating a novel rule that would bind all 50 States, to pro­
ceed cautiously and to decide only what must be decided.
   Understood as a plea to keep their preferred type of
firearm in the home, petitioners’ argument has real
force.28 The decision to keep a loaded handgun in the
house is often motivated by the desire to protect life, lib­
erty, and property. It is comparable, in some ways, to
decisions about the education and upbringing of one’s
children. For it is the kind of decision that may have
profound consequences for every member of the family,
and for the world beyond. In considering whether to keep
a handgun, heads of households must ask themselves
whether the desired safety benefits outweigh the risks of
deliberate or accidental misuse that may result in death or
serious injury, not only to residents of the home but to
——————
   28 To the extent that petitioners contend the city of Chicago’s registra­

tion requirements for firearm possessors also, and separately, violate
the Constitution, that claim borders on the frivolous. Petitioners make
no effort to demonstrate that the requirements are unreasonable or
that they impose a severe burden on the underlying right they have
asserted.
30                    MCDONALD v. CHICAGO

                        STEVENS, J., dissenting

others as well. Millions of Americans have answered this
question in the affirmative, not infrequently because they
believe they have an inalienable right to do so—because
they consider it an aspect of “the supreme human dignity
of being master of one’s fate rather than a ward of the
State,” Indiana v. Edwards, 554 U. S. 164, 186 (2008)
(SCALIA, J., dissenting). Many such decisions have been
based, in part, on family traditions and deeply held beliefs
that are an aspect of individual autonomy the government
may not control.29
  Bolstering petitioners’ claim, our law has long recog­
nized that the home provides a kind of special sanctuary
in modern life. See, e.g., U. S. Const., Amdts. 3, 4; Law­
rence, 539 U. S., at 562, 567; Payton v. New York, 445
U. S. 573, 585–590 (1980); Stanley v. Georgia, 394 U. S.
557, 565–568 (1969); Griswold, 381 U. S., at 484–485.
Consequently, we have long accorded special deference to
the privacy of the home, whether a humble cottage or a
magnificent manse. This veneration of the domestic hark­
ens back to the common law. William Blackstone recog­
nized a “right of habitation,” 4 Commentaries *223, and
opined that “every man’s house is looked upon by the law
to be his castle of defence and asylum,” 3 id., at *288.
Heller carried forward this legacy, observing that “the
need for defense of self, family, and property is most
acute” in one’s abode, and celebrating “the right of law­
abiding, responsible citizens to use arms in defense of
hearth and home.” 554 U. S., at ___, ___ (slip op., at 56,
63).
  While the individual’s interest in firearm possession is
thus heightened in the home, the State’s corresponding
interest in regulation is somewhat weaker. The State
——————
  29 Members of my generation, at least, will recall the many passionate

statements of this view made by the distinguished actor, Charlton
Heston.
                     Cite as: 561 U. S. ____ (2010)                   31

                        STEVENS, J., dissenting

generally has a lesser basis for regulating private as com­
pared to public acts, and firearms kept inside the home
generally pose a lesser threat to public welfare as com­
pared to firearms taken outside. The historical case for
regulation is likewise stronger outside the home, as many
States have for many years imposed stricter, and less
controversial, restrictions on the carriage of arms than on
their domestic possession. See, e.g., id., at ___ (slip op., at
54) (noting that “the majority of the 19th-century courts to
consider the question held that prohibitions on carrying
concealed weapons were lawful under the Second Amend­
ment or state analogues”); English v. State, 35 Tex. 473,
478–479 (1871) (observing that “almost, if not every one of
the States of this Union have [a prohibition on the carry­
ing of deadly weapons] upon their statute books,” and
lambasting claims of a right to carry such weapons as
“little short of ridiculous”); Miller, Guns as Smut: Defend­
ing the Home-Bound Second Amendment, 109 Colum.
L. Rev. 1278, 1321–1336 (2009).
   It is significant, as well, that a rule limiting the federal
constitutional right to keep and bear arms to the home
would be less intrusive on state prerogatives and easier to
administer. Having unleashed in Heller a tsunami of legal
uncertainty, and thus litigation,30 and now on the cusp of
imposing a national rule on the States in this area for the
first time in United States history, the Court could at least
moderate the confusion, upheaval, and burden on the
States by adopting a rule that is clearly and tightly
——————
  30 See  Municipal Respondents’ Brief 20, n. 11 (stating that at least
156 Second Amendment challenges were brought in time between
Heller’s issuance and brief’s filing); Brady Center Brief 3 (stating that
over 190 Second Amendment challenges were brought in first 18
months since Heller); Brief for Villages of Winnetka and Skokie, Illi­
nois, et al. as Amici Curiae 15 (stating that, in wake of Heller, munici­
palities have “repealed longstanding handgun laws to avoid costly
litigation”).
32                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

bounded in scope.
  In their briefs to this Court, several amici have sought
to bolster petitioners’ claim still further by invoking a
right to individual self-defense.31 As petitioners note, the
Heller majority discussed this subject extensively and
remarked that “[t]he inherent right of self-defense has
been central to the Second Amendment right.” 554 U. S.,
at ___ (slip op., at 56). And it is true that if a State were
to try to deprive its residents of any reasonable means of
defending themselves from imminent physical threats, or
to deny persons any ability to assert self-defense in re­
sponse to criminal prosecution, that might pose a signifi­
cant constitutional problem. The argument that there is a
substantive due process right to be spared such untenable
dilemmas is a serious one.32
——————
  31 See, e.g., Brief for Professors of Philosophy, Criminology, Law, and
Other Fields as Amici Curiae; Brief for International Law Enforcement
Educators and Trainers Association et al. as Amici Curiae 29–45; Brief
for 34 California District Attorneys et al. as Amici Curiae 12–31.
  32 The argument that this Court should establish any such right,

however, faces steep hurdles. All 50 States already recognize self­
defense as a defense to criminal prosecution, see 2 P. Robinson, Crimi­
nal Law Defenses §132, p. 96 (1984 and Supp. 2009), so this is hardly
an interest to which the democratic process has been insensitive. And
the States have always diverged on how exactly to implement this
interest, so there is wide variety across the Nation in the types and
amounts of force that may be used, the necessity of retreat, the rights of
aggressors, the availability of the “castle doctrine,” and so forth. See
Brief for Oak Park Citizens Committee for Handgun Control as Amicus
Curiae 9–21; Brief for American Cities et al. as Amici Curiae 17–19; 2
W. LaFave, Substantive Criminal Law §10.4, pp. 142–160 (2d ed. 2003).
Such variation is presumed to be a healthy part of our federalist
system, as the States and localities select different rules in light of
different priorities, customs, and conditions.
  As a historical and theoretical matter, moreover, the legal status of
self-defense is far more complicated than it might first appear. We
have generally understood Fourteenth Amendment “liberty” as some­
thing one holds against direct state interference, whereas a personal
right of self-defense runs primarily against other individuals; absent
                      Cite as: 561 U. S. ____ (2010)                     33

                         STEVENS, J., dissenting

  But that is not the case before us. Petitioners have not
asked that we establish a constitutional right to individual
self-defense; neither their pleadings in the District Court
nor their filings in this Court make any such request. Nor
do petitioners contend that the city of Chicago—which,
recall, allows its residents to keep most rifles and shot­
guns, and to keep them loaded—has unduly burdened any
such right. What petitioners have asked is that we “incor­
porate” the Second Amendment and thereby establish a
constitutional entitlement, enforceable against the States,
to keep a handgun in the home.
  Of course, owning a handgun may be useful for practic­
ing self-defense. But the right to take a certain type of
action is analytically distinct from the right to acquire and
utilize specific instrumentalities in furtherance of that
action. And while some might favor handguns, it is not
——————
government tyranny, it is only when the state has failed to interfere
with (violent) private conduct that self-help becomes potentially neces­
sary. Moreover, it was a basic tenet of founding-era political philosophy
that, in entering civil society and gaining “the advantages of mutual
commerce” and the protections of the rule of law, one had to relinquish,
to a significant degree, “that wild and savage liberty” one possessed in
the state of nature. 1 W. Blackstone, Commentaries *125; see also, e.g.,
J. Locke, Second Treatise of Civil Government §128, pp. 63–64 (J.
Gough ed. 1947) (in state of nature man has power “to do whatever he
thinks fit for the preservation of himself and others,” but this “he gives
up when he joins in a . . . particular political society”); Green v. Biddle,
8 Wheat. 1, 63 (1823) (“It is a trite maxim, that man gives up a part of
his natural liberty when he enters into civil society, as the price of the
blessings of that state: and it may be said, with truth, that this liberty
is well exchanged for the advantages which flow from law and justice”).
Some strains of founding-era thought took a very narrow view of the
right to armed self-defense. See, e.g., Brief of Historians on Early
American Legal, Constitutional, and Pennsylvania History as Amici
Curiae 6–13 (discussing Whig and Quaker theories). Just because
there may be a natural or common-law right to some measure of self­
defense, it hardly follows that States may not place substantial restric­
tions on its exercise or that this Court should recognize a constitutional
right to the same.
34                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

clear that they are a superior weapon for lawful self­
defense, and nothing in petitioners’ argument turns on
that being the case. The notion that a right of self-defense
implies an auxiliary right to own a certain type of firearm
presupposes not only controversial judgments about the
strength and scope of the (posited) self-defense right, but
also controversial assumptions about the likely effects
of making that type of firearm more broadly available. It
is a very long way from the proposition that the Four­
teenth Amendment protects a basic individual right of
self-defense to the conclusion that a city may not ban
handguns.33
  In short, while the utility of firearms, and handguns in
particular, to the defense of hearth and home is certainly
relevant to an assessment of petitioners’ asserted right,
there is no freestanding self-defense claim in this case.
The question we must decide is whether the interest in
keeping in the home a firearm of one’s choosing—a hand­
gun, for petitioners—is one that is “comprised within the
term liberty” in the Fourteenth Amendment. Whitney, 274
U. S., at 373 (Brandeis, J., concurring).


——————
  33 The Second Amendment right identified in Heller is likewise clearly

distinct from a right to protect oneself. In my view, the Court badly
misconstrued the Second Amendment in linking it to the value of
personal self-defense above and beyond the functioning of the state
militias; as enacted, the Second Amendment was concerned with
tyrants and invaders, and paradigmatically with the federal military,
not with criminals and intruders. But even still, the Court made clear
that self-defense plays a limited role in determining the scope and
substance of the Amendment’s guarantee. The Court struck down the
District of Columbia’s handgun ban not because of the utility of hand­
guns for lawful self-defense, but rather because of their popularity for
that purpose. See 554 U. S., at ___ (slip op., at 57–58). And the Court’s
common-use gloss on the Second Amendment right, see id., at ___ (slip
op., at 55), as well as its discussion of permissible limitations on the
right, id., at ___ (slip op., at 54–55), had little to do with self-defense.
                    Cite as: 561 U. S. ____ (2010)                  35

                        STEVENS, J., dissenting

                             V
   While I agree with the Court that our substantive due
process cases offer a principled basis for holding that
petitioners have a constitutional right to possess a usable
fiream in the home, I am ultimately persuaded that a
better reading of our case law supports the city of Chicago.
I would not foreclose the possibility that a particular
plaintiff—say, an elderly widow who lives in a dangerous
neighborhood and does not have the strength to operate a
long gun—may have a cognizable liberty interest in pos­
sessing a handgun. But I cannot accept petitioners’
broader submission. A number of factors, taken together,
lead me to this conclusion.
   First, firearms have a fundamentally ambivalent rela­
tionship to liberty. Just as they can help homeowners
defend their families and property from intruders, they
can help thugs and insurrectionists murder innocent
victims. The threat that firearms will be misused is far
from hypothetical, for gun crime has devastated many of
our communities. Amici calculate that approximately one
million Americans have been wounded or killed by gunfire
in the last decade.34 Urban areas such as Chicago suffer
disproportionately from this epidemic of violence. Hand­
guns contribute disproportionately to it. Just as some
homeowners may prefer handguns because of their small
size, light weight, and ease of operation, some criminals
will value them for the same reasons. See Heller, 554
U. S., at ___ (BREYER, J., dissenting) (slip op., at 32–33).
In recent years, handguns were reportedly used in more
than four-fifths of firearm murders and more than half of


——————
  34 Brady  Center Brief 11 (extrapolating from Government statistics);
see also Brief for American Public Health Association et al. as Amici
Curiae 6–7 (reporting estimated social cost of firearm-related violence
of $100 billion per year).
36                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

all murders nationwide.35
   Hence, in evaluating an asserted right to be free from
particular gun-control regulations, liberty is on both sides
of the equation. Guns may be useful for self-defense, as
well as for hunting and sport, but they also have a unique
potential to facilitate death and destruction and thereby to
destabilize ordered liberty. Your interest in keeping and
bearing a certain firearm may diminish my interest in
being and feeling safe from armed violence. And while
granting you the right to own a handgun might make you
safer on any given day—assuming the handgun’s marginal
contribution to self-defense outweighs its marginal contri­
bution to the risk of accident, suicide, and criminal mis­
chief—it may make you and the community you live in
less safe overall, owing to the increased number of hand­
guns in circulation. It is at least reasonable for a democ­
ratically elected legislature to take such concerns into
account in considering what sorts of regulations would
best serve the public welfare.
   The practical impact of various gun-control measures
may be highly controversial, but this basic insight should
not be. The idea that deadly weapons pose a distinctive
threat to the social order—and that reasonable restric­
tions on their usage therefore impose an acceptable bur­
den on one’s personal liberty—is as old as the Republic.
As THE CHIEF JUSTICE observed just the other day, it is a
foundational premise of modern government that the
State holds a monopoly on legitimate violence: “A basic
step in organizing a civilized society is to take [the] sword
out of private hands and turn it over to an organized
government, acting on behalf of all the people.” Robertson
——————
   35 Bogus, Gun Control and America’s Cities: Public Policy and Poli­

tics, 1 Albany Govt. L. Rev. 440, 447 (2008) (drawing on FBI data); see
also Heller, 554 U. S., at ___ (slip op., at 18–19) (BREYER, J., dissenting)
(providing additional statistics on handgun violence); Municipal Re­
spondents’ Brief 13–14 (same).
                  Cite as: 561 U. S. ____ (2010)            37

                     STEVENS, J., dissenting

v. United States ex rel. Watson, ante, at ___ (slip op., at 11)
(dissenting opinion). The same holds true for the hand­
gun. The power a man has in the state of nature “of doing
whatsoever he thought fit for the preservation of himself
and the rest of mankind, he gives up,” to a significant
extent, “to be regulated by laws made by the society.”
J. Locke, Second Treatise of Civil Government §129, p. 64
(J. Gough ed. 1947).
   Limiting the federal constitutional right to keep and
bear arms to the home complicates the analysis but does
not dislodge this conclusion. Even though the Court has
long afforded special solicitude for the privacy of the home,
we have never understood that principle to “infring[e]
upon” the authority of the States to proscribe certain
inherently dangerous items, for “[i]n such cases, compel­
ling reasons may exist for overriding the right of the indi­
vidual to possess those materials.” Stanley, 394 U. S., at
568, n. 11. And, of course, guns that start out in the home
may not stay in the home. Even if the government has a
weaker basis for restricting domestic possession of fire­
arms as compared to public carriage—and even if a blan­
ket, statewide prohibition on domestic possession might
therefore be unconstitutional—the line between the two is
a porous one. A state or local legislature may determine
that a prophylactic ban on an especially portable weapon
is necessary to police that line.
   Second, the right to possess a firearm of one’s choosing
is different in kind from the liberty interests we have
recognized under the Due Process Clause. Despite the
plethora of substantive due process cases that have been
decided in the post-Lochner century, I have found none
that holds, states, or even suggests that the term “liberty”
encompasses either the common-law right of self-defense
or a right to keep and bear arms. I do not doubt for a
moment that many Americans feel deeply passionate
about firearms, and see them as critical to their way of life
38                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

as well as to their security. Nevertheless, it does not
appear to be the case that the ability to own a handgun, or
any particular type of firearm, is critical to leading a life of
autonomy, dignity, or political equality: The marketplace
offers many tools for self-defense, even if they are imper­
fect substitutes, and neither petitioners nor their amici
make such a contention. Petitioners’ claim is not the kind
of substantive interest, accordingly, on which a uniform,
judicially enforced national standard is presumptively
appropriate.36
   Indeed, in some respects the substantive right at issue
may be better viewed as a property right. Petitioners wish
to acquire certain types of firearms, or to keep certain
firearms they have previously acquired. Interests in the
possession of chattels have traditionally been viewed as
property interests subject to definition and regulation by
the States. Cf. Stop the Beach Renourishment, Inc. v.
Florida Dept. of Environmental Protection, 560 U. S. ___,
___ (2010) (slip op., at 1) (opinion of SCALIA, J.) (“Gener­
ally speaking, state law defines property interests”).
——————
  36 JUSTICE SCALIA worries that there is no “objective” way to decide
what is essential to a “liberty-filled” existence: Better, then, to ignore
such messy considerations as how an interest actually affects people’s
lives. Ante, at 10. Both the constitutional text and our cases use the
term “liberty,” however, and liberty is not a purely objective concept.
Substantive due process analysis does not require any “political”
judgment, ibid. It does require some amount of practical and norma­
tive judgment. The only way to assess what is essential to fulfilling the
Constitution’s guarantee of “liberty,” in the present day, is to provide
reasons that apply to the present day. I have provided many; JUSTICE
SCALIA and the Court have provided virtually none.
   JUSTICE SCALIA also misstates my argument when he refers to “the
right to keep and bear arms,” without qualification. Ante, at 9. That is
what the Second Amendment protects against Federal Government
infringement. I have taken pains to show why the Fourteenth Amend­
ment liberty interest asserted by petitioners—the interest in keeping a
firearm of one’s choosing in the home—is not necessarily coextensive
with the Second Amendment right.
                      Cite as: 561 U. S. ____ (2010)                      39

                          STEVENS, J., dissenting

Under that tradition, Chicago’s ordinance is unexcep­
tional.37
   The liberty interest asserted by petitioners is also dis­
similar from those we have recognized in its capacity to
undermine the security of others. To be sure, some of the
Bill of Rights’ procedural guarantees may place “restric­
tions on law enforcement” that have “controversial public
safety implications.” Ante, at 36 (plurality opinion); see
also ante, at 9 (opinion of SCALIA, J.). But those implica­
tions are generally quite attenuated. A defendant’s invo­
cation of his right to remain silent, to confront a witness,
or to exclude certain evidence cannot directly cause any
threat. The defendant’s liberty interest is constrained by
(and is itself a constraint on) the adjudicatory process.
The link between handgun ownership and public safety is
much tighter. The handgun is itself a tool for crime; the
handgun’s bullets are the violence.
   Similarly, it is undeniable that some may take profound
offense at a remark made by the soapbox speaker, the
practices of another religion, or a gay couple’s choice to
have intimate relations. But that offense is moral, psycho­
logical, or theological in nature; the actions taken by the
——————
   37 It has not escaped my attention that the Due Process Clause refers

to “property” as well as “liberty.” Cf. ante, at 2, n. 1, 9–10, n. 6 (opinion
of SCALIA, J.). Indeed, in Moore v. East Cleveland, 431 U. S. 494 (1977)
(plurality opinion), I alone viewed “the critical question” as “whether
East Cleveland’s housing ordinance [was] a permissible restriction on
appellant’s right to use her own property as she sees fit,” id., at 513
(opinion concurring in judgment). In that case, unlike in this case, the
asserted property right was coextensive with a right to organize one’s
family life, and I could find “no precedent” for the ordinance at issue,
which “exclude[d] any of an owner’s relatives from the group of persons
who may occupy his residence on a permanent basis.” Id., at 520. I am
open to property claims under the Fourteenth Amendment. This case
just involves a weak one. And ever since the Court “incorporated” the
more specific property protections of the Takings Clause in 1897, see
Chicago, B. & Q. R. Co., 166 U. S. 226, substantive due process doctrine
has focused on liberty.
40                    MCDONALD v. CHICAGO

                        STEVENS, J., dissenting

rights-bearers do not actually threaten the physical safety
of any other person.38 Firearms may be used to kill an­
other person. If a legislature’s response to dangerous
weapons ends up impinging upon the liberty of any indi­
viduals in pursuit of the greater good, it invariably does so
on the basis of more than the majority’s “ ‘own moral
code,’ ” Lawrence, 539 U. S., at 571 (quoting Casey, 505
U. S., at 850). While specific policies may of course be
misguided, gun control is an area in which it “is quite
wrong . . . to assume that regulation and liberty occupy
mutually exclusive zones—that as one expands, the other
must contract.” Stevens, 41 U. Miami L. Rev., at 280.
   Third, the experience of other advanced democracies,
including those that share our British heritage, undercuts
the notion that an expansive right to keep and bear arms
is intrinsic to ordered liberty. Many of these countries
place restrictions on the possession, use, and carriage of
firearms far more onerous than the restrictions found in
this Nation. See Municipal Respondents’ Brief 21–23
(discussing laws of England, Canada, Australia, Japan,
Denmark, Finland, Luxembourg, and New Zealand). That
the United States is an international outlier in the per­
missiveness of its approach to guns does not suggest that
our laws are bad laws. It does suggest that this Court
may not need to assume responsibility for making our
laws still more permissive.
   Admittedly, these other countries differ from ours in
many relevant respects, including their problems with
violent crime and the traditional role that firearms have
played in their societies. But they are not so different
from the United States that we ought to dismiss their
experience entirely. Cf. ante, at 34–35 (plurality opinion);
ante, at 10–11 (opinion of SCALIA, J.). The fact that our
——————
  38 Cf. Planned Parenthood of Southeastern Pa. v. Casey, 505 U. S. 833,

913–914 (1992) (STEVENS, J., concurring in part and dissenting in part).
                     Cite as: 561 U. S. ____ (2010)                    41

                         STEVENS, J., dissenting

oldest allies have almost uniformly found it appropriate to
regulate firearms extensively tends to weaken petitioners’
submission that the right to possess a gun of one’s choos­
ing is fundamental to a life of liberty. While the “Ameri­
can perspective” must always be our focus, ante, at 37, 44
(plurality opinion), it is silly—indeed, arrogant—to think
we have nothing to learn about liberty from the billions of
people beyond our borders.
   Fourth, the Second Amendment differs in kind from the
Amendments that surround it, with the consequence that
its inclusion in the Bill of Rights is not merely unhelpful
but positively harmful to petitioners’ claim. Generally, the
inclusion of a liberty interest in the Bill of Rights points
toward the conclusion that it is of fundamental significance
and ought to be enforceable against the States. But the
Second Amendment plays a peculiar role within the Bill, as
announced by its peculiar opening clause.39 Even accept­
ing the Heller Court’s view that the Amendment protects
an individual right to keep and bear arms disconnected
from militia service, it remains undeniable that “the pur­
pose for which the right was codified” was “to prevent
elimination of the militia.” Heller, 554 U. S., at ___ (slip
op., at 26); see also United States v. Miller, 307 U. S. 174,
178 (1939) (Second Amendment was enacted “[w]ith obvi­
ous purpose to assure the continuation and render possible
the effectiveness of [militia] forces”). It was the States, not
private persons, on whose immediate behalf the Second
Amendment was adopted. Notwithstanding the Heller
Court’s efforts to write the Second Amendment’s preamble
out of the Constitution, the Amendment still serves the
structural function of protecting the States from en­
croachment by an overreaching Federal Government.
——————
  39 The Second Amendment provides: “A well regulated Militia, being

necessary to the security of a free State, the right of the people to keep
and bear Arms, shall not be infringed.”
42                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

   The Second Amendment, in other words, “is a federal­
ism provision,” Elk Grove Unified School Dist. v. Newdow,
542 U. S. 1, 45 (2004) (THOMAS, J., concurring in judg­
ment). It is directed at preserving the autonomy of the
sovereign States, and its logic therefore “resists” incorpo­
ration by a federal court against the States. Ibid. No one
suggests that the Tenth Amendment, which provides that
powers not given to the Federal Government remain with
“the States,” applies to the States; such a reading would
border on incoherent, given that the Tenth Amendment
exists (in significant part) to safeguard the vitality of state
governance. The Second Amendment is no different.40
   The Court is surely correct that Americans’ conceptions
of the Second Amendment right evolved over time in a
more individualistic direction; that Members of the Recon­
struction Congress were urgently concerned about the
safety of the newly freed slaves; and that some Members
believed that, following ratification of the Fourteenth
Amendment, the Second Amendment would apply to the
States. But it is a giant leap from these data points to the
conclusion that the Fourteenth Amendment “incorporated”
the Second Amendment as a matter of original meaning or
postenactment interpretation. Consider, for example, that
the text of the Fourteenth Amendment says nothing about
the Second Amendment or firearms; that there is substan­
tial evidence to suggest that, when the Reconstruction
Congress enacted measures to ensure newly freed slaves

——————
   40 Contrary to JUSTICE SCALIA’s suggestion, this point is perfectly

compatible with my opinion for the Court in Elk Grove Unified School
Dist. v. Newdow, 542 U. S. 1 (2004). Cf. ante, at 11. Like the Court
itself, I have never agreed with JUSTICE THOMAS’ view that the Estab­
lishment Clause is a federalism provision. But I agree with his under­
lying logic: If a clause in the Bill of Rights exists to safeguard federal­
ism interests, then it makes little sense to “incorporate” it. JUSTICE
SCALIA’s further suggestion that I ought to have revisited the Estab­
lishment Clause debate in this opinion, ibid., is simply bizarre.
                    Cite as: 561 U. S. ____ (2010)                  43

                        STEVENS, J., dissenting

and Union sympathizers in the South enjoyed the right to
possess firearms, it was motivated by antidiscrimination
and equality concerns rather than arms-bearing concerns
per se;41 that many contemporaneous courts and commen­
tators did not understand the Fourteenth Amendment to
have had an “incorporating” effect; and that the States
heavily regulated the right to keep and bear arms both
before and after the Amendment’s passage. The Court’s
narrative largely elides these facts. The complications
they raise show why even the most dogged historical
inquiry into the “fundamentality” of the Second Amend­
ment right (or any other) necessarily entails judicial
judgment—and therefore judicial discretion—every step of
the way.
  I accept that the evolution in Americans’ understanding
of the Second Amendment may help shed light on the
question whether a right to keep and bear arms is com­
prised within Fourteenth Amendment “liberty.” But the
reasons that motivated the Framers to protect the ability
of militiamen to keep muskets available for military use
when our Nation was in its infancy, or that motivated the
Reconstruction Congress to extend full citizenship to the
freedmen in the wake of the Civil War, have only a limited
bearing on the question that confronts the homeowner in a
crime-infested metropolis today. The many episodes of
——————
  41 See post, at 24–25; Municipal Respondents’ Brief 62–69; Brief for

34 Professional Historians and Legal Historians as Amici Curiae 22–
26; Rosenthal, Second Amendment Plumbing After Heller: Of Stan­
dards of Scrutiny, Incorporation, Well-Regulated Militias, and Criminal
Street Gangs, 41 Urb. Law. 1, 73–75 (2009). The plurality insists that
the Reconstruction-era evidence shows the right to bear arms was
regarded as “a substantive guarantee, not a prohibition that could be
ignored so long as the States legislated in an evenhanded manner.”
Ante, at 33. That may be so, but it does not resolve the question
whether the Fourteenth Amendment’s Due Process Clause was origi­
nally understood to encompass a right to keep and bear arms, or
whether it ought to be so construed now.
44                 MCDONALD v. CHICAGO

                    STEVENS, J., dissenting

brutal violence against African-Americans that blight our
Nation’s history, see ante, at 23–29 (majority opinion);
ante, at 41–44, 53–55 (THOMAS, J., concurring in part and
concurring in judgment), do not suggest that every Ameri­
can must be allowed to own whatever type of firearm he or
she desires—just that no group of Americans should be
systematically and discriminatorily disarmed and left to
the mercy of racial terrorists. And the fact that some
Americans may have thought or hoped that the Four­
teenth Amendment would nationalize the Second Amend­
ment hardly suffices to justify the conclusion that it did.
   Fifth, although it may be true that Americans’ interest
in firearm possession and state-law recognition of that
interest are “deeply rooted” in some important senses,
ante, at 19 (internal quotation marks omitted), it is
equally true that the States have a long and unbroken
history of regulating firearms. The idea that States may
place substantial restrictions on the right to keep and bear
arms short of complete disarmament is, in fact, far more
entrenched than the notion that the Federal Constitution
protects any such right. Federalism is a far “older and
more deeply rooted tradition than is a right to carry,” or to
own, “any particular kind of weapon.” 567 F. 3d 856, 860
(CA7 2009) (Easterbrook, C. J.).
   From the early days of the Republic, through the Recon­
struction era, to the present day, States and municipali­
ties have placed extensive licensing requirements on
firearm acquisition, restricted the public carriage of weap­
ons, and banned altogether the possession of especially
dangerous weapons, including handguns. See Heller, 554
U. S., at ___ (BREYER, J., dissenting) (slip op., at 4–7)
(reviewing colonial laws); Cornell & DeDino, A Well Regu­
lated Right: The Early American Origins of Gun Control,
73 Fordham L. Rev. 487, 502–516 (2004) (reviewing pre-
Civil War laws); Brief for 34 Professional Historians and
Legal Historians as Amici Curiae 4–22 (reviewing Recon­
                      Cite as: 561 U. S. ____ (2010)                      45

                          STEVENS, J., dissenting

struction-era laws); Winkler, Scrutinizing the Second
Amendment, 105 Mich. L. Rev. 683, 711–712, 716–726
(2007) (reviewing 20th-century laws); see generally post,
at 21–31.42 After the 1860’s just as before, the state courts
almost uniformly upheld these measures: Apart from
making clear that all regulations had to be constructed
and applied in a nondiscriminatory manner, the Four­
teenth Amendment hardly made a dent. And let us not
forget that this Court did not recognize any non-militia­
related interests under the Second Amendment until two
Terms ago, in Heller. Petitioners do not dispute the city of
Chicago’s observation that “[n]o other substantive Bill of
Rights protection has been regulated nearly as intru­
sively” as the right to keep and bear arms. Municipal
Respondents’ Brief 25.43
  This history of intrusive regulation is not surprising
given that the very text of the Second Amendment calls
out for regulation,44 and the ability to respond to the social
——————
  42 I  am unclear what the plurality means when it refers to “the pau­
city of precedent sustaining bans comparable to those at issue here.”
Ante, at 39. There is only one ban at issue here—the city of Chicago’s
handgun prohibition—and the municipal respondents cite far more
than “one case,” ibid., from the post-Reconstruction period. See Mu­
nicipal Respondents’ Brief 24–30. The evidence adduced by respon­
dents and their amici easily establishes their contentions that the
“consensus in States that recognize a firearms right is that arms
possession, even in the home, is . . . subject to interest-balancing,” id.,
at 24; and that the practice of “[b]anning weapons routinely used for
self-defense,” when deemed “necessary for the public welfare,” “has
ample historical pedigree,” id., at 28. Petitioners do not even try to
challenge these contentions.
   43 I agree with JUSTICE SCALIA that a history of regulation hardly

proves a right is not “of fundamental character.” Ante, at 12. An
unbroken history of extremely intensive, carefully considered regula­
tion does, however, tend to suggest that it is not.
   44 The Heller majority asserted that “the adjective ‘well-regulated’ ” in

the Second Amendment’s preamble “implies nothing more than the
imposition of proper discipline and training.” 554 U. S., at ___ (slip op.,
at 23). It is far from clear that this assertion is correct. See, e.g., U. S.
46                        MCDONALD v. CHICAGO

                            STEVENS, J., dissenting

ills associated with dangerous weapons goes to the very
core of the States’ police powers. Our precedent is crystal­
clear on this latter point. See, e.g., Gonzales v. Oregon,
546 U. S. 243, 270 (2006) (“[T]he structure and limitations
of federalism . . . allow the States great latitude under
their police powers to legislate as to the protection of the
lives, limbs, health, comfort, and quiet of all persons”
(internal quotation marks omitted)); United States v.
Morrison, 529 U. S. 598, 618 (2000) (“[W]e can think of no
better example of the police power, which the Founders
denied the National Government and reposed in the
States, than the suppression of violent crime and vindica­
tion of its victims”); Kelley v. Johnson, 425 U. S. 238, 247
(1976) (“The promotion of safety of persons and property is
unquestionably at the core of the State’s police power”);
Automobile Workers v. Wisconsin Employment Relations
Bd., 351 U. S. 266, 274 (1956) (“The dominant interest of
the State in preventing violence and property damage
cannot be questioned. It is a matter of genuine local con­
cern”). Compared with today’s ruling, most if not all of
this Court’s decisions requiring the States to comply with
other provisions in the Bill of Rights did not exact nearly

——————
Const., Art. 1, §4, cl. 1; §8, cls. 3, 5, 14; §9, cl. 6; Art. 3, §2, cl. 2; Art. 4,
§2, cl. 3; §3, cl. 2 (using “regulate” or “Regulation” in manner suggestive
of broad, discretionary governmental authority); Art. 1, §8, cl. 16
(invoking powers of “disciplining” and “training” Militia in manner
suggestive of narrower authority); Heller, 554 U. S., at ___ (slip op., at
6–7) (investigating Constitution’s separate references to “people” as
clue to term’s meaning in Second Amendment); cf. Cornell & DeDino, A
Well Regulated Right: The Early American Origins of Gun Control, 73
Fordham L. Rev. 487, 504 (2004) (“The authors of this curious interpre­
tation of the Second Amendment have constructed a fantasy world
where words mean their opposite, and regulation is really anti­
regulation”). But even if the assertion were correct, the point would
remain that the preamble envisions an active state role in overseeing
how the right to keep and bear arms is utilized, and in ensuring that it
is channeled toward productive ends.
                      Cite as: 561 U. S. ____ (2010)                      47

                          STEVENS, J., dissenting

so heavy a toll in terms of state sovereignty.
   Finally, even apart from the States’ long history of
firearms regulation and its location at the core of their
police powers, this is a quintessential area in which feder­
alism ought to be allowed to flourish without this Court’s
meddling. Whether or not we can assert a plausible con­
stitutional basis for intervening, there are powerful rea­
sons why we should not do so.
   Across the Nation, States and localities vary signifi­
cantly in the patterns and problems of gun violence they
face, as well as in the traditions and cultures of lawful gun
use they claim. Cf. post, at 16–17. The city of Chicago, for
example, faces a pressing challenge in combating criminal
street gangs. Most rural areas do not. The city of Chicago
has a high population density, which increases the poten­
tial for a gunman to inflict mass terror and casualties.
Most rural areas do not.45 The city of Chicago offers little
in the way of hunting opportunities. Residents of rural
communities are, one presumes, much more likely to stock
the dinner table with game they have personally felled.
   Given that relevant background conditions diverge so
much across jurisdictions, the Court ought to pay particu­
lar heed to state and local legislatures’ “right to experi­
ment.” New State Ice, 285 U. S., at 311 (Brandeis, J.,
dissenting). So long as the regulatory measures they have
chosen are not “arbitrary, capricious, or unreasonable,” we
should be allowing them to “try novel social and economic”
policies. Ibid. It “is more in keeping . . . with our status
as a court in a federal system,” under these circumstances,
“to avoid imposing a single solution . . . from the top
down.” Smith v. Robbins, 528 U. S. 259, 275 (2000).
——————
  45 Cf. Heller, 554 U. S., at ___ (slip op., at 19) (BREYER, J., dissenting)

(detailing evidence showing that a “disproportionate amount of violent
and property crimes occur in urban areas, and urban criminals are
more likely than other offenders to use a firearm during the commis­
sion of a violent crime”).
48                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

   It is all the more unwise for this Court to limit experi­
mentation in an area “where the best solution is far from
clear.” United States v. Lopez, 514 U. S. 549, 581 (1995)
(KENNEDY, J., concurring). Few issues of public policy are
subject to such intensive and rapidly developing empirical
controversy as gun control. See Heller, 554 U. S., at ___
(slip op., at 20–25) (BREYER, J., dissenting). Chicago’s
handgun ban, in itself, has divided researchers. Compare
Brief for Professors of Criminal Justice as Amici Curiae
(arguing that ordinance has been effective at reducing gun
violence), with Brief for International Law Enforcement
Educators and Trainers Association et al. as Amici Curiae
17–26 (arguing that ordinance has been a failure).46 Of
course, on some matters the Constitution requires that we
ignore such pragmatic considerations. But the Constitu­
tion’s text, history, and structure are not so clear on the
matter before us—as evidenced by the groundbreaking
nature of today’s fractured decision—and this Court lacks
both the technical capacity and the localized expertise to
assess “the wisdom, need, and propriety” of most gun­
control measures. Griswold, 381 U. S., at 482.47
——————
  46 The fact that Chicago’s handgun murder rate may have “actually

increased since the ban was enacted,” ante, at 2 (majority opinion),
means virtually nothing in itself. Countless factors unrelated to the
policy may have contributed to that trend. Without a sophisticated
regression analysis, we cannot even begin to speculate as to the efficacy
or effects of the handgun ban. Even with such an analysis, we could
never be certain as to the determinants of the city’s murder rate.
  47 In some sense, it is no doubt true that the “best” solution is elusive

for many “serious social problems.” Ante, at 12 (opinion of SCALIA, J.).
Yet few social problems have raised such heated empirical controversy
as the problem of gun violence. And few, if any, of the liberty interests
we have recognized under the Due Process Clause have raised as many
complications for judicial oversight as the interest that is recognized
today. See post, at 11–16.
  I agree with the plurality that for a right to be eligible for substantive
due process recognition, there need not be “a ‘popular consensus’ that
the right is fundamental.” Ante, at 42. In our remarkably diverse,
                     Cite as: 561 U. S. ____ (2010)                   49

                        STEVENS, J., dissenting

  Nor will the Court’s intervention bring any clarity to
this enormously complex area of law. Quite to the con­
trary, today’s decision invites an avalanche of litigation
that could mire the federal courts in fine-grained determi­
nations about which state and local regulations comport
with the Heller right—the precise contours of which are
far from pellucid—under a standard of review we have not
even established. See post, at 12–15. The plurality’s
“assuranc[e]” that “incorporation does not imperil every
law regulating firearms,” ante, at 40, provides only modest
comfort. For it is also an admission of just how many
different types of regulations are potentially implicated by
today’s ruling, and of just how ad hoc the Court’s initial
attempt to draw distinctions among them was in Heller.
The practical significance of the proposition that “the
Second Amendment right is fully applicable to the States,”
ante, at 1 (majority opinion), remains to be worked out by
this Court over many, many years.
  Furthermore, and critically, the Court’s imposition of a
national standard is still more unwise because the elected
branches have shown themselves to be perfectly capable of
safeguarding the interest in keeping and bearing arms.
The strength of a liberty claim must be assessed in con­
nection with its status in the democratic process. And in
this case, no one disputes “that opponents of [gun] control
have considerable political power and do not seem to be at
a systematic disadvantage in the democratic process,” or
that “the widespread commitment to an individual right to
own guns . . . operates as a safeguard against excessive or

——————
pluralistic society, there will almost never be such uniformity of opin­
ion. But to the extent that popular consensus is relevant, I do not agree
with the Court that the amicus brief filed in this case by numerous
state attorneys general constitutes evidence thereof. Ante, at 42–43. It
is puzzling that so many state lawmakers have asked us to limit their
option to regulate a dangerous item. Cf. post, at 9–10.
50                    MCDONALD v. CHICAGO

                        STEVENS, J., dissenting

unjustified gun control laws.”48         Sunstein, Second
Amendment Minimalism: Heller as Griswold, 122 Harv.
L. Rev. 246, 260 (2008). Indeed, there is a good deal of
evidence to suggest that, if anything, American lawmakers
tend to underregulate guns, relative to the policy views
expressed by majorities in opinion polls. See K. Goss,
Disarmed: The Missing Movement for Gun Control in
America 6 (2006). If a particular State or locality has
enacted some “improvident” gun-control measures, as
petitioners believe Chicago has done, there is no apparent
reason to infer that the mistake will not “eventually be
rectified by the democratic process.” Vance v. Bradley, 440
U. S. 93, 97 (1979).
   This is not a case, then, that involves a “special condi­
tion” that “may call for a correspondingly more searching
judicial inquiry.” Carolene Products, 304 U. S., at 153,
n. 4. Neither petitioners nor those most zealously commit­
ted to their views represent a group or a claim that is
liable to receive unfair treatment at the hands of the
majority. On the contrary, petitioners’ views are sup­
ported by powerful participants in the legislative process.
Petitioners have given us no reason to believe that the
interest in keeping and bearing arms entails any special
need for judicial lawmaking, or that federal judges are
more qualified to craft appropriate rules than the people’s
elected representatives. Having failed to show why their
asserted interest is intrinsic to the concept of ordered
liberty or vulnerable to maltreatment in the political
arena, they have failed to show why “the word liberty in
the Fourteenth Amendment” should be “held to prevent
the natural outcome of a dominant opinion” about how to

——————
  48 Likewise, no one contends that those interested in personal self­
defense—every American, presumably—face any particular disadvan­
tage in the political process. All 50 States recognize self-defense as a
defense to criminal prosecution. See n. 32, supra.
                 Cite as: 561 U. S. ____ (2010)           51

                    STEVENS, J., dissenting

deal with the problem of handgun violence in the city
of Chicago.   Lochner, 198 U. S., at 76 (Holmes, J.,
dissenting).
                             VI
  The preceding sections have already addressed many of
the points made by JUSTICE SCALIA in his concurrence.
But in light of that opinion’s fixation on this one, it is
appropriate to say a few words about JUSTICE SCALIA’s
broader claim: that his preferred method of substantive
due process analysis, a method “that makes the traditions
of our people paramount,” ante, at 1, is both more re­
strained and more facilitative of democracy than the
method I have outlined. Colorful as it is, JUSTICE SCALIA’s
critique does not have nearly as much force as does his
rhetoric. His theory of substantive due process, moreover,
comes with its own profound difficulties.
  Although JUSTICE SCALIA aspires to an “objective,”
“neutral” method of substantive due process analysis,
ante, at 10, his actual method is nothing of the sort. Un­
der the “historically focused” approach he advocates, ante,
at 13, numerous threshold questions arise before one ever
gets to the history. At what level of generality should one
frame the liberty interest in question? See n. 25, supra.
What does it mean for a right to be “ ‘deeply rooted in this
Nation’s history and tradition,’ ” ante, at 3 (quoting
Glucksberg, 521 U. S., at 721)? By what standard will
that proposition be tested? Which types of sources will
count, and how will those sources be weighed and aggre­
gated? There is no objective, neutral answer to these
questions. There is not even a theory—at least, JUSTICE
SCALIA provides none—of how to go about answering
them.
  Nor is there any escaping Palko, it seems. To qualify for
substantive due process protection, JUSTICE SCALIA has
stated, an asserted liberty right must be not only deeply
52                     MCDONALD v. CHICAGO

                         STEVENS, J., dissenting

rooted in American tradition, “but it must also be implicit
in the concept of ordered liberty.” Lawrence, 539 U. S., at
593, n. 3 (dissenting opinion) (internal quotation marks
omitted). Applying the latter, Palko-derived half of that
test requires precisely the sort of reasoned judgment—the
same multifaceted evaluation of the right’s contours and
consequences—that JUSTICE SCALIA mocks in his concur­
rence today.
   So does applying the first half. It is hardly a novel
insight that history is not an objective science, and that its
use can therefore “point in any direction the judges favor,”
ante, at 14 (opinion of SCALIA, J.). Yet 21 years after the
point was brought to his attention by Justice Brennan,
JUSTICE SCALIA remains “oblivious to the fact that [the
concept of ‘tradition’] can be as malleable and elusive as
‘liberty’ itself.” Michael H., 491 U. S., at 137 (dissenting
opinion). Even when historical analysis is focused on a
discrete proposition, such as the original public meaning of
the Second Amendment, the evidence often points in
different directions. The historian must choose which
pieces to credit and which to discount, and then must try
to assemble them into a coherent whole. In Heller,
JUSTICE SCALIA preferred to rely on sources created much
earlier and later in time than the Second Amendment
itself, see, e.g., 554 U. S., at ___ (slip op., at 4–5) (consult­
ing late 19th-century treatises to ascertain how Americans
would have read the Amendment’s preamble in 1791); I
focused more closely on sources contemporaneous with the
Amendment’s drafting and ratification.49 No mechanical
——————
  49 See Heller, 554 U. S., at ___ (slip op., at 27) (STEVENS, J., dissent­

ing) (“Although it gives short shrift to the drafting history of the Second
Amendment, the Court dwells at length on four other sources: the 17th­
century English Bill of Rights; Blackstone’s Commentaries on the Laws
of England; postenactment commentary on the Second Amendment;
and post-Civil War legislative history”); see also post, at 2–5 (discussing
professional historians’ criticisms of Heller).
                 Cite as: 561 U. S. ____ (2010)           53

                    STEVENS, J., dissenting

yardstick can measure which of us was correct, either with
respect to the materials we chose to privilege or the in­
sights we gleaned from them.
   The malleability and elusiveness of history increase
exponentially when we move from a pure question of
original meaning, as in Heller, to JUSTICE SCALIA’s theory
of substantive due process. At least with the former sort
of question, the judge can focus on a single legal provision;
the temporal scope of the inquiry is (or should be) rela­
tively bounded; and there is substantial agreement on
what sorts of authorities merit consideration.          With
JUSTICE SCALIA’s approach to substantive due process,
these guideposts all fall away. The judge must canvas the
entire landscape of American law as it has evolved
through time, and perhaps older laws as well, see, e.g.,
Lawrence, 539 U. S., at 596 (SCALIA, J., dissenting) (dis­
cussing “ ‘ancient roots’ ” of proscriptions against sodomy
(quoting Bowers v. Hardwick, 478 U. S. 186, 192 (1986)),
pursuant to a standard (deeply rootedness) that has never
been defined. In conducting this rudderless, panoramic
tour of American legal history, the judge has more than
ample opportunity to “look over the heads of the crowd
and pick out [his] friends,” Roper v. Simmons, 543 U. S.
551, 617 (2005) (SCALIA, J., dissenting).
   My point is not to criticize judges’ use of history in
general or to suggest that it always generates indetermi­
nate answers; I have already emphasized that historical
study can discipline as well as enrich substantive due
process analysis.     My point is simply that JUSTICE
SCALIA’s defense of his method, which holds out objectivity
and restraint as its cardinal—and, it seems, only—virtues,
is unsatisfying on its own terms. For a limitless number
of subjective judgments may be smuggled into his histori­
cal analysis. Worse, they may be buried in the analysis.
At least with my approach, the judge’s cards are laid on
the table for all to see, and to critique. The judge must
54                       MCDONALD v. CHICAGO

                           STEVENS, J., dissenting

exercise judgment, to be sure. When answering a consti­
tutional question to which the text provides no clear an­
swer, there is always some amount of discretion; our
constitutional system has always depended on judges’
filling in the document’s vast open spaces.50 But there is
also transparency.
   JUSTICE SCALIA’s approach is even less restrained in
another sense: It would effect a major break from our case
law outside of the “incorporation” area. JUSTICE SCALIA
does not seem troubled by the fact that his method is
largely inconsistent with the Court’s canonical substantive
due process decisions, ranging from Meyer, 262 U. S. 390,
and Pierce, 268 U. S. 510, in the 1920’s, to Griswold, 381
U. S. 479, in the 1960’s, to Lawrence, 539 U. S. 558, in the
2000’s. To the contrary, he seems to embrace this disso­
nance. My method seeks to synthesize dozens of cases on
which the American people have relied for decades.
JUSTICE SCALIA’s method seeks to vaporize them. So I am
left to wonder, which of us is more faithful to this Nation’s
constitutional history? And which of us is more faithful to
the values and commitments of the American people, as
they stand today? In 1967, when the Court held in Lov­
ing, 388 U. S. 1, that adults have a liberty-based as well as
equality-based right to wed persons of another race, inter­
racial marriage was hardly “deeply rooted” in American
tradition. Racial segregation and subordination were
deeply rooted. The Court’s substantive due process hold­
ing was nonetheless correct—and we should be wary of
any interpretive theory that implies, emphatically, that it
was not.
   Which leads me to the final set of points I wish to make:
JUSTICE SCALIA’s method invites not only bad history, but
also bad constitutional law. As I have already explained,
in evaluating a claimed liberty interest (or any constitu­
——————
 50 Indeed,   this is truly one of our most deeply rooted legal traditions.
                  Cite as: 561 U. S. ____ (2010)           55

                     STEVENS, J., dissenting

tional claim for that matter), it makes perfect sense to give
history significant weight: JUSTICE SCALIA’s position is
closer to my own than he apparently feels comfortable
acknowledging. But it makes little sense to give history
dispositive weight in every case. And it makes especially
little sense to answer questions like whether the right to
bear arms is “fundamental” by focusing only on the past,
given that both the practical significance and the public
understandings of such a right often change as society
changes. What if the evidence had shown that, whereas at
one time firearm possession contributed substantially to
personal liberty and safety, nowadays it contributes noth­
ing, or even tends to undermine them? Would it still have
been reasonable to constitutionalize the right?
   The concern runs still deeper. Not only can historical
views be less than completely clear or informative, but
they can also be wrong. Some notions that many Ameri­
cans deeply believed to be true, at one time, turned out not
to be true. Some practices that many Americans believed
to be consistent with the Constitution’s guarantees of
liberty and equality, at one time, turned out to be incon­
sistent with them. The fact that we have a written Con­
stitution does not consign this Nation to a static legal
existence. Although we should always “pa[y] a decent
regard to the opinions of former times,” it “is not the glory
of the people of America” to have “suffered a blind venera­
tion for antiquity.” The Federalist No. 14, p. 99, 104 (C.
Rossiter ed. 1961) (J. Madison). It is not the role of federal
judges to be amateur historians. And it is not fidelity to
the Constitution to ignore its use of deliberately capacious
language, in an effort to transform foundational legal
commitments into narrow rules of decision.
   As for “the democratic process,” ante, at 14, 15, a
method that looks exclusively to history can easily do more
harm than good. Just consider this case. The net result of
JUSTICE SCALIA’s supposedly objective analysis is to vest
56                 MCDONALD v. CHICAGO

                    STEVENS, J., dissenting

federal judges—ultimately a majority of the judges on this
Court—with unprecedented lawmaking powers in an area
in which they have no special qualifications, and in which
the give-and-take of the political process has functioned
effectively for decades. Why this “intrudes much less upon
the democratic process,” ante, at 14, than an approach
that would defer to the democratic process on the regula­
tion of firearms is, to say the least, not self-evident. I
cannot even tell what, under JUSTICE SCALIA’s view, con­
stitutes an “intrusion.”
   It is worth pondering, furthermore, the vision of democ­
racy that underlies JUSTICE SCALIA’s critique. Because
very few of us would welcome a system in which majorities
or powerful interest groups always get their way. Under
our constitutional scheme, I would have thought that a
judicial approach to liberty claims such as the one I have
outlined—an approach that investigates both the intrinsic
nature of the claimed interest and the practical signifi­
cance of its judicial enforcement, that is transparent in its
reasoning and sincere in its effort to incorporate con­
straints, that is guided by history but not beholden to it,
and that is willing to protect some rights even if they have
not already received uniform protection from the elected
branches—has the capacity to improve, rather than
“[im]peril,” ante, at 15, our democracy. It all depends on
judges’ exercising careful, reasoned judgment. As it al­
ways has, and as it always will.
                             VII
  The fact that the right to keep and bear arms appears in
the Constitution should not obscure the novelty of the
Court’s decision to enforce that right against the States.
By its terms, the Second Amendment does not apply to the
States; read properly, it does not even apply to individuals
outside of the militia context. The Second Amendment
was adopted to protect the States from federal encroach­
                 Cite as: 561 U. S. ____ (2010)           57

                    STEVENS, J., dissenting

ment. And the Fourteenth Amendment has never been
understood by the Court to have “incorporated” the entire
Bill of Rights. There was nothing foreordained about
today’s outcome.
   Although the Court’s decision in this case might be seen
as a mere adjunct to its decision in Heller, the conse­
quences could prove far more destructive—quite liter­
ally—to our Nation’s communities and to our constitu­
tional structure. Thankfully, the Second Amendment
right identified in Heller and its newly minted Fourteenth
Amendment analogue are limited, at least for now, to the
home. But neither the “assurances” provided by the plu­
rality, ante, at 40, nor the many historical sources cited in
its opinion should obscure the reality that today’s ruling
marks a dramatic change in our law—or that the Justices
who have joined it have brought to bear an awesome
amount of discretion in resolving the legal question pre­
sented by this case.
   I would proceed more cautiously. For the reasons set
out at length above, I cannot accept either the methodol­
ogy the Court employs or the conclusions it draws. Al­
though impressively argued, the majority’s decision to
overturn more than a century of Supreme Court precedent
and to unsettle a much longer tradition of state practice is
not, in my judgment, built “upon respect for the teachings
of history, solid recognition of the basic values that under­
lie our society, and wise appreciation of the great roles
that the doctrines of federalism and separation of powers
have played in establishing and preserving American
freedoms.” Griswold, 381 U. S., at 501 (Harlan, J., con­
curring in judgment).
   Accordingly, I respectfully dissent.
                 Cite as: 561 U. S. ____ (2010)           1

                    BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1521
                         _________________


 OTIS MCDONALD, ET AL., PETITIONERS v. CITY OF 

          CHICAGO, ILLINOIS, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SEVENTH CIRCUIT

                        [June 28, 2010] 


  JUSTICE BREYER, with whom JUSTICE GINSBURG and
JUSTICE SOTOMAYOR join, dissenting.
  In my view, JUSTICE STEVENS has demonstrated that
the Fourteenth Amendment’s guarantee of “substantive
due process” does not include a general right to keep and
bear firearms for purposes of private self-defense. As he
argues, the Framers did not write the Second Amendment
with this objective in view. See ante, at 41–44 (dissenting
opinion). Unlike other forms of substantive liberty, the
carrying of arms for that purpose often puts others’ lives
at risk. See ante, at 35–37. And the use of arms for pri
vate self-defense does not warrant federal constitutional
protection from state regulation. See ante, at 44–51.
  The Court, however, does not expressly rest its opinion
upon “substantive due process” concerns. Rather, it di
rects its attention to this Court’s “incorporation” prece
dents and asks whether the Second Amendment right to
private self-defense is “fundamental” so that it applies to
the States through the Fourteenth Amendment. See ante,
at 11–19.
  I shall therefore separately consider the question of
“incorporation.” I can find nothing in the Second Amend
ment’s text, history, or underlying rationale that could
warrant characterizing it as “fundamental” insofar as it
seeks to protect the keeping and bearing of arms for pri
2                  MCDONALD v. CHICAGO

                     BREYER, J., dissenting

vate self-defense purposes. Nor can I find any justification
for interpreting the Constitution as transferring ultimate
regulatory authority over the private uses of firearms from
democratically elected legislatures to courts or from the
States to the Federal Government. I therefore conclude
that the Fourteenth Amendment does not “incorporate”
the Second Amendment’s right “to keep and bear Arms.”
And I consequently dissent.
                               I
    The Second Amendment says: “A well regulated Militia,
being necessary to the security of a free State, the right of
the people to keep and bear Arms, shall not be infringed.”
Two years ago, in District of Columbia v. Heller, 554 U. S.
___ (2008), the Court rejected the pre-existing judicial
consensus that the Second Amendment was primarily
concerned with the need to maintain a “well regulated
Militia.” See id., at ___ (STEVENS, J., dissenting) (slip op.,
at 2–3, and n. 2, 38–45); United States v. Miller, 307 U. S.
174, 178 (1939). Although the Court acknowledged that
“the threat that the new Federal Government would de
stroy the citizens’ militia by taking away their arms was
the reason that right . . . was codified in a written Consti
tution,” the Court asserted that “individual self defense
. . . was the central component of the right itself.” Heller,
supra, at ___ (slip op., at 26) (first emphasis added). The
Court went on to hold that the Second Amendment re
stricted Congress’ power to regulate handguns used for
self-defense, and the Court found unconstitutional the
District of Columbia’s ban on the possession of handguns
in the home. Id., at ___ (slip op., at 64).
    The Court based its conclusions almost exclusively upon
its reading of history. But the relevant history in Heller
was far from clear: Four dissenting Justices disagreed
with the majority’s historical analysis. And subsequent
scholarly writing reveals why disputed history provides
                 Cite as: 561 U. S. ____ (2010)            3

                    BREYER, J., dissenting

treacherous ground on which to build decisions written by
judges who are not expert at history.
   Since Heller, historians, scholars, and judges have con
tinued to express the view that the Court’s historical
account was flawed. See, e.g., Konig, Why the Second
Amendment Has a Preamble: Original Public Meaning
and the Political Culture of Written Constitutions in
Revolutionary America, 56 UCLA L. Rev. 1295 (2009);
Finkelman, It Really Was About a Well Regulated Militia,
59 Syracuse L. Rev. 267 (2008); P. Charles, The Second
Amendment: The Intent and Its Interpretation by the
States and the Supreme Court (2009); Merkel, The District
of Columbia v. Heller and Antonin Scalia’s Perverse Sense
of Originalism, 13 Lewis & Clark L. Rev. 349 (2009);
Kozuskanich, Originalism in a Digital Age: An Inquiry
into the Right to Bear Arms, 29 J. Early Republic 585
(2009); Cornell, St. George Tucker’s Lecture Notes, the
Second Amendment, and Originalist Methodology, 103
Nw. U. L. Rev. 1541 (2009); Posner, In Defense of Loose
ness: The Supreme Court and Gun Control, New Republic,
Aug. 27, 2008, pp. 32–35; see also Epstein, A Structural
Interpretation of the Second Amendment: Why Heller is
(Probably) Wrong on Originalist Grounds, 59 Syracuse
L. Rev. 171 (2008).
   Consider as an example of these critiques an amici brief
filed in this case by historians who specialize in the study
of the English Civil Wars. They tell us that Heller misun
derstood a key historical point. See Brief for Eng
lish/Early American Historians as Amici Curiae (hereinaf
ter English Historians’ Brief) (filed by 21 professors at
leading universities in the United States, United King
dom, and Australia). Heller’s conclusion that “individual
self-defense” was “the central component” of the Second
Amendment’s right “to keep and bear Arms” rested upon
its view that the Amendment “codified a pre-existing right”
that had “nothing whatever to do with service in a mili
4                  MCDONALD v. CHICAGO

                     BREYER, J., dissenting

tia.” 554 U. S., at ___ (slip op., at 26, 19–20). That view in
turn rested in significant part upon Blackstone having
described the right as “ ‘the right of having and using arms
for self-preservation and defence,’ ” which reflected the
provision in the English Declaration of Right of 1689 that
gave the King’s Protestant “ ‘subjects’ ” the right to “ ‘have
Arms for their defence suitable to their Conditions, and as
allowed by law.’ ” Id., at ___ (slip op., at 19–20) (quoting 1
W. Blackstone, Commentaries on the Laws of England 140
(1765) (hereinafter Blackstone) and 1 W. & M., c. 2, §7, in
3 Eng. Stat. at Large 441 (1689)). The Framers, said the
majority, understood that right “as permitting a citizen to
‘repe[l] force by force’ when ‘the intervention of society in
his behalf, may be too late to prevent an injury.’ ” 554
U. S., at ___ (slip op., at 21) (quoting St. George Tucker, 1
Blackstone’s Commentaries 145–146, n. 42 (1803)).
   The historians now tell us, however, that the right to
which Blackstone referred had, not nothing, but every
thing, to do with the militia. As properly understood at
the time of the English Civil Wars, the historians claim,
the right to bear arms “ensured that Parliament had the
power” to arm the citizenry: “to defend the realm” in the
case of a foreign enemy, and to “secure the right of ‘self
preservation,’ ” or “self-defense,” should “the sovereign
usurp the English Constitution.” English Historians’ Brief
3, 8–13, 23–24 (emphasis added). Thus, the Declaration of
Right says that private persons can possess guns only “as
allowed by law.” See id., at 20–24. Moreover, when
Blackstone referred to “ ‘the right of having and using
arms for self-preservation and defence,’ ” he was referring
to the right of the people “to take part in the militia to
defend their political liberties,” and to the right of Parlia
ment (which represented the people) to raise a militia even
when the King sought to deny it that power. Id., at 4, 24–
27 (emphasis added) (quoting 1 Blackstone 140). Nor can
the historians find any convincing reason to believe that
                 Cite as: 561 U. S. ____ (2010)            5

                     BREYER, J., dissenting

the Framers had something different in mind than what
Blackstone himself meant. Compare Heller, supra, at ___
(slip op., at 21–22) with English Historians’ Brief 28–40.
The historians concede that at least one historian takes a
different position, see id., at 7, but the Court, they imply,
would lose a poll taken among professional historians of
this period, say, by a vote of 8 to 1.
   If history, and history alone, is what matters, why
would the Court not now reconsider Heller in light of these
more recently published historical views? See Leegin
Creative Leather Products, Inc. v. PSKS, Inc., 551 U. S.
877, 923–924 (2007) (BREYER, J., dissenting) (noting that
stare decisis interests are at their lowest with respect to
recent and erroneous constitutional decisions that create
unworkable legal regimes); Citizens United v. Federal
Election Comm’n, 558 U. S. ___, ___ (2010) (slip op., at 47)
(listing similar factors); see also Wallace v. Jaffree, 472
U. S. 38, 99 (1985) (Rehnquist, J., dissenting) (“[S]tare
decisis may bind courts as to matters of law, but it cannot
bind them as to matters of history”). At the least, where
Heller’s historical foundations are so uncertain, why ex
tend its applicability?
   My aim in referring to this history is to illustrate the
reefs and shoals that lie in wait for those nonexpert judges
who place virtually determinative weight upon historical
considerations. In my own view, the Court should not look
to history alone but to other factors as well—above all, in
cases where the history is so unclear that the experts
themselves strongly disagree. It should, for example,
consider the basic values that underlie a constitutional
provision and their contemporary significance. And it
should examine as well the relevant consequences and
practical justifications that might, or might not, warrant
removing an important question from the democratic
decisionmaking process. See ante, at 16–20 (STEVENS, J.,
dissenting) (discussing shortcomings of an exclusively
6                 MCDONALD v. CHICAGO

                    BREYER, J., dissenting

historical approach).
                              II 

                              A

   In my view, taking Heller as a given, the Fourteenth
Amendment does not incorporate the Second Amendment
right to keep and bear arms for purposes of private self
defense. Under this Court’s precedents, to incorporate the
private self-defense right the majority must show that the
right is, e.g., “fundamental to the American scheme of
justice,” Duncan v. Louisiana, 391 U. S. 145, 149 (1968);
see ibid., n. 14; see also ante, at 44 (plurality opinion)
(finding that the right is “fundamental” and therefore
incorporated). And this it fails to do.
   The majority here, like that in Heller, relies almost
exclusively upon history to make the necessary showing.
Ante, at 20–33. But to do so for incorporation purposes is
both wrong and dangerous. As JUSTICE STEVENS points
out, our society has historically made mistakes—for ex
ample, when considering certain 18th- and 19th-century
property rights to be fundamental. Ante, at 19 (dissenting
opinion). And in the incorporation context, as elsewhere,
history often is unclear about the answers. See Part I,
supra; Part III, infra.
   Accordingly, this Court, in considering an incorporation
question, has never stated that the historical status of a
right is the only relevant consideration. Rather, the Court
has either explicitly or implicitly made clear in its opin
ions that the right in question has remained fundamental
over time. See, e.g., Apodaca v. Oregon, 406 U. S. 404, 410
(1972) (plurality opinion) (stating that the incorporation
“inquiry must focus upon the function served” by the right
in question in “contemporary society” (emphasis added));
Duncan v. Louisiana, 391 U. S. 145, 154 (1968) (noting
that the right in question “continues to receive strong
support”); Klopfer v. North Carolina, 386 U. S. 213, 226
                 Cite as: 561 U. S. ____ (2010)            7

                     BREYER, J., dissenting

(1967) (same). And, indeed, neither of the parties before
us in this case has asked us to employ the majority’s his
tory-constrained approach. See Brief for Petitioners 67–69
(arguing for incorporation based on trends in contempo
rary support for the right); Brief for Respondents City of
Chicago et al. 23–31 (hereinafter Municipal Respondents)
(looking to current state practices with respect to the
right).
   I thus think it proper, above all where history provides
no clear answer, to look to other factors in considering
whether a right is sufficiently “fundamental” to remove it
from the political process in every State. I would include
among those factors the nature of the right; any contem
porary disagreement about whether the right is funda
mental; the extent to which incorporation will further
other, perhaps more basic, constitutional aims; and the
extent to which incorporation will advance or hinder the
Constitution’s structural aims, including its division of
powers among different governmental institutions (and
the people as well). Is incorporation needed, for example,
to further the Constitution’s effort to ensure that the
government treats each individual with equal respect?
Will it help maintain the democratic form of government
that the Constitution foresees? In a word, will incorpora
tion prove consistent, or inconsistent, with the Constitu
tion’s efforts to create governmental institutions well
suited to the carrying out of its constitutional promises?
   Finally, I would take account of the Framers’ basic
reason for believing the Court ought to have the power of
judicial review. Alexander Hamilton feared granting that
power to Congress alone, for he feared that Congress,
acting as judges, would not overturn as unconstitutional a
popular statute that it had recently enacted, as legislators.
The Federalist No. 78, p. 405 (G. Carey & J. McClellan
eds. 2001) (A. Hamilton) (“This independence of the judges
is equally requisite to guard the constitution and the
8                 MCDONALD v. CHICAGO

                    BREYER, J., dissenting

rights of individuals from the effects of those ill humours,
which” can, at times, lead to “serious oppressions of the
minor part in the community”). Judges, he thought, may
find it easier to resist popular pressure to suppress the
basic rights of an unpopular minority. See United States
v. Carolene Products Co., 304 U. S. 144, 152, n. 4 (1938).
That being so, it makes sense to ask whether that particu
lar comparative judicial advantage is relevant to the case
at hand. See, e.g., J. Ely, Democracy and Distrust (1980).
                               B
   How do these considerations apply here? For one thing,
I would apply them only to the private self-defense right
directly at issue. After all, the Amendment’s militia
related purpose is primarily to protect States from federal
regulation, not to protect individuals from militia-related
regulation. Heller, 554 U. S., at ___ (slip op., at 26); see
also Miller, 307 U. S., at 178. Moreover, the Civil War
Amendments, the electoral process, the courts, and nu
merous other institutions today help to safeguard the
States and the people from any serious threat of federal
tyranny. How are state militias additionally necessary?
It is difficult to see how a right that, as the majority con
cedes, has “largely faded as a popular concern” could
possibly be so fundamental that it would warrant incorpo
ration through the Fourteenth Amendment. Ante, at 22.
Hence, the incorporation of the Second Amendment cannot
be based on the militia-related aspect of what Heller found
to be more extensive Second Amendment rights.
   For another thing, as Heller concedes, the private self
defense right that the Court would incorporate has noth
ing to do with “the reason” the Framers “codified” the right
to keep and bear arms “in a written Constitution.” 554
U. S., at ___ (slip op., at 26) (emphasis added). Heller
immediately adds that the self-defense right was nonethe
less “the central component of the right.” Ibid. In my
                  Cite as: 561 U. S. ____ (2010)            9

                     BREYER, J., dissenting

view, this is the historical equivalent of a claim that water
runs uphill. See Part I, supra. But, taking it as valid, the
Framers’ basic reasons for including language in the Con
stitution would nonetheless seem more pertinent (in decid
ing about the contemporary importance of a right) than
the particular scope 17th- or 18th-century listeners would
have then assigned to the words they used. And examina
tion of the Framers’ motivation tells us they did not think
the private armed self-defense right was of paramount
importance. See Amar, The Bill of Rights as a Constitu
tion, 100 Yale L. J. 1131, 1164 (1991) (“[T]o see the [Sec
ond] Amendment as primarily concerned with an individ
ual right to hunt, or protect one’s home,” would be “like
viewing the heart of the speech and assembly clauses as
the right of persons to meet to play bridge”); see also, e.g.,
Rakove, The Second Amendment: The Highest Stage of
Originalism, 76 Chi.-Kent L. Rev. 103, 127–128 (2000);
Brief for Historians on Early American Legal, Constitu
tional, and Pennsylvania History as Amici Curiae 22–33.
   Further, there is no popular consensus that the private
self-defense right described in Heller is fundamental. The
plurality suggests that two amici briefs filed in the case
show such a consensus, see ante, at 42–43, but, of course,
numerous amici briefs have been filed opposing incorpora
tion as well. Moreover, every State regulates firearms
extensively, and public opinion is sharply divided on the
appropriate level of regulation. Much of this disagreement
rests upon empirical considerations. One side believes the
right essential to protect the lives of those attacked in the
home; the other side believes it essential to regulate the
right in order to protect the lives of others attacked with
guns. It seems unlikely that definitive evidence will de
velop one way or the other. And the appropriate level of
firearm regulation has thus long been, and continues to
be, a hotly contested matter of political debate. See, e.g.,
Siegel, Dead or Alive: Originalism as Popular Constitu
10                 MCDONALD v. CHICAGO

                     BREYER, J., dissenting

tionalism in Heller, 122 Harv. L. Rev. 191, 201–246 (2008).
(Numerous sources supporting arguments and data in
Part II–B can be found in the Appendix, infra.)
   Moreover, there is no reason here to believe that incor
poration of the private self-defense right will further any
other or broader constitutional objective. We are aware of
no argument that gun-control regulations target or are
passed with the purpose of targeting “discrete and insular
minorities.” Carolene Products Co., supra, at 153, n. 4;
see, e.g., ante, at 49–51 (STEVENS, J., dissenting). Nor will
incorporation help to assure equal respect for individuals.
Unlike the First Amendment’s rights of free speech, free
press, assembly, and petition, the private self-defense
right does not comprise a necessary part of the democratic
process that the Constitution seeks to establish. See, e.g.,
Whitney v. California, 274 U. S. 357, 377 (1927) (Brandeis,
J., concurring). Unlike the First Amendment’s religious
protections, the Fourth Amendment’s protection against
unreasonable searches and seizures, the Fifth and Sixth
Amendments’ insistence upon fair criminal procedure, and
the Eighth Amendment’s protection against cruel and
unusual punishments, the private self-defense right does
not significantly seek to protect individuals who might
otherwise suffer unfair or inhumane treatment at the
hands of a majority. Unlike the protections offered by
many of these same Amendments, it does not involve
matters as to which judges possess a comparative exper
tise, by virtue of their close familiarity with the justice
system and its operation. And, unlike the Fifth Amend
ment’s insistence on just compensation, it does not involve
a matter where a majority might unfairly seize for itself
property belonging to a minority.
   Finally, incorporation of the right will work a significant
disruption in the constitutional allocation of decisionmak
ing authority, thereby interfering with the Constitution’s
ability to further its objectives.
                  Cite as: 561 U. S. ____ (2010)           11

                     BREYER, J., dissenting

   First, on any reasonable accounting, the incorporation of
the right recognized in Heller would amount to a signifi
cant incursion on a traditional and important area of state
concern, altering the constitutional relationship between
the States and the Federal Government. Private gun
regulation is the quintessential exercise of a State’s “police
power”—i.e., the power to “protec[t] . . . the lives, limbs,
health, comfort, and quiet of all persons, and the protec
tion of all property within the State,” by enacting “all
kinds of restraints and burdens” on both “persons and
property.” Slaughter-House Cases, 16 Wall. 36, 62 (1873)
(internal quotation marks omitted). The Court has long
recognized that the Constitution grants the States special
authority to enact laws pursuant to this power. See, e.g.,
Medtronic, Inc. v. Lohr, 518 U. S. 470, 475 (1996) (noting
that States have “great latitude” to use their police powers
(internal quotation marks omitted)); Metropolitan Life Ins.
Co. v. Massachusetts, 471 U. S. 724, 756 (1985). A decade
ago, we wrote that there is “no better example of the police
power” than “the suppression of violent crime.” United
States v. Morrison, 529 U. S. 598, 618 (2000). And exam
ples in which the Court has deferred to state legislative
judgments in respect to the exercise of the police power
are legion. See, e.g., Gonzales v. Oregon, 546 U. S. 243,
270 (2006) (assisted suicide); Washington v. Glucksberg,
521 U. S. 702, 721 (1997) (same); Berman v. Parker, 348
U. S. 26, 32 (1954) (“We deal, in other words, with what
traditionally has been known as the police power. An
attempt to define its reach or trace its outer limits is
fruitless . . .”).
   Second, determining the constitutionality of a particular
state gun law requires finding answers to complex empiri
cally based questions of a kind that legislatures are better
able than courts to make. See, e.g., Los Angeles v. Ala
meda Books, Inc., 535 U. S. 425, 440 (2002) (plurality
opinion); Turner Broadcasting System, Inc. v. FCC, 520
12                MCDONALD v. CHICAGO

                    BREYER, J., dissenting

U. S. 180, 195–196 (1997). And it may require this kind of
analysis in virtually every case.
   Government regulation of the right to bear arms nor
mally embodies a judgment that the regulation will help
save lives. The determination whether a gun regulation is
constitutional would thus almost always require the
weighing of the constitutional right to bear arms against
the “primary concern of every government—a concern for
the safety and indeed the lives of its citizens.” United
States v. Salerno, 481 U. S. 739, 755 (1987). With respect
to other incorporated rights, this sort of inquiry is some
times present. See, e.g., Brandenburg v. Ohio, 395 U. S.
444, 447 (1969) (per curiam) (free speech); Sherbert v.
Verner, 374 U. S. 398, 403 (1963) (religion); Brigham City
v. Stuart, 547 U. S. 398, 403–404 (2006) (Fourth Amend
ment); New York v. Quarles, 467 U. S. 649, 655 (1984)
(Fifth Amendment); Salerno, supra, at 755 (bail). But
here, this inquiry—calling for the fine tuning of protective
rules—is likely to be part of a daily judicial diet.
   Given the competing interests, courts will have to try to
answer empirical questions of a particularly difficult kind.
Suppose, for example, that after a gun regulation’s adop
tion the murder rate went up. Without the gun regulation
would the murder rate have risen even faster? How is this
conclusion affected by the local recession which has left
numerous people unemployed? What about budget cuts
that led to a downsizing of the police force? How effective
was that police force to begin with? And did the regula
tion simply take guns from those who use them for lawful
purposes without affecting their possession by criminals?
   Consider too that countless gun regulations of many
shapes and sizes are in place in every State and in many
local communities. Does the right to possess weapons for
self-defense extend outside the home? To the car? To
work? What sort of guns are necessary for self-defense?
Handguns? Rifles? Semiautomatic weapons? When is a
                 Cite as: 561 U. S. ____ (2010)          13

                    BREYER, J., dissenting

gun semi-automatic? Where are different kinds of weap
ons likely needed? Does time-of-day matter? Does the
presence of a child in the house matter? Does the pres
ence of a convicted felon in the house matter? Do police
need special rules permitting patdowns designed to find
guns? When do registration requirements become severe
to the point that they amount to an unconstitutional ban?
Who can possess guns and of what kind? Aliens? Prior
drug offenders? Prior alcohol abusers? How would the
right interact with a state or local government’s ability to
take special measures during, say, national security emer
gencies? As the questions suggest, state and local gun
regulation can become highly complex, and these “are only
a few uncertainties that quickly come to mind.” Caperton
v. A. T. Massey Coal Co., 556 U. S. ___, ___ (2009) (ROB-
ERTS, C. J., dissenting) (slip op., at 10).
   The difficulty of finding answers to these questions is
exceeded only by the importance of doing so. Firearms
cause well over 60,000 deaths and injuries in the United
States each year. Those who live in urban areas, police
officers, women, and children, all may be particularly at
risk. And gun regulation may save their lives. Some
experts have calculated, for example, that Chicago’s hand
gun ban has saved several hundred lives, perhaps close to
1,000, since it was enacted in 1983. Other experts argue
that stringent gun regulations “can help protect police
officers operating on the front lines against gun violence,”
have reduced homicide rates in Washington, D. C., and
Baltimore, and have helped to lower New York’s crime and
homicide rates.
   At the same time, the opponents of regulation cast doubt
on these studies. And who is right? Finding out may
require interpreting studies that are only indirectly re
lated to a particular regulatory statute, say one banning
handguns in the home. Suppose studies find more acci
dents and suicides where there is a handgun in the home
14                 MCDONALD v. CHICAGO

                     BREYER, J., dissenting

than where there is a long gun in the home or no gun at
all? To what extent do such studies justify a ban? What if
opponents of the ban put forth counter studies?
   In answering such questions judges cannot simply refer
to judicial homilies, such as Blackstone’s 18th-century
perception that a man’s home is his castle. See 4 Black
stone 223. Nor can the plurality so simply reject, by mere
assertion, the fact that “incorporation will require judges
to assess the costs and benefits of firearms restrictions.”
Ante, at 44. How can the Court assess the strength of the
government’s regulatory interests without addressing
issues of empirical fact? How can the Court determine if a
regulation is appropriately tailored without considering its
impact? And how can the Court determine if there are
less restrictive alternatives without considering what will
happen if those alternatives are implemented?
   Perhaps the Court could lessen the difficulty of the
mission it has created for itself by adopting a jurispruden
tial approach similar to the many state courts that admin
ister a state constitutional right to bear arms. See infra,
at 19–20 (describing state approaches). But the Court has
not yet done so. Cf. Heller, 544 U. S., at ___ (slip op., at
57–64) (rejecting an “ ‘interest-balancing’ approach” simi
lar to that employed by the States); ante, at 44 (plurality
opinion). Rather, the Court has haphazardly created a few
simple rules, such as that it will not touch “prohibitions on
the possession of firearms by felons and the mentally ill,”
“laws forbidding the carrying of firearms in sensitive
places such as schools and government buildings,” or “laws
imposing conditions and qualifications on the commercial
sale of arms.” Heller, 544 U. S., at ___ (slip op., at 54–55);
Ante, at 39 (plurality opinion). But why these rules and
not others? Does the Court know that these regulations
are justified by some special gun-related risk of death? In
fact, the Court does not know. It has simply invented
rules that sound sensible without being able to explain
                  Cite as: 561 U. S. ____ (2010)           15

                     BREYER, J., dissenting

why or how Chicago’s handgun ban is different.
  The fact is that judges do not know the answers to the
kinds of empirically based questions that will often deter
mine the need for particular forms of gun regulation. Nor
do they have readily available “tools” for finding and
evaluating the technical material submitted by others.
District Attorney’s Office for Third Judicial Dist. v. Os
borne, 557 U. S. ___, ___ (2009) (slip op., at 21); see also
Turner Broadcasting, 520 U. S., at 195–196. Judges can
not easily make empirically based predictions; they have
no way to gather and evaluate the data required to see if
such predictions are accurate; and the nature of litigation
and concerns about stare decisis further make it difficult
for judges to change course if predictions prove inaccurate.
Nor can judges rely upon local community views and
values when reaching judgments in circumstances where
prediction is difficult because the basic facts are unclear or
unknown.
  At the same time, there is no institutional need to send
judges off on this “mission-almost-impossible.” Legislators
are able to “amass the stuff of actual experience and cull
conclusions from it.” United States v. Gainey, 380 U. S.
63, 67 (1965). They are far better suited than judges to
uncover facts and to understand their relevance. And
legislators, unlike Article III judges, can be held democ
ratically responsible for their empirically based and value
laden conclusions. We have thus repeatedly affirmed our
preference for “legislative not judicial solutions” to this
kind of problem, see, e.g., Patsy v. Board of Regents of Fla.,
457 U. S. 496, 513 (1982), just as we have repeatedly
affirmed the Constitution’s preference for democratic
solutions legislated by those whom the people elect.
  In New State Ice Co. v. Liebmann, 285 U. S. 262, 310–
311 (1932), Justice Brandeis stated in dissent:
    “Some people assert that our present plight is due, in
16                 MCDONALD v. CHICAGO

                     BREYER, J., dissenting

     part, to the limitations set by courts upon experimen
     tation in the fields of social and economic science; and
     to the discouragement to which proposals for better
     ment there have been subjected otherwise. There
     must be power in the States and the Nation to re
     mould, through experimentation, our economic prac
     tices and institutions to meet changing social and eco
     nomic needs. I cannot believe that the framers of the
     Fourteenth Amendment, or the States which ratified
     it, intended to deprive us of the power to correct [the
     social problems we face].”
  There are 50 state legislatures. The fact that this Court
may already have refused to take this wise advice with
respect to Congress in Heller is no reason to make matters
worse here.
  Third, the ability of States to reflect local preferences
and conditions—both key virtues of federalism—here has
particular importance. The incidence of gun ownership
varies substantially as between crowded cities and uncon
gested rural communities, as well as among the different
geographic regions of the country. Thus, approximately
60% of adults who live in the relatively sparsely populated
Western States of Alaska, Montana, and Wyoming report
that their household keeps a gun, while fewer than 15% of
adults in the densely populated Eastern States of Rhode
Island, New Jersey, and Massachusetts say the same.
  The nature of gun violence also varies as between rural
communities and cities. Urban centers face significantly
greater levels of firearm crime and homicide, while rural
communities have proportionately greater problems with
nonhomicide gun deaths, such as suicides and accidents.
And idiosyncratic local factors can lead to two cities find
ing themselves in dramatically different circumstances:
For example, in 2008, the murder rate was 40 times
higher in New Orleans than it was in Lincoln, Nebraska.
                 Cite as: 561 U. S. ____ (2010)          17

                    BREYER, J., dissenting

   It is thus unsurprising that States and local communi
ties have historically differed about the need for gun regu
lation as well as about its proper level. Nor is it surpris
ing that “primarily, and historically,” the law has treated
the exercise of police powers, including gun control, as
“matter[s] of local concern.” Medtronic, 518 U. S., at 475
(internal quotation marks omitted).
   Fourth, although incorporation of any right removes
decisions from the democratic process, the incorporation of
this particular right does so without strong offsetting
justification—as the example of Oak Park’s handgun ban
helps to show. See Oak Park, Ill., Municipal Code, §27–2–
1 (1995). Oak Park decided to ban handguns in 1983,
after a local attorney was shot to death with a handgun
that his assailant had smuggled into a courtroom in a
blanket. Brief for Oak Park Citizens Committee for
Handgun Control as Amicus Curiae 1, 21 (hereinafter Oak
Park Brief). A citizens committee spent months gathering
information about handguns. Id., at 21. It secured 6,000
signatures from community residents in support of a ban.
Id., at 21–22. And the village board enacted a ban into
law. Id., at 22.
   Subsequently, at the urging of ban opponents the Board
held a community referendum on the matter. Ibid. The
citizens committee argued strongly in favor of the ban.
Id., at 22–23. It pointed out that most guns owned in Oak
Park were handguns and that handguns were misused
more often than citizens used them in self-defense. Id., at
23. The ban opponents argued just as strongly to the
contrary. Ibid. The public decided to keep the ban by a
vote of 8,031 to 6,368. Ibid. And since that time, Oak
Park now tells us, crime has decreased and the community
has seen no accidental handgun deaths. Id., at 2.
   Given the empirical and local value-laden nature of the
questions that lie at the heart of the issue, why, in a Na
tion whose Constitution foresees democratic decisionmak
18                 MCDONALD v. CHICAGO

                     BREYER, J., dissenting

ing, is it so fundamental a matter as to require taking that
power from the people? What is it here that the people did
not know? What is it that a judge knows better?
                        *     *    *
  In sum, the police power, the superiority of legislative
decisionmaking, the need for local decisionmaking, the
comparative desirability of democratic decisionmaking,
the lack of a manageable judicial standard, and the life
threatening harm that may flow from striking down regu
lations all argue against incorporation. Where the incor
poration of other rights has been at issue, some of these
problems have arisen. But in this instance all these prob
lems are present, all at the same time, and all are likely to
be present in most, perhaps nearly all, of the cases in
which the constitutionality of a gun regulation is at issue.
At the same time, the important factors that favor incor
poration in other instances—e.g., the protection of broader
constitutional objectives—are not present here. The up
shot is that all factors militate against incorporation—
with the possible exception of historical factors.
                             III
  I must, then, return to history. The plurality, in seeking
to justify incorporation, asks whether the interests the
Second Amendment protects are “ ‘deeply rooted in this
Nation’s history and tradition.’ ” Ante, at 19 (quoting
Glucksberg, 521 U. S., at 721; internal quotation marks
omitted). It looks to selected portions of the Nation’s
history for the answer. And it finds an affirmative reply.
  As I have made clear, I do not believe history is the only
pertinent consideration. Nor would I read history as
broadly as the majority does. In particular, since we here
are evaluating a more particular right—namely, the right
to bear arms for purposes of private self-defense—general
historical references to the “right to keep and bear arms”
                 Cite as: 561 U. S. ____ (2010)           19

                     BREYER, J., dissenting

are not always helpful. Depending upon context, early
historical sources may mean to refer to a militia-based
right—a matter of considerable importance 200 years
ago—which has, as the majority points out, “largely faded
as a popular concern.” Ante, at 22. There is no reason to
believe that matters of such little contemporary impor
tance should play a significant role in answering the
incorporation question. See Apodaca, 406 U. S., at 410
(incorporation “inquiry must focus upon the function
served” by the right in question in “contemporary soci
ety”); Wolf v. Colorado, 338 U. S. 25, 27 (1949) (incorpora
tion must take into account “the movements of a free
society” and “the gradual and empiric process of inclusion
and exclusion” (internal quotation marks omitted)); cf.
U. S. Const., Art. I, §910 (prohibiting federal officeholders
from accepting a “Title, of any kind whatever, from [a]
foreign State”—presumably a matter of considerable
importance 200 years ago).
   That said, I can find much in the historical record that
shows that some Americans in some places at certain
times thought it important to keep and bear arms for
private self-defense. For instance, the reader will see that
many States have constitutional provisions protecting gun
possession. But, as far as I can tell, those provisions
typically do no more than guarantee that a gun regulation
will be a reasonable police power regulation. See Winkler,
Scrutinizing the Second Amendment, 105 Mich. L. Rev.
683, 686, 716–717 (2007) (the “courts of every state to
consider the question apply a deferential ‘reasonable
regulation’ standard”) (hereinafter Winkler, Scrutinizing);
see also id., at 716–717 (explaining the difference between
that standard and ordinary rational-basis review). It is
thus altogether unclear whether such provisions would
prohibit cities such as Chicago from enacting laws, such as
the law before us, banning handguns. See id., at 723. The
majority, however, would incorporate a right that is likely
20                 MCDONALD v. CHICAGO

                     BREYER, J., dissenting

inconsistent with Chicago’s law; and the majority would
almost certainly strike down that law. Cf. Heller, 554
U. S., at ___ (slip op., at 57–64) (striking down the District
of Columbia’s handgun ban).
   Thus, the specific question before us is not whether
there are references to the right to bear arms for self
defense throughout this Nation’s history—of course there
are—or even whether the Court should incorporate a
simple constitutional requirement that firearms regula
tions not unreasonably burden the right to keep and bear
arms, but rather whether there is a consensus that so
substantial a private self-defense right as the one de
scribed in Heller applies to the States. See, e.g., Glucks
berg, supra, at 721 (requiring “a careful description” of the
right at issue when deciding whether it is “deeply rooted
in this Nation’s history and tradition” (internal quotation
marks omitted)). On this question, the reader will have to
make up his or her own mind about the historical record
that I describe in part below. In my view, that record is
insufficient to say that the right to bear arms for private
self-defense, as explicated by Heller, is fundamental in the
sense relevant to the incorporation inquiry. As the evi
dence below shows, States and localities have consistently
enacted firearms regulations, including regulations simi
lar to those at issue here, throughout our Nation’s history.
Courts have repeatedly upheld such regulations. And it is,
at the very least, possible, and perhaps likely, that incor
poration will impose on every, or nearly every, State a
different right to bear arms than they currently recog
nize—a right that threatens to destabilize settled state
legal principles. Cf. 554 U. S., at ___ (slip op., at 57–64)
(rejecting an “ ‘interest-balancing’ approach” similar to
that employed by the States).
   I thus cannot find a historical consensus with respect to
whether the right described by Heller is “fundamental” as
our incorporation cases use that term. Nor can I find
                  Cite as: 561 U. S. ____ (2010)            21

                     BREYER, J., dissenting

sufficient historical support for the majority’s conclusion
that that right is “deeply rooted in this Nation’s history
and tradition.” Instead, I find no more than ambiguity
and uncertainty that perhaps even expert historians
would find difficult to penetrate. And a historical record
that is so ambiguous cannot itself provide an adequate
basis for incorporating a private right of self-defense and
applying it against the States.
The Eighteenth Century
   The opinions in Heller collect much of the relevant 18th
century evidence. See 554 U. S., at ___ (slip op., at 5–32);
id., at ___ (STEVENS, J., dissenting) (slip op., at 5–31); id.,
at ___ (BREYER, J., dissenting) (slip op., at 4–7). In respect
to the relevant question—the “deeply rooted nature” of a
right to keep and bear arms for purposes of private self
defense—that evidence is inconclusive, particularly when
augmented as follows:
   First, as I have noted earlier in this opinion, and JUS-
TICE STEVENS argued in dissent, the history discussed in
Heller shows that the Second Amendment was enacted
primarily for the purpose of protecting militia-related
rights. See supra, at 4; Heller, supra, at ___ (slip op., at 5–
31). Many of the scholars and historians who have written
on the subject apparently agree. See supra, at 2–5.
   Second, historians now tell us that the right to which
Blackstone referred, an important link in the Heller ma
jority’s historical argument, concerned the right of Par
liament (representing the people) to form a militia to
oppose a tyrant (the King) threatening to deprive the
people of their traditional liberties (which did not include
an unregulated right to possess guns). Thus, 18th-century
language referring to a “right to keep and bear arms” does
not ipso facto refer to a private right of self-defense—
certainly not unambiguously so. See English Historians’
Brief 3–27; see also supra, at 2–5.
22                 MCDONALD v. CHICAGO

                     BREYER, J., dissenting

  Third, scholarly articles indicate that firearms were
heavily regulated at the time of the framing—perhaps
more heavily regulated than the Court in Heller believed.
For example, one scholar writes that “[h]undreds of indi
vidual statutes regulated the possession and use of guns
in colonial and early national America.” Churchill, Gun
Regulation, the Police Power, and the Right to Keep Arms,
25 Law & Hist. Rev. 139, 143 (2007). Among these stat
utes was a ban on the private firing of weapons in Boston,
as well as comprehensive restrictions on similar conduct
in Philadelphia and New York. See Acts and Laws of
Massachusetts, p. 208 (1746); 5 J. Mitchell, & H. Flanders,
Statutes at Large of Pennsylvania From 1682 to 1801, pp.
108–109 (1898); 4 Colonial Laws of New York ch. 1233, p.
748 (1894); see also Churchill, supra, at 162–163 (discuss
ing bans on the shooting of guns in Pennsylvania and New
York).
  Fourth, after the Constitution was adopted, several
States continued to regulate firearms possession by, for
example, adopting rules that would have prevented the
carrying of loaded firearms in the city, Heller, 554 U. S., at
___ (slip op., at 5–7) (BREYER, J., dissenting); see also id.,
at ___ (slip op., at 59–60). Scholars have thus concluded
that the primary Revolutionary era limitation on a State’s
police power to regulate guns appears to be only that
regulations were “aimed at a legitimate public purpose”
and “consistent with reason.” Cornell, Early American
Gun Regulation and the Second Amendment, 25 Law &
Hist. Rev. 197, 198 (2007).
The Pre-Civil War Nineteenth Century
   I would also augment the majority’s account of this
period as follows:
   First, additional States began to regulate the discharge
of firearms in public places. See, e.g., Act of Feb. 17, 1831,
§6, reprinted in 3 Statutes of Ohio and the Northwestern
                 Cite as: 561 U. S. ____ (2010)          23

                    BREYER, J., dissenting

Territory 1740 (S. Chase ed. 1835); Act of Dec. 3, 1825, ch.
CCXCII, §3, 1825 Tenn. Priv. Acts 306.
   Second, States began to regulate the possession of con
cealed weapons, which were both popular and dangerous.
See, e.g., C. Cramer, Concealed Weapon Laws of the Early
Republic 143–152 (1999) (collecting examples); see also
1837–1838 Tenn. Pub. Acts ch. 137, pp. 200–201 (banning
the wearing, sale, or giving of Bowie knives); 1847 Va.
Acts ch. 7, §8, p. 110, (“Any free person who shall habitu
ally carry about his person, hidden from common observa
tion, any pistol, dirk, bowie knife, or weapon of the like
kind, from the use of which the death of any person might
probably ensue, shall for every offense be punished by [a]
fine not exceed fifty dollars”).
   State courts repeatedly upheld the validity of such laws,
finding that, even when the state constitution granted a
right to bear arms, the legislature was permitted to, e.g.,
“abolish” these small, inexpensive, “most dangerous weap
ons entirely from use,” even in self-defense. Day v. State,
37 Tenn. 496, 500 (1857); see also, e.g., State v. Jumel, 13
La. Ann. 399, 400 (1858) (upholding concealed weapon ban
because it “prohibited only a particular mode of bearing
arms which is found dangerous to the peace of society”);
State v. Chandler, 5 La. Ann. 489, 489–490 (1850) (uphold
ing concealed weapon ban and describing the law as “abso
lutely necessary to counteract a vicious state of society,
growing out of the habit of carrying concealed weapons”);
State v. Reid, 1 Ala. 612, 616–617 (1840).
The Post-Civil War Nineteenth Century
   It is important to read the majority’s account with the
following considerations in mind:
   First, the Court today properly declines to revisit our
interpretation of the Privileges or Immunities Clause. See
ante, at 10. The Court’s case for incorporation must thus
rest on the conclusion that the right to bear arms is “fun
24                  MCDONALD v. CHICAGO

                      BREYER, J., dissenting

damental.” But the very evidence that it advances in
support of the conclusion that Reconstruction-era Ameri
cans strongly supported a private self-defense right shows
with equal force that Americans wanted African-American
citizens to have the same rights to possess guns as did
white citizens. Ante, at 22–33. Here, for example is what
Congress said when it enacted a Fourteenth Amendment
predecessor, the Second Freedman’s Bureau Act. It wrote
that the statute, in order to secure “the constitutional
right to bear arms . . . for all citizens,” would assure that
each citizen:
     “shall have . . . full and equal benefit of all laws and
     proceedings concerning personal liberty, personal se
     curity, and the acquisition, enjoyment, and disposition
     of estate, real and personal, including the constitu
     tional right to bear arms, [by securing] . . . to . . . all
     the citizens of [every] . . . State or district without re
     spect to race or color, or previous condition of slavery.”
     §14, 14 Stat. 176–177 (emphasis added).
This sounds like an antidiscrimination provision. See
Rosenthal, The New Originalism Meets the Fourteenth
Amendment: Original Public Meaning and the Problem of
Incorporation, 18 J. Contemp. Legal Issues 361, 383–384
(2009) (discussing evidence that the Freedmen’s Bureau
was focused on discrimination).
    Another Fourteenth Amendment predecessor, the Civil
Rights Act of 1866, also took aim at discrimination. See
§1, 14 Stat. 27 (citizens of “every race and color, without
regard to any previous condition of slavery or involuntary
servitude . . . shall have the same right [to engage in
various activities] and to full and equal benefit of all laws
. . . as is enjoyed by white citizens”). And, of course, the
Fourteenth Amendment itself insists that all States guar
antee their citizens the “equal protection of the laws.”
    There is thus every reason to believe that the funda
                  Cite as: 561 U. S. ____ (2010)           25

                     BREYER, J., dissenting

mental concern of the Reconstruction Congress was the
eradication of discrimination, not the provision of a new
substantive right to bear arms free from reasonable state
police power regulation. See, e.g., Brief for Municipal
Respondents 62–69 (discussing congressional record evi
dence that Reconstruction Congress was concerned about
discrimination). Indeed, why would those who wrote the
Fourteenth Amendment have wanted to give such a right
to Southerners who had so recently waged war against the
North, and who continued to disarm and oppress recently
freed African-American citizens? Cf. Act of Mar. 2, 1867,
§6, 14 Stat. 487 (disbanding Southern militias because
they were, inter alia, disarming the freedmen).
   Second, firearms regulation in the later part of the 19th
century was common. The majority is correct that the
Freedmen’s Bureau points to a right to bear arms, and it
stands to reason, as the majority points out, that “[i]t
would have been nonsensical for Congress to guarantee
the . . . equal benefit of a . . . right that does not exist.”
Ante, at 32. But the majority points to no evidence that
there existed during this period a fundamental right to
bear arms for private self-defense immune to the reason
able exercise of the state police power. See Emberton, The
Limits of Incorporation: Violence, Gun Rights, and Gun
Regulation in the Reconstruction South, 17 Stan. L. &
Pol’y Rev. 615, 621–622 (2006) (noting that history shows
that “nineteenth-century Americans” were “not opposed to
the idea that the state should be able to control the use of
firearms”).
   To the contrary, in the latter half of the 19th century, a
number of state constitutions adopted or amended after
the Civil War explicitly recognized the legislature’s gen
eral ability to limit the right to bear arms. See Tex.
Const., Art. I, §13 (1869) (protecting “the right to keep and
bear arms,” “under such regulations as the legislature
may prescribe”); Idaho Const., Art. I, §11 (1889) (“The
26                 MCDONALD v. CHICAGO

                     BREYER, J., dissenting

people have the right to bear arms . . .; but the Legislature
shall regulate the exercise of this right by law”); Utah
Const., Art. I, §6 (1896) (same). And numerous other state
constitutional provisions adopted during this period ex
plicitly granted the legislature various types of regulatory
power over firearms. See Brief for Thirty-Four Profes
sional Historians et al. as Amici Curiae 14–15 (hereinafter
Legal Historians’ Brief).
   Moreover, four States largely banned the possession of
all nonmilitary handguns during this period. See 1879
Tenn. Pub. Acts ch. 186, §1 (prohibiting citizens from
carrying “publicly or privately, any . . . belt or pocket
pistol, revolver, or any kind of pistol, except the army or
navy pistol, usually used in warfare, which shall be car
ried openly in the hand”); 1876 Wyo. Comp. Laws ch. 52,
§1 (forbidding “concealed or ope[n]” bearing of “any fire
arm or other deadly weapon, within the limits of any city,
town or village”); Ark. Act of Apr. 1, 1881, ch. 96, §1 (pro
hibiting the “wear[ing] or carry[ng]” of “any pistol . . .
except such pistols as are used in the army or navy,”
except while traveling or at home); Tex. Act of Apr. 12,
1871, ch. 34 (prohibiting the carrying of pistols unless
there are “immediate and pressing” reasonable grounds to
fear “immediate and pressing” attack or for militia ser
vice). Fifteen States banned the concealed carry of pistols
and other deadly weapons. See Legal Historians’ Brief 16,
n. 14. And individual municipalities enacted stringent
gun controls, often in response to local conditions—Dodge
City, Kansas, for example, joined many western cattle
towns in banning the carrying of pistols and other danger
ous weapons in response to violence accompanying west
ern cattle drives. See Brief for Municipal Respondents 30
(citing Dodge City, Kan., Ordinance No. 16, §XI (Sept. 22,
1876)); D. Courtwright, The Cowboy Subculture, in Guns
in America: A Reader 96 (J. Dizard et al. eds. 1999) (dis
cussing how Western cattle towns required cowboys to
                  Cite as: 561 U. S. ____ (2010)            27

                     BREYER, J., dissenting

“check” their guns upon entering town).
  Further, much as they had during the period before the
Civil War, state courts routinely upheld such restrictions.
See, e.g., English v. State, 35 Tex. 473 (1871); Hill v. State,
53 Ga. 472, 475 (1874); Fife v. State, 31 Ark. 455, 461
(1876); State v. Workman, 35 W. Va. 367, 373 (1891). The
Tennessee Supreme Court, in upholding a ban on posses
sion of nonmilitary handguns and certain other weapons,
summarized the Reconstruction understanding of the
states’ police power to regulate firearms:
    “Admitting the right of self-defense in its broadest
    sense, still on sound principle every good citizen is
    bound to yield his preference as to the means to be
    used, to the demands of the public good; and where
    certain weapons are forbidden to be kept or used by the
    law of the land, in order to the prevention of [sic]
    crime—a great public end—no man can be permitted
    to disregard this general end, and demand of the
    community the right, in order to gratify his whim or
    willful desire to use a particular weapon in his par
    ticular self-defense. The law allows ample means of
    self-defense, without the use of the weapons which we
    have held may be rightfully prescribed by this statute.
    The object being to banish these weapons from the
    community by an absolute prohibition for the preven
    tion of crime, no man’s particular safety, if such case
    could exist, ought to be allowed to defeat this end.”
    Andrews v. State, 50 Tenn. 165, 188–189 (1871) (em
    phasis added).
The Twentieth and Twenty-First Centuries
  Although the majority does not discuss 20th- or 21st
century evidence concerning the Second Amendment at
any length, I think that it is essential to consider the
recent history of the right to bear arms for private self
defense when considering whether the right is “fundamen
28                MCDONALD v. CHICAGO

                    BREYER, J., dissenting

tal.” To that end, many States now provide state constitu
tional protection for an individual’s right to keep and bear
arms. See Volokh, State Constitutional Rights to Keep
and Bear Arms, 11 Tex. Rev. L. & Pol. 191, 205 (2006)
(identifying over 40 States). In determining the impor
tance of this fact, we should keep the following considera
tions in mind:
   First, by the end of the 20th century, in every State and
many local communities, highly detailed and complicated
regulatory schemes governed (and continue to govern)
nearly every aspect of firearm ownership: Who may sell
guns and how they must be sold; who may purchase guns
and what type of guns may be purchased; how firearms
must be stored and where they may be used; and so on.
See generally Legal Community Against Violence, Regu
lating Guns In America (2008), available at http://
www.lcav.org/publications-briefs/regulating_guns. asp (all
Internet materials as visited June 24, 2010, and available
in Clerk of Court’s case file) (detailing various arms regu
lations in every State).
   Of particular relevance here, some municipalities ban
handguns, even in States that constitutionally protect the
right to bear arms. See Chicago, Ill., Municipal Code, §8–
20–050(c) (2009); Oak Park, Ill., Municipal Code, §§27–2–
1, 27–1–1 (1995); Toledo, Ohio, Municipal Code, ch. 549.25
(2010). Moreover, at least seven States and Puerto Rico
ban assault weapons or semiautomatic weapons. See Cal.
Penal Code Ann. §12280(b) (West Supp. 2009); Conn. Gen.
Stat. Ann. §53–202c (2007); Haw. Rev. Stat. §134–8
(1993); Md. Crim. Law Code Ann. §4–303(a) (Lexis 2002);
Mass. Gen. Laws, ch. 140, §131M (West 2006); N. J. Stat.
Ann. §2C:39-5 (West Supp. 2010); N. Y. Penal Law Ann.
§265.02(7) (West Supp. 2008); 25 Laws P. R. Ann. §456m
(Supp. 2006); see also 18 U. S. C. §922(o) (federal ma
chinegun ban).
   Thirteen municipalities do the same. See Albany, N. Y.,
                 Cite as: 561 U. S. ____ (2010)           29

                    BREYER, J., dissenting

City Code §193–16(A) (2005); Aurora, Ill., Code of Ordi
nances §29–49(a) (2009); Buffalo, N. Y., City Code §180–
1(F) (2000); Chicago, Ill., Municipal Code §8–24–025(a)
(2010); Cincinnati, Ohio, Municipal Code §708–37(a)
(2008); Cleveland, Ohio, Codified Ordinances §628.03(a)
(2008); Columbus, Ohio, City Code §2323.31 (2007); Den
ver, Colo., Municipal Code §38–130(e) (2008); Morton
Grove, Ill., Village Code §6–2–3(A); N. Y. C. Admin. Code
§10–303.1 (2009); Oak Park, Ill., Village Code §27–2–1
(2009); Rochester, N. Y., City Code §47–5(F) (2008);
Toledo, Ohio, Municipal Code §549.23(a). And two States,
Maryland and Hawaii, ban assault pistols. See Haw. Rev.
Stat. Ann. §134–8; Md. Crim. Law Code Ann. §4–303
(Lexis 2002).
   Second, as I stated earlier, state courts in States with
constitutions that provide gun rights have almost uni
formly interpreted those rights as providing protection
only against unreasonable regulation of guns. See, e.g.,
Winkler, Scrutinizing 686 (the “courts of every state to
consider” a gun regulation apply the “ ‘reasonable regula
tion’ ” approach); State v. McAdams, 714 P. 2d 1236, 1238
(Wyo. 1986); Robertson v. City & County of Denver, 874
P. 2d 325, 328 (Colo. 1994).
   When determining reasonableness those courts have
normally adopted a highly deferential attitude towards
legislative determinations. See Winkler, Scrutinizing 723
(identifying only six cases in the 60 years before the arti
cle’s publication striking down gun control laws: three that
banned “the transportation of any firearms for any pur
pose whatsoever,” a single “permitting law,” and two as
applied challenges in “unusual circumstances”). Hence, as
evidenced by the breadth of existing regulations, States
and local governments maintain substantial flexibility to
regulate firearms—much as they seemingly have through
out the Nation’s history—even in those States with an
arms right in their constitutions.
30                MCDONALD v. CHICAGO

                    BREYER, J., dissenting

    Although one scholar implies that state courts are less
willing to permit total gun prohibitions, see Volokh, Im
plementing the Right to Keep and Bear Arms for Self-
Defense: An Analytical Framework and a Research
Agenda, 56 UCLA L. Rev. 1443, 1458 (2009), I am aware
of no instances in the past 50 years in which a state court
has struck down as unconstitutional a law banning a
particular class of firearms, see Winkler, Scrutinizing 723.
   Indeed, state courts have specifically upheld as constitu
tional (under their state constitutions) firearms regula
tions that have included handgun bans. See Kalodimos v.
Village of Morton Grove, 103 Ill. 2d 483, 499, 470 N. E. 2d
266, 273 (1984) (upholding a handgun ban because the
arms right is merely a right “to possess some form of
weapon suitable for self-defense or recreation”); Cleveland
v. Turner, No. 36126, 1977 WL 201393, *5 (Ohio Ct. App.,
Aug. 4, 1977) (handgun ban “does not absolutely interfere
with the right of the people to bear arms, but rather pro
scribes possession of a specifically defined category of
handguns”); State v. Bolin 378 S. C. 96, 99, 662 S. E. 2d
38, 39 (2008) (ban on handgun possession by persons
under 21 did not infringe arms right because they can
“posses[s] other types of guns”). Thus, the majority’s
decision to incorporate the private self-defense right rec
ognized in Heller threatens to alter state regulatory re
gimes, at least as they pertain to handguns.
   Third, the plurality correctly points out that only a few
state courts, a “paucity” of state courts, have specifically
upheld handgun bans. Ante, at 39. But which state courts
have struck them down? The absence of supporting in
formation does not help the majority find support. Cf.
United States v. Wells, 519 U. S. 482, 496 (1997) (noting
that it is “treacherous to find in congressional silence
alone the adoption of a controlling rule of law” (internal
quotation marks omitted)). Silence does not show or tend
to show a consensus that a private self-defense right
                 Cite as: 561 U. S. ____ (2010)          31

                    BREYER, J., dissenting

(strong enough to strike down a handgun ban) is “deeply
rooted in this Nation’s history and tradition.”
                         *   *     *
   In sum, the Framers did not write the Second Amend
ment in order to protect a private right of armed self
defense. There has been, and is, no consensus that the
right is, or was, “fundamental.” No broader constitutional
interest or principle supports legal treatment of that right
as fundamental. To the contrary, broader constitutional
concerns of an institutional nature argue strongly against
that treatment.
   Moreover, nothing in 18th-, 19th-, 20th-, or 21st-century
history shows a consensus that the right to private armed
self-defense, as described in Heller, is “deeply rooted in
this Nation’s history or tradition” or is otherwise “funda
mental.” Indeed, incorporating the right recognized in
Heller may change the law in many of the 50 States. Read
in the majority’s favor, the historical evidence is at most
ambiguous. And, in the absence of any other support for
its conclusion, ambiguous history cannot show that the
Fourteenth Amendment incorporates a private right of
self-defense against the States.
   With respect, I dissent.
32                  MCDONALD v. CHICAGO

                     BREYER, J., dissenting
                 Appendix to opinion of BREYER, J.

                        APPENDIX

            Sources Supporting Data in Part II–B 

Popular Consensus
Please see the following sources to support the paragraph
on popular opinion on pages 9–10:
     •	 Briefs filed in this case that argue against incorpo
        ration include: Brief for United States Conference
        of Mayors as Amicus Curiae 1, 17–33 (organization
        representing “all United States cities with popula
        tions of 30,000 or more”); Brief for American Cities
        et al. as Amici Curiae 1–3 (brief filed on behalf of
        many cities, e.g., Philadelphia, Seattle, San Fran
        cisco, Oakland, Cleveland); Brief for Representative
        Carolyn McCarthy et al. as Amici Curiae 5–10;
        Brief for State of Illinois et al. as Amici Curiae
        7–35.
     •	 Wilkinson, Of Guns, Abortions, and the Unraveling
        Rule of Law, 95 Va. L. Rev. 253, 301 (2009) (dis
        cussing divided public opinion over the correct level
        of gun control).
Data on Gun Violence
  Please see the following sources to support the sen
tences concerning gun violence on page 13:
     •	 Dept. of Justice, Bureau of Justice Statistics, M.
        Zawitz & K. Strom, Firearm Injury and Death from
        Crime, 1993–1997, p. 2 (Oct. 2000) (over 60,000
        deaths and injuries caused by firearms each year).
     •	 Campbell, et al., Risk Factors for Femicide in Abu
        sive Relationships: Results from a Multisite Case
        Control Study, 93 Am. J. of Pub. Health 1089, 1092
        (2003) (noting that an abusive partner’s access to a
        firearm increases the risk of homicide eightfold for
                 Cite as: 561 U. S. ____ (2010)          33

                   BREYER, J., dissenting
               Appendix to opinion of BREYER, J.

       women in physically abusive relationship).
   •	 American Academy of Pediatrics, Firearm-Related
      Injuries Affecting the Pediatric Population, 105 Pe
      diatrics 888 (2000) (noting that in 1997 “firearm
      related deaths accounted for 22.5% of all injury
      deaths” for individuals between 1 and 19).
   •	 Dept. of Justice, Federal Bureau of Investigation,
      Law Enforcement Officers Killed & Assaulted,
      2006, (Table) 27 (noting that firearms killed 93% of
      the 562 law enforcement officers feloniously killed
      in the line of duty between 1997 and 2006), online
      at http://www.fbi.gov/ucr/killed/2006/ table27.html.
   •	 Dept. of Justice, Bureau of Justice Statistics, D.
      Duhart, Urban, Suburban, and Rural Victimiza
      tion, 1993–1998, pp. 1, 9 (Oct. 2000) (those who live
      in urban areas particularly at risk of firearm vio
      lence).
   •	 Wintemute, The Future of Firearm Violence Pre
      vention, 281 JAMA 475 (1999) (“half of all homi
      cides occurred in 63 cities with 16% of the nation’s
      population”).
Data on the Effectiveness of Regulation
  Please see the following sources to support the sen
tences concerning the effectiveness of regulation on page
13:
   •	 See Brief for Professors of Criminal Justice as Amici
      Curiae 13 (noting that Chicago’s handgun ban
      saved several hundred lives, perhaps close to 1,000,
      since it was enacted in 1983).
   •	 Brief for Association of Prosecuting Attorneys et al.
      as Amici Curiae 13–16, 20 (arguing that stringent
      gun regulations “can help protect police officers op
34                  MCDONALD v. CHICAGO

                     BREYER, J., dissenting
                 Appendix to opinion of BREYER, J.

        erating on the front lines against gun violence,”
        and have reduced homicide rates in Washington,
        D. C., and Baltimore).
     •	 Brief for United States Conference of Mayors as
        Amici Curiae 4–13 (arguing that gun regulations
        have helped to lower New York’s crime and homi
        cide rates).
Data on Handguns in the Home
  Please see the following sources referenced in the sen
tences discussing studies concerning handguns in the
home on pages 13–14:
     •	 Brief for Organizations Committed to Protecting the
        Public’s Health, Safety, and Well-Being as Amici
        Curiae in Support of Respondents 13–16 (discuss
        ing studies that show handgun ownership in the
        home is associated with increased risk of homicide).
     •	 Wiebe, Firearms in US Homes as a Risk Factor for
        Unintentional Gunshot Fatality, 35 Accident
        Analysis and Prevention 711, 713–714 (2003)
        (showing that those who die in firearms accidents
        are nearly four times more likely than average to
        have a gun in their home).
     •	 Kellerman et al., Suicide in the Home in Relation to
        Gun Ownership, 327 New England J. Medicine
        467, 470 (1992) (demonstrating that “homes with
        one or more handguns were associated with a risk
        of suicide almost twice as high as that in homes
        containing only long guns”).
Data on Regional Views and Conditions
   Please see the following sources referenced in the sec
tion on the diversity of regional views and conditions on
page 16:
             Cite as: 561 U. S. ____ (2010)          35

                BREYER, J., dissenting
            Appendix to opinion of BREYER, J.

•	 Okoro, et al., Prevalence of Household Firearms and
   Firearm-Storage Practices in the 50 States and the
   District of Columbia: Findings From the Behavioral
   Risk Factor Surveillance System, 2002, 116 Pediat
   rics 370, 372 (2005) (presenting data on firearm
   ownership by State).
•	 Heller, 554 U. S., at ___ (BREYER, J., dissenting)
   (slip op., at 19–20) (discussing various sources
   showing that gun violence varies by state, includ
   ing Wintemute, The Future of Firearm Violence
   Prevention, 281 JAMA 475 (1999)).
•	 Heller, supra, at ___ (BREYER, J., dissenting) (slip
   op., at 19–20) (citing Branas, Nance, Elliott, Rich
   mond, & Schwab, Urban-Rural Shifts in Inten
   tional Firearm Death, 94 Am. J. Public Health
   1750, 1752 (2004)) (discussing the fact that urban
   centers face significantly greater levels of firearm
   crime and homicide, while rural communities have
   proportionately greater problems with nonhomicide
   gun deaths, such as suicides and accidents).
•	 Dept. of Justice, Federal Bureau of Investigation,
   2008 Crime in the United States, tbl. 6 (noting that
   murder rate is 40 times higher in New Orleans
   than it is in Lincoln, Nebraska).